Exhibit 10.2

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of August 25, 2018 (this “Agreement”), is
entered into by and among Eclipse Resources Corporation, a Delaware corporation
(“Parent”), Blue Ridge Mountain Resources, Inc., a Delaware corporation (the
“Company”), EnCap Energy Capital Fund VIII, L.P., EnCap Energy Capital Fund VIII
Co-Investors, L.P. and EnCap Energy Capital Fund IX, L.P. (collectively, the
“EnCap Stockholders”). Parent, the Company, and the EnCap Stockholders are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, each of the EnCap Stockholders is the beneficial or record owner of
such number of shares of common stock, par value $0.01 per share, of Parent (the
“Parent Common Stock”) as is indicated opposite each such EnCap Stockholder’s
name on Schedule A attached hereto;

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Everest Merger Sub Inc., a Delaware corporation and a wholly-owned Subsidiary of
Parent (“Merger Sub”), and the Company are entering into an Agreement and Plan
of Merger (such agreement, as amended from time to time, the “Merger
Agreement”), that provides, among other things, for the merger of Merger Sub
with and into the Company, pursuant to which the Company will be the surviving
corporation (such transaction and each other act or transaction contemplated by
the Merger Agreement collectively, the “Merger”);

WHEREAS, contemporaneously with the execution and delivery of the Merger
Agreement, and as an inducement to Parent’s and the Company’s willingness to
enter into the Merger Agreement, the EnCap Stockholders have executed and
delivered to Parent and the Company a written consent approving the Parent Stock
Issuance and the Parent Charter Amendment attached hereto as Exhibit A (the
“EnCap Written Consent”), which written consent constitutes the Parent
Stockholder Approval;

WHEREAS, as a condition and a further inducement to Parent’s and the Company’s
willingness to enter into the Merger Agreement, Parent and the Company have
required that the EnCap Stockholders agree, and the EnCap Stockholders have
agreed, to enter into this Agreement with respect to all Parent Common Stock
that the EnCap Stockholders Beneficially Own (as defined below); and

WHEREAS, Parent and the Company desire that the EnCap Stockholders agree, and
the EnCap Stockholders are willing to agree, subject to the limitations herein,
not to Transfer (as defined below) any of their Subject Securities (as defined
below), and to vote, or deliver written consents with respect to, their Subject
Securities in a manner so as to facilitate consummation of the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

AGREEMENT

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms in all of their tenses, cases,
and correlative forms shall have the meanings assigned to them in this Section 1
or elsewhere in this Agreement.



--------------------------------------------------------------------------------

(a) “Beneficially Own” has the meaning assigned to such term in Rule 13d-3 under
the Exchange Act, and a Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule (in each case,
irrespective of whether or not such Rule is actually applicable in such
circumstance). For the avoidance of doubt, Beneficially Own shall also include
record ownership of securities.

(b) “Beneficial Owners” shall mean Persons who Beneficially Own the referenced
securities.

(c) “Expiration Time” shall mean the earliest to occur of (i) the Effective
Time, (ii) such date and time as the Merger Agreement shall be terminated
pursuant to Article VIII thereof, or (iii) the termination of this Agreement by
mutual written consent of the Parties.

(d) “Permitted Transfer” shall mean, in each case, with respect to each EnCap
Stockholder, so long as (i) such Transfer is in accordance with applicable Law
and such EnCap Stockholder is, and at all times has been, in compliance with
this Agreement and (ii) any Transfer of Subject Securities by the EnCap
Stockholder to another Person, so long as such Person, in connection with, and
prior to, such Transfer, executes a joinder to this Agreement, in form and
substance reasonably acceptable to Parent and the Company, pursuant to which
such Person agrees to become a party to this Agreement and be subject to the
restrictions and obligations applicable to such EnCap Stockholder and otherwise
become a party for all purposes of this Agreement; provided that no such
Transfer shall relieve the transferring EnCap Stockholder from its obligations
under this Agreement (A) if less than all of such EnCap Stockholder’s Parent
Common Stock is transferred, other than with respect to the Parent Common Stock
transferred in accordance with the foregoing provisions, or (B) if, following
the transfer of all of such EnCap Stockholder’s Parent Common Stock in
accordance with the foregoing provisions, such EnCap Stockholder subsequently
acquires or reacquires Beneficial Ownership of any Parent Common Stock.

(e) “Subject Securities” shall mean, collectively, shares of Parent Common Stock
and New Parent Common Stock.

(f) “Transfer” means (a) any direct or indirect offer, sale, tender pursuant to
a tender or exchange offer, lease, assignment, encumbrance, loan, pledge, grant
of a security interest, hypothecation (including by gift or by contribution or
distribution to any trust or similar instrument or to any beneficiaries of the
EnCap Stockholder), disposition, or other transfer (including by merger,
consolidation or otherwise by operation of law), either voluntary or
involuntary, or entry into any contract, option, or other arrangement or
understanding with respect to any offer, sale, tender pursuant to a tender or
exchange offer, lease, assignment, encumbrance, loan, pledge, hypothecation
(including by gift or by contribution or distribution to any trust or similar
instrument or to any beneficiaries of the EnCap Stockholder), disposition, or
other transfer (including by merger, consolidation or otherwise by operation of
law ), of any capital stock or interest in any capital stock (or any security
convertible into or exchangeable for such capital stock), including in each case
through the transfer of any Person or any interest in any Person or (b) in
respect of any capital stock or interest in any capital stock, to enter into any
swap or any other agreement, transaction, or series of transactions that hedges
or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital stock,
whether any such swap, agreement, transaction, or series of transactions is to
be settled by delivery of securities, in cash, or otherwise. For purposes of
this Agreement, “capital stock” shall include interests in a partnership or
limited liability company.

 

2



--------------------------------------------------------------------------------

2. Agreement to Retain Subject Securities.

(a) Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Time, each EnCap Stockholder agrees
that it shall not, with respect to any Subject Securities Beneficially Owned by
such EnCap Stockholder, (a) Transfer any such Subject Securities, or (b) deposit
any such Subject Securities into a voting trust or enter into a voting agreement
or arrangement with respect to such Subject Securities or grant any proxy
(except as otherwise provided herein or to grant a revocable proxy to Parent’s
proxy holders to vote or cause to be voted the Subject Securities in accordance
with this Agreement) or power of attorney with respect thereto.

(b) Injunction. Notwithstanding anything to the contrary in this Agreement, if
at any time following the date hereof and prior to the Expiration Time a
Governmental Entity of competent jurisdiction enters an order restraining,
enjoining, or otherwise prohibiting the EnCap Stockholders or their Affiliates
from (a) consummating the transactions contemplated by the Merger Agreement or
(b) taking any action pursuant to Section 3 or Section 4, then (i) the
obligations of each EnCap Stockholder set forth in Section 3 and the irrevocable
proxy and power of attorney in Section 4 shall be of no force and effect for so
long as such order is in effect and, in the case of clause (b), solely to the
extent such order restrains, enjoins, or otherwise prohibits such EnCap
Stockholder from taking any such action, and (ii) for so long as such order is
in effect, each EnCap Stockholder shall cause the Subject Securities to not be
represented in person or by proxy at any meeting at which a vote of such EnCap
Stockholder on the Merger is requested. Notwithstanding anything to the contrary
in this Section 2(b), the restrictions set forth in Section 2(a) shall continue
to apply with respect to the Subject Securities until the Expiration Time.

(c) Additional Purchases; Adjustments. Each EnCap Stockholder agrees that any
shares of Parent Common Stock and any other shares of capital stock or other
equity of Parent that such EnCap Stockholder purchases or otherwise acquires
(including pursuant to a stock split, reverse stock split, stock dividend or
distribution or any change in Parent Common Stock by reason of a merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares, or similar transaction) or with respect to which such Parent Stockholder
otherwise acquires voting power after the execution of this Agreement and prior
to the Expiration Time (the “New Parent Common Stock”) shall be subject to the
terms and conditions of this Agreement to the same extent as if they constituted
the Parent Common Stock, and such EnCap Stockholder shall promptly notify Parent
and the Company of the existence of any New Parent Common Stock.

(d) Unpermitted Transfers; Involuntary Transfers. Any Transfer or attempted
Transfer of any Subject Securities in violation of this Section 2 shall, to the
fullest extent permitted by Law, be null and void ab initio. If any involuntary
Transfer of any of such EnCap Stockholder’s Subject Securities shall occur, the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Subject Securities subject to all of the restrictions, liabilities, and rights
under this Agreement, which shall continue in full force and effect until valid
termination of this Agreement.

3. Agreement to Vote and Approve. Each EnCap Stockholder (i) confirms that it
has irrevocably and unconditionally executed and delivered to Parent and the
Company the EnCap Written Consent with respect to all of the shares of Parent
Common Stock indicated on Schedule A hereto opposite such EnCap Stockholder’s
name, and (ii) represents and warrants to Parent and the Company that the EnCap
Written Consent is valid and effective as of the execution and delivery of the
Merger Agreement by each

 

3



--------------------------------------------------------------------------------

of the parties thereto. From and after the date hereof until the Expiration
Time, each EnCap Stockholder irrevocably and unconditionally agrees that:

(a) such EnCap Stockholder will not revoke or seek to revoke the EnCap Written
Consent or take or seek to take any other action that would cause the EnCap
Written Consent to be invalid or ineffective or otherwise not to constitute the
Parent Stockholder Approval;

(b) at any meeting of the stockholders of Parent called with respect to any of
the following matters, and at every adjournment or postponement thereof, each
EnCap Stockholder (A) shall appear at each such meeting or otherwise cause the
Subject Securities that the EnCap Stockholder Beneficially Owns to be counted as
present thereat for purposes of establishing a quorum and (B) shall, and shall
cause each holder of record on any applicable record date to (including via
proxy), vote all of the Subject Securities the EnCap Stockholder Beneficially
Owns in favor of (1) the Parent Stock Issuance and the Parent Charter Amendment,
and (2) any proposal to adjourn or postpone such meeting of stockholders of
Parent to a later date if there are not sufficient votes to adopt such
proposals; and

(c) at any meeting of the stockholders of Parent called with respect to any of
the following matters, and at every adjournment or postponement thereof, and on
any action or approval by written consent of the stockholders of Parent with
respect to any of the following matters, each EnCap Stockholder (A) shall appear
at each such meeting or otherwise cause the Subject Securities that the EnCap
Stockholder Beneficially Owns to be counted as present thereat for purposes of
establishing a quorum and (B) shall, and shall cause each holder of record on
any applicable record date to (including via proxy), vote the Subject Securities
that the EnCap Stockholder Beneficially Owns against (1) any action or agreement
that would reasonably be expected to result in any condition to the consummation
of the Merger set forth in Article VII of the Merger Agreement not being
satisfied, (2) any Parent Competing Proposal, (3) any action which could
reasonably be expected to prevent, impede, interfere with, discourage, delay,
postpone, or materially adversely affect the consummation of the transactions
contemplated by the Merger Agreement, including the Merger, or dilute, in any
material respect, the benefit of the transactions contemplated thereby to the
Company or to the Company’s stockholders, and (4) any action which could
reasonably be expected to result in a breach of any representation, warranty,
covenant, or agreement of Parent or Merger Sub in the Merger Agreement.

4. Irrevocable Proxy. By execution of this Agreement, each EnCap Stockholder
hereby appoints and constitutes the Company, until the Expiration Time (at which
time this proxy shall automatically be revoked), with full power of substitution
and resubstitution, as such EnCap Stockholder’s true and lawful attorney-in-fact
and proxy (which proxy is irrevocable and is coupled with an interest, pursuant
to Section 212(e) of the DGCL), to the fullest extent of such EnCap
Stockholder’s rights with respect to the Subject Securities Beneficially Owned
by such EnCap Stockholder, to vote (or exercise a written consent with respect
to) such Subject Securities solely with respect to the matters set forth in
Section 3 hereof and each EnCap Stockholder shall retain the authority to vote
its Subject Securities on all other matters; provided, however, that the
foregoing shall only be effective if such EnCap Stockholder fails to be counted
as present, to consent, or to vote such EnCap Stockholder’s Subject Securities,
as applicable, in accordance with this Agreement.

5. Representations and Warranties of the EnCap Stockholders. Each EnCap
Stockholder hereby severally, but not jointly, represents and warrants to each
of Parent and the Company as follows:

(a) Due Authority. Such EnCap Stockholder has the full power and authority to
make, enter into, and carry out the terms of this Agreement, to execute and
deliver the EnCap Written

 

4



--------------------------------------------------------------------------------

Consent and to grant the irrevocable proxy as set forth in Section 4 hereof.
This Agreement and the EnCap Written Consent have been duly authorized, and no
other action on the part of such EnCap Stockholder is necessary to authorize the
execution and delivery of this Agreement or the EnCap Written Consent by such
EnCap Stockholder. This Agreement and the EnCap Written Consent have been
validly executed and delivered by such EnCap Stockholder, and, assuming due
authorization, execution and delivery of this Agreement by the other parties
hereto, this Agreement constitutes a valid and binding agreement of such EnCap
Stockholder enforceable against it in accordance with its terms.

(b) Ownership of the Parent Common Stock. As of the date hereof, such EnCap
Stockholder (a) Beneficially Owns the shares of Parent Common Stock indicated on
Schedule A hereto opposite such EnCap Stockholder’s name, free and clear of any
and all Encumbrances, other than those created by this Agreement, and (b) has
sole voting power over all of the shares of Parent Common Stock Beneficially
Owned by such EnCap Stockholder. As of the date hereof, such EnCap Stockholder
does not Beneficially Own any capital stock or other securities of Parent other
than the shares of Parent Common Stock set forth on Schedule A opposite such
EnCap Stockholder’s name. As of the date hereof, such EnCap Stockholder does not
Beneficially Own any rights to purchase or acquire any shares of capital stock
of Parent.

(c) No Conflict; Consents.

(i) The execution and delivery of this Agreement and the EnCap Written Consent
by such EnCap Stockholder do not, and the performance by such EnCap Stockholder
of its obligations under this Agreement and the compliance by such EnCap
Stockholder with any provisions hereof do not and will not: (i) conflict with or
violate any Law applicable to such EnCap Stockholder; (ii) violate any provision
of the certificate of incorporation or bylaws or similar organizational or
governing documents of the EnCap Stockholder; or (iii) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation of, or result in the creation of an
Encumbrance on any of the shares of Parent Common Stock Beneficially Owned by
such EnCap Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise, or other instrument or
obligation to which such EnCap Stockholder or an Affiliate is a party or by
which such EnCap Stockholder or an Affiliate is bound.

(ii) No consent, approval, order, or authorization of, or registration,
declaration, or filing with, any Governmental Entity or any other Person, is
required by or with respect to such EnCap Stockholder or an Affiliate in
connection with the execution and delivery of this Agreement or the EnCap
Written Consent or the performance by such EnCap Stockholder of its obligations
hereunder.

(d) Absence of Litigation. There is no Proceeding pending against, or, to the
knowledge of such EnCap Stockholder, threatened against or affecting, such EnCap
Stockholder or an Affiliate that could reasonably be expected to materially
impair or materially adversely affect the ability of such EnCap Stockholder to
perform such EnCap Stockholder’s obligations hereunder on a timely basis.

6. Termination. This Agreement shall terminate immediately at, and shall have no
further force or effect as of and following, the Expiration Time, provided,
however, that the termination of this

 

5



--------------------------------------------------------------------------------

Agreement shall not relieve any Party from any liability for any inaccuracy in
or breach of any representation, warranty, or covenant contained in this
Agreement.

7. Notice of Certain Events. Each EnCap Stockholder shall notify Parent and the
Company in writing promptly of (a) any fact, event, or circumstance that would
cause, or reasonably be expected to cause or constitute, a breach in any
material respect of the representations and warranties of such EnCap Stockholder
under this Agreement and (b) the receipt by such EnCap Stockholder of any notice
or other communication from any Person alleging that the consent of such Person
is or may be required in connection with this Agreement or the EnCap Written
Consent; provided, however, that the delivery of any notice pursuant to this
Section 7 shall not limit or otherwise affect the remedies available to any
Party.

8. No Solicitation. Except as expressly permitted by Section 6.4 of the Merger
Agreement, from and after the date of this Agreement until the Effective Time or
if earlier the termination of the Merger Agreement in accordance with Article
VIII thereof, each EnCap Stockholder agrees that it will not, and will use its
reasonable best efforts to cause its Representatives not to, directly or
indirectly, initiate, solicit, propose, knowingly encourage, or knowingly
facilitate any inquiry or the making of any proposal or offer that constitutes,
or would reasonably be expected to result in, a Parent Competing Proposal.

9. Waiver of Certain Actions. Each EnCap Stockholder hereby agrees not to
commence or participate in, and to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, the Company, or any of their respective Subsidiaries or
successors (a) challenging the validity of, or seeking to enjoin or delay the
operation of, any provision of this Agreement, the EnCap Written Consent or the
Merger Agreement (including any claim seeking to enjoin or delay the Closing) or
(b) alleging a breach of any duty of the board of directors of the Company or of
Parent in connection with the Merger Agreement, this Agreement, or the
transactions contemplated thereby or hereby.

10. Miscellaneous.

(a) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the Parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases, or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the Parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business, and other purposes of such invalid or unenforceable term or
provision.

(b) Successors and Assigns. Neither this Agreement nor any of the rights,
interests, or obligations hereunder shall be assigned by any of the Parties
(whether by operation of law or otherwise) without the prior written consent of
both of Parent and the Company. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by
the Parties and their respective successors and permitted assigns.

(c) Amendments and Modifications. No provision of this Agreement may be amended
or modified unless such amendment or modification is in writing and signed by
(a) Parent, (b) the

 

6



--------------------------------------------------------------------------------

Company and (c) each of the EnCap Stockholders. No failure or delay by any Party
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by applicable Law.

(d) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), transmitted by email (notice deemed given upon confirmation of
receipt), or sent by a nationally recognized overnight courier service, such as
Federal Express (notice deemed given upon receipt of proof of delivery), to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

(i) if to Parent, to:

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention:         General Counsel

E-mail:             chulburt@eclipseresources.com

with a required copy to (which copy shall not constitute notice):

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention:        Bryn A. Sappington

Paul S.             Conneely

E-mail:             bryn.sappington@nortonrosefulbright.com

                         paul.conneely@nortonrosefulbright.com

(ii) if to the Company, to:

Blue Ridge Mountain Resources, Inc.

122 West John Carpenter Freeway, Suite 300

Irving, Texas 75039

Attention:         General Counsel

E-mail:             pjohnston@brmresources.com

with a required copy to (which copy shall not constitute notice):

Bracewell LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention:         Charles H. Still, Jr.

E-mail:             charles.still@bracewell.com

(iii) if to any EnCap Stockholder, to:

EnCap Investments, L.P.

1100 Louisiana Street, Suite 4900

 

7



--------------------------------------------------------------------------------

Houston, Texas 77002

Attention:         Mark Burroughs

E-mail:             mburroughs@encapinvestments.com

with a required copy to (which copy shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention:         W. Matthew Strock

                Steven M. Gill

E-mail:               mstrock@velaw.com

                sgill@velaw.com

or to such other address as any Party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

(e) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
other jurisdiction.

(f) Submission to Jurisdiction. Each of the Parties agrees that it shall bring
any action or proceeding in respect of any claim arising under or relating to
this Agreement or the transactions contemplated by this Agreement exclusively in
the Court of Chancery of the State of Delaware (or if such court declines to
accept jurisdiction over a particular matter, any state or federal court located
within the State of Delaware) (the “Chosen Courts”) and, solely in connection
with such claims, (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (b) waives any objection to the laying of venue in any such
action or proceeding in the Chosen Courts, (c) waives any objection that the
Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party, and (d) agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 10(d) or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof. The consent to jurisdiction set forth in this Section 10(f) shall not
constitute a general consent to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this Section 10(f).
The Parties agree that a final judgment in any such suit, action, or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.

(g) Enforcement. The Parties agree that irreparable damage, for which monetary
damages would not be an adequate remedy, would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the Parties. Prior to the
termination of this Agreement pursuant to Section 6, it is accordingly agreed
that the Parties shall be entitled to seek an injunction or injunctions, or any
other appropriate form of specific performance or equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction, in each case in accordance with
this Section 10(g), this being in addition to any other remedy to which they are
entitled under the terms of this Agreement at Law or in equity.

(h) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the Parties any right,
benefit, or remedy of any nature whatsoever under or by reason of this
Agreement.

 

8



--------------------------------------------------------------------------------

(i) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE MERGER AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER; (B) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THE FOREGOING WAIVER; (C) SUCH PARTY MAKES THE FOREGOING WAIVER
VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION
10(i).

(j) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the Parties and delivered to the Company, Parent and the EnCap Stockholder, it
being understood that all parties need not sign the same counterpart.

(l) No Agreement Until Executed. This Agreement shall not constitute or be
deemed to evidence a contract, agreement, arrangement, or understanding between
the Parties unless and until (a) the Merger Agreement is executed and delivered
by all parties thereto, and (b) this Agreement is executed and delivered by the
Parties.

(m) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated.

(n) Action in EnCap Stockholder Capacity Only. No Person executing this
Agreement (or designee or Representative of such Person) who has been, is, or
becomes during the term of this Agreement a director or officer of Parent shall
be deemed to make any agreement or understanding in this Agreement in such
Person’s capacity as a director or officer of Parent. The Parties acknowledge
and agree that this Agreement is entered into by the EnCap Stockholders solely
in their capacity as the Beneficial Owners of shares of Parent Common Stock and
nothing in this Agreement shall (a) restrict in any respect any actions taken by
the EnCap Stockholders or their designees or Representatives who are a director
or officer of Parent solely in his or her capacity as a director or officer of
Parent or (b) be construed to prohibit, limit, or restrict such EnCap
Stockholder or its designees or Representatives from exercising his or her
fiduciary duties as a director or officer of Parent. For the avoidance of doubt,
nothing in this Section 10(n) shall in any way modify, alter, or amend any of
the terms of the Merger Agreement.

(o) Obligation to Update Schedule A. Each EnCap Stockholder agrees that in
connection with any acquisitions or Transfers (to the extent permitted) of
Subject Securities by such EnCap Stockholder, such EnCap Stockholder will, as
promptly as practicable following the

 

9



--------------------------------------------------------------------------------

completion thereof, notify Parent and the Company in writing of such acquisition
or Transfer and the Parties will update Schedule A to reflect the effect of such
acquisition or Transfer.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

ECLIPSE RESOURCES CORPORATION By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   Chairman, President and Chief Executive
Officer BLUE RIDGE MOUNTAIN RESOURCES, INC. By:  

/s/ John K. Reinhart

Name:   John K. Reinhart Title:   President and Chief Executive Officer

[Signature Page to Voting Agreement – 1 of 2]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement by their
authorized representatives as of the date first above written.

 

ENCAP ENERGY CAPITAL FUND VIII, L.P. By:  

EnCap Equity Fund VIII GP, L.P.,

its general partner

By:  

EnCap Investments L.P.,

its general partner

By:  

EnCap Investments GP, L.L.C.,

its general partner

By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner ENCAP ENERGY CAPITAL FUND
VIII Co-Investors, L.P. By:  

EnCap Equity Fund VIII GP, L.P.,

its general partner

By:  

EnCap Investments L.P.,

its general partner

By:  

EnCap Investments GP, L.L.C,

its general partner

By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner ENCAP ENERGY CAPITAL FUND IX,
L.P. By:  

EnCap Equity Fund IX GP, L.P.,

its general partner

By:  

EnCap Investments L.P.,

its general partner

By:  

EnCap Investments GP, L.L.C,

its general partner

By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner

[Signature Page to Voting Agreement – 2 of 2]

 



--------------------------------------------------------------------------------

SCHEDULE A

 

Parent Stockholder

   Number of
Shares of
Parent
Common
Stock
Owned of
Record  

EnCap Energy Capital Fund VIII, L.P.

     59,687,619  

EnCap Energy Capital Fund VIII Co-Investors, L.P.

     40,420,114  

EnCap Energy Capital Fund IX, L.P.

     72,847,294  

[Schedule A to Voting Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

Written Consent of EnCap Stockholders

(See attached)

[Exhibit A to Voting Agreement]

 



--------------------------------------------------------------------------------

WRITTEN CONSENT OF STOCKHOLDERS

OF ECLIPSE RESOURCES CORPORATION

IN LIEU OF A MEETING OF STOCKHOLDERS

August 25, 2018

The undersigned stockholders (collectively, the “Stockholders”), being the
holders of a majority of the issued and outstanding shares of common stock of
Eclipse Resources Corporation, a Delaware corporation (the “Company”), hereby
consent in writing, pursuant to Section 228 of the General Corporation Law of
the State of Delaware, as amended (the “DGCL”), and as authorized by
Section 2.14 of the Amended and Restated Bylaws of the Company, to the following
actions and adoption of the following resolutions by written consent in lieu of
a meeting of stockholders of the Company:

WHEREAS, the Company intends to enter into an Agreement and Plan of Merger in
the form attached hereto as Exhibit A (the “Merger Agreement”) among the
Company, Everest Merger Sub Inc., a Delaware corporation and wholly owned
subsidiary of the Company (the “Merger Sub”), and Blue Ridge Mountain Resources,
Inc., a Delaware corporation (“Blue Ridge”);

WHEREAS, pursuant to the Merger Agreement, subject to the terms and conditions
set forth therein, the Merger Sub will merge with and into Blue Ridge (the
“Merger”), with Blue Ridge surviving the Merger as a wholly owned subsidiary of
the Company, and, upon consummation of the Merger, each share of Blue Ridge’s
common stock, par value $0.01 per share, issued and outstanding immediately
prior to the Effective Time (as defined in the Merger Agreement) (excluding any
Excluded Shares or Dissenting Shares (as such terms are defined in the Merger
Agreement)) will be converted into the right to receive from the Company 4.4259
validly issued, fully-paid, and nonassessable shares of common stock, par value
$0.01 per share, of the Company (the “Common Stock”), subject to adjustment
prior to the Effective Time to give effect to the reverse stock split
contemplated by the Second Amended and Restated Certificate of Incorporation (as
defined below) pursuant to Section 3.1(c) of the Merger Agreement (the issuances
of shares of Common Stock pursuant to the Merger Agreement being referred to
herein collectively as the “Stock Issuance”);

WHEREAS, pursuant to Section 6.22 of the Merger Agreement, the Amended and
Restated Certificate of Incorporation of the Company is to be amended and
restated, effective as of immediately prior to the Effective Time to be in the
form attached hereto as Exhibit B (the “Second Amended and Restated Certificate
of Incorporation”);

WHEREAS, the Board of Directors of the Company (the “Board”), at a meeting duly
called, has unanimously: (i) determined that the Merger Agreement and the
transactions contemplated hereby, including the Stock Issuance pursuant to the
Merger Agreement, and the Second Amended and Restated Certificate of
Incorporation, are fair to, and in the best interests of, the Company and its
stockholders; (ii) approved and declared advisable the Merger Agreement and the
transactions contemplated thereby, including the Stock Issuance, and the Second
Amended and Restated Certificate of Incorporation; (iii) directed that the
approval of the Stock Issuance and the Second Amended and Restated Certificate
of Incorporation be submitted to the stockholders of the Company; and
(iv) resolved to recommend that the stockholders of the Company approve



--------------------------------------------------------------------------------

the Stock Issuance and approve and adopt the Second Amended and Restated
Certificate of Incorporation;

WHEREAS, the approval of the Stock Issuance by the holders of a majority of the
shares of Common Stock is required pursuant to the rules of the New York Stock
Exchange (the “NYSE”);

WHEREAS, the undersigned Stockholders are the holders of an aggregate of
172,955,027 shares of Common Stock, which comprises approximately 57.2% of the
issued and outstanding shares of Common Stock, as of the date hereof; and

WHEREAS, the undersigned Stockholders desire to approve the Stock Issuance and
approve and adopt the Second Amended and Restated Certificate of Incorporation.

NOW, THEREFORE, BE IT RESOLVED, that the Stock Issuance is hereby approved, and
the Second Amended and Restated Certificate of Incorporation is hereby approved
and adopted (subject to the Board’s authority to abandon the Second Amended and
Restated Certificate of Incorporation if the Merger Agreement is terminated in
accordance with its terms), in each case in all respects by the undersigned
Stockholders, and each undersigned Stockholder hereby consents thereto with
respect to all of the shares of Common Stock held by such Stockholder as of the
date hereof, including, for the avoidance of doubt, for all purposes of the
rules of the NYSE, including Rule 312.03 of the NYSE Listed Company Manual;

FURTHER RESOLVED, that this Written Consent shall become effective in accordance
with DGCL Section 228(c) immediately at the earliest time that the following two
events have both occurred: (i) the execution and delivery to the Company of this
Written Consent by each of the undersigned Stockholders and (ii) the execution
and delivery of the Merger Agreement by the Company, the Merger Sub, and Blue
Ridge; and

FURTHER RESOLVED, that the President and Chief Executive Officer, the Executive
Vice President and Chief Financial Officer, the Executive Vice President,
Secretary and General Counsel of the Company, or anyone appointed by them, be,
and each of them with full authority to act without the others hereby is,
authorized and empowered to deliver this Written Consent to the Company and to
take all other actions required of the Company to effect the intent of these
resolutions.

This Written Consent shall be filed with the minutes of the meetings of the
stockholders of the Company and shall be treated for all purposes as action
taken at a meeting of such stockholders.

[Signature Page Follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Stockholders have executed this Written
Consent as of the date first set forth above.

 

ENCAP ENERGY CAPITAL FUND VIII, L.P. By:  

EnCap Equity Fund VIII GP, L.P.,

its general partner

By:  

EnCap Investments L.P.,

its general partner

By:  

EnCap Investments GP, L.L.C,

its general partner

By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner ENCAP ENERGY CAPITAL FUND
VIII CO-INVESTORS, L.P. By:   EnCap Equity Fund VIII GP, L.P.,   its general
partner By:   EnCap Investments L.P.,   its general partner By:   EnCap
Investments GP, L.L.C,   its general partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner ENCAP ENERGY CAPITAL FUND IX,
L.P. By:   EnCap Equity Fund IX GP, L.P.,   its general partner By:   EnCap
Investments L.P.,   its general partner By:   EnCap Investments GP, L.L.C,   its
general partner By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner

 

[Written Consent of Stockholders]



--------------------------------------------------------------------------------

Exhibit A

Merger Agreement

[See attached]



--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

among

ECLIPSE RESOURCES CORPORATION,

EVEREST MERGER SUB INC.

and

BLUE RIDGE MOUNTAIN RESOURCES, INC.

Dated as of August 25, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I CERTAIN DEFINITIONS

     2  

Section 1.1

 

Certain Definitions

     2  

Section 1.2

 

Terms Defined Elsewhere

     2  

ARTICLE II THE MERGER

     4  

Section 2.1

 

The Merger

     4  

Section 2.2

 

Closing

     4  

Section 2.3

 

Effect of the Merger

     5  

Section 2.4

 

Certificate of Incorporation and Bylaws of the Surviving Corporation

     5  

Section 2.5

 

Board of Directors of Parent

     5  

Section 2.6

 

Officers of Parent

     6  

Section 2.7

 

Directors and Officers of the Surviving Corporation

     6  

Section 2.8

 

Tax Consequences

     6  

ARTICLE III EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE COMPANY AND MERGER
SUB; EXCHANGE

     6  

Section 3.1

 

Effect of the Merger on Capital Stock

     6  

Section 3.2

 

Treatment of Equity Compensation Awards

     7  

Section 3.3

 

Payment for Securities; Exchange

     8  

Section 3.4

 

Dissenting Stockholders

     12  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     13  

Section 4.1

 

Organization, Standing and Power

     13  

Section 4.2

 

Capital Structure

     13  

Section 4.3

 

Authority; No Violations; Consents and Approvals

     14  

Section 4.4

 

Consents

     15  

Section 4.5

 

Financial Statements

     15  

Section 4.6

 

Absence of Certain Changes or Events

     16  

Section 4.7

 

No Undisclosed Material Liabilities

     16  

Section 4.8

 

Information Supplied

     16  

Section 4.9

 

Company Permits; Compliance with Applicable Law

     17  

Section 4.10

 

Compensation; Benefits

     17  

Section 4.11

 

Labor Matters

     19  

Section 4.12

 

Taxes

     20  

Section 4.13

 

Litigation

     22  

Section 4.14

 

Intellectual Property

     22  

Section 4.15

 

Real Property

     22  

Section 4.16

 

Rights-of-Way

     23  

Section 4.17

 

Oil and Gas Matters

     23  

Section 4.18

 

Environmental Matters

     25  

Section 4.19

 

Material Contracts

     25  

Section 4.20

 

Derivative Transactions

     27  

Section 4.21

 

Insurance

     28  

 

i



--------------------------------------------------------------------------------

Section 4.22

 

Opinion of Financial Advisor

     28  

Section 4.23

 

Brokers

     28  

Section 4.24

 

Related Party Transactions

     29  

Section 4.25

 

Regulatory Matters

     29  

Section 4.26

 

Takeover Laws

     29  

Section 4.27

 

No Additional Representations

     29  

ARTICLE V REPRESENTATION AND WARRANTIES OF PARENT AND MERGER SUB

     30  

Section 5.1

 

Organization, Standing and Power

     30  

Section 5.2

 

Capital Structure

     31  

Section 5.3

 

Authority; No Violations; Consents and Approvals

     32  

Section 5.4

 

Consents

     33  

Section 5.5

 

SEC Documents; Financial Statements

     33  

Section 5.6

 

Absence of Certain Changes or Events

     34  

Section 5.7

 

Information Supplied

     34  

Section 5.8

 

No Undisclosed Material Liabilities

     34  

Section 5.9

 

Parent Permits; Compliance with Applicable Law

     35  

Section 5.10

 

Compensation; Benefits

     35  

Section 5.11

 

Labor Matters

     37  

Section 5.12

 

Taxes

     37  

Section 5.13

 

Litigation

     39  

Section 5.14

 

Intellectual Property

     39  

Section 5.15

 

Real Property

     40  

Section 5.16

 

Rights-of-Way

     40  

Section 5.17

 

Oil and Gas Matters

     41  

Section 5.18

 

Environmental Matters

     42  

Section 5.19

 

Material Contracts

     43  

Section 5.20

 

Derivative Transactions

     45  

Section 5.21

 

Insurance

     45  

Section 5.22

 

Opinion of Financial Advisor

     46  

Section 5.23

 

Brokers

     46  

Section 5.24

 

Related Party Transactions

     46  

Section 5.25

 

Ownership of Company Common Stock

     46  

Section 5.26

 

Business Conduct

     46  

Section 5.27

 

Regulatory Matters

     46  

Section 5.28

 

No Additional Representations

     47  

ARTICLE VI COVENANTS AND AGREEMENTS

     47  

Section 6.1

 

Conduct of Company Business Pending the Merger

     47  

Section 6.2

 

Conduct of Parent Business Pending the Merger

     51  

Section 6.3

 

No Solicitation by the Company

     54  

Section 6.4

 

No Solicitation by Parent

     59  

Section 6.5

 

Preparation of Consent Solicitation Statement/Information Statement/Prospectus
and Registration Statement

     62  

Section 6.6

 

Company Consent Solicitation and Parent Stockholder Written Consent

     63  

Section 6.7

 

Access to Information

     64  

 

ii



--------------------------------------------------------------------------------

Section 6.8

 

HSR and Other Approvals

     66  

Section 6.9

 

Employee Matters

     67  

Section 6.10

 

Indemnification; Directors’ and Officers’ Insurance

     69  

Section 6.11

 

Transaction Litigation

     71  

Section 6.12

 

Public Announcements

     71  

Section 6.13

 

Advice of Certain Matters; Control of Business

     71  

Section 6.14

 

Transfer Taxes

     71  

Section 6.15

 

Reasonable Best Efforts; Notification

     72  

Section 6.16

 

Section 16 Matters

     72  

Section 6.17

 

Stock Exchange Listing

     72  

Section 6.18

 

Company Credit Agreement; Financing Cooperation

     72  

Section 6.19

 

Tax Matters

     73  

Section 6.20

 

Takeover Laws

     73  

Section 6.21

 

Obligations of Merger Sub

     74  

Section 6.22

 

Amendment of Parent Certificate of Incorporation and Bylaws

     74  

Section 6.23

 

Parent Stockholders Agreement

     74  

ARTICLE VII CONDITIONS PRECEDENT

     74  

Section 7.1

 

Conditions to Each Party’s Obligation to Consummate the Merger

     74  

Section 7.2

 

Additional Conditions to Obligations of Parent and Merger Sub

     75  

Section 7.3

 

Additional Conditions to Obligations of the Company

     76  

Section 7.4

 

Frustration of Closing Conditions

     76  

ARTICLE VIII TERMINATION

     77  

Section 8.1

 

Termination

     77  

Section 8.2

 

Notice of Termination; Effect of Termination

     78  

Section 8.3

 

Expenses and Other Payments

     78  

ARTICLE IX GENERAL PROVISIONS

     81  

Section 9.1

 

Schedule Definitions

     81  

Section 9.2

 

Survival

     81  

Section 9.3

 

Notices

     81  

Section 9.4

 

Rules of Construction

     82  

Section 9.5

 

Counterparts

     83  

Section 9.6

 

Entire Agreement; No Third Party Beneficiaries

     84  

Section 9.7

 

Governing Law; Venue; Waiver of Jury Trial

     84  

Section 9.8

 

Severability

     85  

Section 9.9

 

Assignment

     85  

Section 9.10

 

Affiliate Liability

     85  

Section 9.11

 

Specific Performance

     86  

Section 9.12

 

Amendment

     86  

Section 9.13

 

Extension; Waiver

     86  

ANNEX A CERTAIN DEFINITIONS

     A-1  

ANNEX B FORM OF COMPANY VOTING AGREEMENT

     B-1  

ANNEX C FORM OF PARENT VOTING AGREEMENT

     C-1  

 

iii



--------------------------------------------------------------------------------

ANNEX D FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF SURVIVING
CORPORATION

     D-1  

ANNEX E FORM OF AMENDED AND RESTATED BYLAWS OF SURVIVING CORPORATION

     E-1  

ANNEX F FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF PARENT

     F-1  

ANNEX G FORM OF AMENDED AND RESTATED BYLAWS OF PARENT

     G-1  

 

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER, dated as of August 25, 2018 (this “Agreement”),
among Eclipse Resources Corporation, a Delaware corporation (“Parent”), Everest
Merger Sub Inc., a Delaware corporation and a wholly-owned Subsidiary of Parent
(“Merger Sub”), and Blue Ridge Mountain Resources, Inc., a Delaware corporation
(the “Company”).

WHEREAS, the Board of Directors of the Company (the “Company Board”), at a
meeting duly called, unanimously (i) determined that this Agreement and the
transactions contemplated hereby, including the merger of Merger Sub with and
into the Company (the “Merger”), are fair to, and in the best interests of, the
Company and its stockholders, (ii) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Merger,
(iii) directed that the adoption of this Agreement be submitted to the
stockholders of the Company, and (iv) resolved to recommend that the
stockholders adopt this Agreement;

WHEREAS, the Board of Directors of Parent (the “Parent Board”), at a meeting
duly called, unanimously (i) determined that this Agreement and the transactions
contemplated hereby, including the issuance of the shares of common stock of
Parent, par value $0.01 per share, of Parent (“Parent Common Stock”), pursuant
to this Agreement (the “Parent Stock Issuance”), are fair to, and in the best
interests of, the Parent and its stockholders, (ii) approved and declared
advisable this Agreement and the transactions contemplated hereby, including the
Parent Stock Issuance, (iii) directed that the approval of the Parent Stock
Issuance be submitted to the stockholders of Parent, and (iv) resolved to
recommend that the stockholders approve the Parent Stock Issuance;

WHEREAS, prior to the execution and delivery of this Agreement, holders of
approximately 57.2% of the outstanding shares of Parent Common Stock have
executed and delivered a written consent approving the Parent Stock Issuance and
the Parent Charter Amendment, which written consent became effective upon the
execution of this Agreement in accordance with Section 228(c) of the DGCL and
which constitutes the Parent Stockholder Approval;

WHEREAS, the Board of Directors of Merger Sub (the “Merger Sub Board”)
unanimously (i) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are fair to, and in the best interests of, Merger
Sub and its sole stockholder, (ii) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Merger,
(iii) directed that the adoption of this Agreement be submitted to the sole
stockholder of the Merger Sub, and (iv) resolved to recommend that the sole
stockholder adopt this Agreement;

WHEREAS, Parent, as the sole stockholder of Merger Sub, has adopted this
Agreement;

WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement for Parent and Merger Sub to enter into this Agreement,
certain stockholders of the Company have each entered into a Voting Agreement in
the form attached hereto as Annex B (collectively, the “Company Voting
Agreements”), whereby, among other things, such stockholders of the Company have
agreed to vote the shares of Company Common Stock owned by them in favor of the
adoption of this Agreement and to take certain other actions in furtherance of
the Merger, in each case, on the terms and subject to the conditions set forth
therein;

WHEREAS, concurrently with the execution and delivery of this Agreement, as a
condition and inducement for the Company to enter into this Agreement, the
Majority Stockholders have entered into a Voting Agreement in the form attached
hereto as Annex C (the “Parent Voting Agreement”), whereby, among other things,
the Majority Stockholders have agreed to execute the Parent Stockholder Written
Consent and to take certain other actions in furtherance of the Merger, in each
case, on the terms and subject to the conditions set forth therein;

 

1



--------------------------------------------------------------------------------

WHEREAS, Parent desires to acquire 100% of the issued and outstanding shares of
capital stock of the Company on the terms and subject to the conditions set
forth herein; and

WHEREAS, it is intended that the Merger qualify as a “reorganization” within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Parent, Merger Sub and the Company agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1 Certain Definitions. As used in this Agreement, the capitalized
terms have the meanings ascribed to such terms in Annex A or as otherwise
defined elsewhere in this Agreement.

Section 1.2 Terms Defined Elsewhere. As used in this Agreement, the following
capitalized terms are defined in this Agreement as referenced in the following
table:

 

Definition    Section

Agreement

   Preamble

Antitrust Authority

   6.8(b)

Antitrust Laws

   6.8(b)

Applicable Date

   4.9(a)

Book-Entry Shares

   3.3(b)(ii)

Certificate of Merger

   2.2(b)

Certificates

   3.3(b)(i)

Closing

   2.2(a)

Closing Date

   2.2(a)

Code

   Recitals

Company

   Preamble

Company 401(k) Plan

   6.9(c)

Company Affiliate

   9.10

Company Alternative Acquisition Agreement

   6.3(d)(iv)

Company Board

   Recitals

Company Board Recommendation

   4.3(a)

Company Capital Stock

   4.2(a)

Company Change of Recommendation

   6.3(d)(vii)

Company Common Stock

   3.1(b)(i)

Company Contracts

   4.19(b)

Company Disclosure Letter

   Article IV

Company Employee

   4.10(j)

Company Financial Statements

   4.5

Company Independent Petroleum Engineers

   4.17(a)(i)

Company Intellectual Property

   4.14(a)

Company Material Adverse Effect

   4.1

Company Material Leased Real Property

   4.15

Company Material Owned Real Property

   4.15

 

2



--------------------------------------------------------------------------------

Definition    Section

Company Material Real Property Lease

   4.15

Company Permits

   4.9(a)

Company Preferred Stock

   4.2(a)

Company Related Party Transaction

   4.24

Company Reserve Report

   4.17(a)(i)

Company Stockholder Consent Deadline

   8.1(b)(iv)

Company Stock Plan

   4.2(a)

Company Tax Certificate

   6.19(b)

Company Voting Agreements

   Recitals

Competition Law Notifications

   6.8(b)

Confidentiality Agreement

   6.7(a)(iii)

Consent Solicitation Statement/Information Statement/Prospectus

   4.8(b)

Creditors’ Rights

   4.3(a)

D&O Insurance

   6.10(d)

DGCL

   2.1

Disclosure Letter

   Article IV

Dissenting Shares

   3.4

Divestiture Action

   6.8(b)

Effective Time

   2.2(b)

Eligible Share

   3.1(b)(i)

e-mail

   9.3

End Date

   8.1(b)(ii)

Exchange Agent

   3.3(a)

Exchange Fund

   3.3(a)

Exchange Ratio

   3.1(b)(i)

Excluded Share

   3.1(b)(iii)

GAAP

   4.5

HSR Act

   4.3(a)

Indemnified Liabilities

   6.10(a)

Indemnified Persons

   6.10(a)

Information Statement/Prospectus Distribution Date

   6.6(a)

Last Balance Sheet

   4.5

Letter of Transmittal

   3.3(b)(i)

Material Company Insurance Policies

   4.21

Material Parent Insurance Policies

   5.21

Merger

   Recitals

Merger Consideration

   3.1(b)(i)

Merger Sub

   Preamble

Merger Sub Board

   Recitals

Parent

   Preamble

Parent 401(k) Plan

   6.9(c)

Parent Affiliate

   9.10

Parent Alternative Acquisition Agreement

   6.4(d)(iv)

Parent Board

   Recitals

Parent Board Recommendation

   5.3(a)

Parent Capital Stock

   5.2(a)(ii)

Parent Change of Recommendation

   6.4(d)(ii)

Parent Charter Amendment

   6.22

Parent Common Stock

   Recitals

Parent Contracts

   5.19(b)

 

3



--------------------------------------------------------------------------------

Definition    Section

Parent Disclosure Letter

   Article V

Parent Independent Petroleum Engineers

   5.17(a)(i)

Parent Intellectual Property

   5.14(a)

Parent Material Adverse Effect

   5.1

Parent Material Leased Real Property

   5.15

Parent Material Owned Real Property

   5.15

Parent Material Real Property Lease

   5.15

Parent Permits

   5.9(a)

Parent Preferred Stock

   5.2(a)(ii)

Parent Related Party Transaction

   5.24

Parent Reserve Reports

   5.17(a)(i)

Parent SEC Documents

   5.5(a)

Parent Stockholder Written Consent

   5.3(a)

Parent Stock Issuance

   Recitals

Parent Stock Plan

   5.2(a)

Parent Takeover Proposal

   6.2(b)(iv)

Parent Tax Certificate

   6.19(b)

Parent Voting Agreement

   Recitals

PSUs

   5.2(a)

Registration Statement

   4.8(a)

Regulatory Material Adverse Effect

   6.8(b)

Rights-of-Way

   4.16

RSUs

   5.2(a)

Surviving Corporation

   2.1

Tail Period

   6.10(d)

Terminable Breach

   8.1(b)(iii)

Transaction Litigation

   6.11

ARTICLE II

THE MERGER

Section 2.1 The Merger. Upon the terms and subject to the conditions of this
Agreement, at the Effective Time, Merger Sub will be merged with and into the
Company in accordance with the provisions of the General Corporation Law of the
State of Delaware (the “DGCL”). As a result of the Merger, the separate
existence of Merger Sub shall cease and the Company shall continue its existence
under the laws of the State of Delaware as the surviving corporation (in such
capacity, the Company is sometimes referred to herein as the “Surviving
Corporation”).

Section 2.2 Closing.

(a) The closing of the Merger (the “Closing”), shall take place at 9:00 a.m.,
Dallas, Texas time, on a date that is no later than two (2) Business Days
following the satisfaction or (to the extent permitted by applicable Law) waiver
in accordance with this Agreement of all of the conditions set forth in Article
VII (other than any such conditions which by their nature cannot be satisfied
until the Closing Date, which shall be required to be so satisfied or (to the
extent permitted by applicable Law) waived in accordance with this Agreement on
the Closing Date) at the offices of Norton Rose Fulbright US LLP in Dallas,
Texas, or at such other time or on such other date or at such other place (or
remotely by electronic exchange of documentation) as Parent and the Company may
agree in writing. For purposes of this Agreement “Closing Date” shall mean the
date on which the Closing occurs.

 

4



--------------------------------------------------------------------------------

(b) Upon the terms and subject to the satisfaction or waiver of the conditions
set forth in this Agreement and the DGCL, as soon as practicable on the Closing
Date after the Closing, Parent, Merger Sub and the Company shall cause a
certificate of merger to be prepared and executed in accordance with the
relevant provisions of the DGCL (the “Certificate of Merger”) and filed with the
Secretary of State of the State of Delaware. The Merger shall become effective
upon the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware, or at such later time as shall be agreed upon in writing by
Parent and the Company and specified in the Certificate of Merger (the
“Effective Time”).

Section 2.3 Effect of the Merger. At the Effective Time, the Merger shall have
the effects set forth in this Agreement and the applicable provisions of the
DGCL. Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all the property, rights, privileges, powers and franchises
of each of the Company and Merger Sub shall vest in the Surviving Corporation,
and all debts, liabilities, obligations, restrictions, disabilities and duties
of each of the Company and Merger Sub shall become the debts, liabilities,
obligations, restrictions, disabilities and duties of the Surviving Corporation.

Section 2.4 Certificate of Incorporation and Bylaws of the Surviving
Corporation. At the Effective Time, (a) the certificate of incorporation of the
Company as in effect immediately prior to the Effective Time shall be amended
and restated so as to read in its entirety as set forth on Annex D and, as so
amended and restated, shall be the certificate of incorporation of the Surviving
Corporation, until duly amended, subject to Section 6.10(b), in accordance with
its terms and the DGCL, and (b) the bylaws of the Company as in effect
immediately prior to the Effective Time shall be amended and restated in their
entirety to read as set forth on Annex E, and as so amended and restated shall
be the bylaws of the Surviving Corporation, until duly amended, subject to
Section 6.10(b), in accordance with its terms, the certificate of incorporation
of the Surviving Corporation, and the DGCL, and the parties hereto shall take
all necessary actions in order for such amendment and restatement to occur.

Section 2.5 Board of Directors of Parent. Prior to the Effective Time, Parent
shall take all actions necessary to cause the Parent Board as of and immediately
following the Effective Time to consist of a total of ten directors consisting
of the persons designated as follows:

(a) Parent shall designate five of such ten directors prior to the Effective
Time. Of such five designees, at least three of such designees shall qualify as
an “independent director” under the listing standards of the NYSE and the
applicable rules of the SEC, and at least one of such independent director
designees shall qualify as “independent” pursuant to Rule 10A-3(b)(1) of the
Exchange Act and shall further qualify as an “audit committee financial expert”
as such term is defined in Item 407(d)(5)(ii) of Regulation S-K; and

(b) The Company shall designate five of such ten directors prior to the
Effective Time. Of such five designees, at least three of such designees shall
qualify as an “independent director” under the listing standards of the NYSE and
the applicable rules of the SEC, and (x) at least two of such independent
director designees shall qualify as “independent” pursuant to Rule 10A-3(b)(1)
of the Exchange Act, and (y) one of such designees shall be the Chief Executive
Officer of the Company as of the date hereof (or, if such Person is unable to
serve, another Person designated by Parent and the Company).

From and after the Effective Time, such directors shall serve as such until
their respective successors are duly elected or appointed and qualified or their
earlier resignation or removal; provided, however, that one of the directors
designated by the Company will resign on the first anniversary of the Effective
Time and the Parent Board shall be reduced to consist of a total of nine
directors.

 

5



--------------------------------------------------------------------------------

Section 2.6 Officers of Parent. Prior to the Effective Time, Parent shall take
all actions necessary to cause the officers of Parent as of and immediately
following the Effective Time to be the individuals listed on Schedule 2.6 of the
Parent Disclosure Letter, with each such individual holding the office or
offices specified for such individual on Schedule 2.6 of the Parent Disclosure
Letter. From and after the Effective Time, such officers shall serve until their
resignation or removal from office by the Parent Board. Prior to the Effective
Time, Parent shall take all actions necessary to cause the resignation or
removal of each officer of Parent who will not be officer of Parent as of and
after the Effective Time as provided in the first sentence of this Section 2.6
from all offices and other positions held by such person with Parent or any of
its Subsidiaries, each such resignation or removal to be effective at the
Effective Time.

Section 2.7 Directors and Officers of the Surviving Corporation.

(a) At the Effective Time, the directors of the Surviving Corporation shall be
the individuals listed on Schedule 2.7(a) of the Parent Disclosure Letter, each
to hold office in accordance with the certificate of incorporation and bylaws of
the Surviving Corporation until their respective successors are duly elected or
appointed and qualified or their earlier removal or resignation.

(b) At the Effective Time, the officers of the Surviving Corporation shall be
the individuals listed on Schedule 2.7(b) of the Parent Disclosure Letter, each
to hold office in accordance with the certificate of incorporation and bylaws of
the Surviving Corporation until their respective successors are duly appointed
or their earlier removal or resignation.

Section 2.8 Tax Consequences. For U.S. federal income tax purposes, it is
intended that the Merger qualify as a “reorganization” within the meaning of
Section 368(a) of the Code, and this Agreement constitute and be adopted as a
“plan of reorganization” within the meaning of Treasury Regulations §§
1.368-2(g) and 1.368-3(a).

ARTICLE III

EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE COMPANY AND MERGER

SUB; EXCHANGE

Section 3.1 Effect of the Merger on Capital Stock. At the Effective Time, by
virtue of the Merger and without any action on the part of Parent, Merger Sub,
the Company, or any holder of any shares of capital stock of Parent, Merger Sub
or the Company:

(a) Capital Stock of Merger Sub. Each share of common stock, par value $0.01,
per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and become one fully paid and
nonassessable share of common stock, par value $0.01 per share, of the Surviving
Corporation, which shall constitute the only outstanding share of common stock
of the Surviving Corporation immediately following the Effective Time. From and
after the Effective Time, the certificate representing shares of capital stock
of Merger Sub shall be deemed for all purposes to represent the outstanding
share of common stock of the Surviving Corporation.

(b) Capital Stock of the Company.

(i) Subject to the other provisions of this Article III, each share of common
stock, par value $0.01 per share, of the Company (“Company Common Stock”),
issued and outstanding immediately prior to the Effective Time (excluding any
Excluded Shares or Dissenting Shares) (the “Eligible Shares”) shall be converted
into the right to receive that number of validly issued, fully-paid and
nonassessable shares of Parent Common Stock equal to the Exchange Ratio (the
“Merger Consideration”). As used in this Agreement, “Exchange Ratio” means
4.4259, as such number is adjusted pursuant to Section 3.1(c).

 

6



--------------------------------------------------------------------------------

(ii) All such shares of Company Common Stock, when so converted, shall cease to
be outstanding and shall automatically be canceled and cease to exist. Each
holder of a share of Company Common Stock that was outstanding immediately prior
to the Effective Time shall cease to have any rights with respect thereto,
except the right to receive (A) the Merger Consideration, (B) any dividends or
other distributions in accordance with Section 3.3(g) and (C) any cash to be
paid in lieu of any fractional shares of Parent Common Stock in accordance with
Section 3.3(h), in each case to be issued or paid in consideration therefor upon
the exchange of any Certificates or Book-Entry Shares, as applicable, in
accordance with Section 3.3(a).

(iii) All shares of Company Common Stock held by the Company (as treasury shares
or otherwise) or by Parent or Merger Sub or by any direct or indirect
wholly-owned Subsidiary of the Company, Parent or Merger Sub immediately prior
to the Effective Time and, in each case, not held on behalf of third parties
(collectively, “Excluded Shares”) shall automatically be canceled and cease to
exist as of the Effective Time, and no consideration shall be paid or delivered
in exchange therefor.

(c) Impact of Stock Splits, Etc. In the event of any change in (i) the number of
shares of Company Common Stock, or securities convertible or exchangeable into
or exercisable for shares of Company Common Stock or (ii) the number of shares
of Parent Common Stock, or securities convertible or exchangeable into or
exercisable for shares of Parent Common Stock (including options to purchase
Parent Common Stock), in each case issued and outstanding after the date of this
Agreement and prior to the Effective Time by reason of any stock split, reverse
stock split, stock dividend, subdivision, reclassification, recapitalization,
combination, exchange of shares, readjustment of shares or the like, the
Exchange Ratio shall be equitably adjusted to reflect the effect of such change
and, as so adjusted, shall from and after the date of such event, be the Merger
Consideration, subject to further adjustment in accordance with this
Section 3.1(c). For the avoidance of doubt, the Exchange Ratio shall be adjusted
prior to the Effective Time to give effect to the reverse stock split
contemplated by the Parent Charter Amendment, which adjustment shall cause the
Exchange Ratio to be a number equal to (i) the Exchange Ratio otherwise in
effect immediately prior to the Effective Time divided by (ii) 15 (resulting in
an Exchange Ratio of 0.29506 assuming no other adjustments to the Exchange Ratio
pursuant to this Section 3.1(c)). Nothing in this Section 3.1(c) shall be
construed to permit the Parties to take any action except to the extent
consistent with, and not otherwise prohibited by, the terms of this Agreement.

Section 3.2 Treatment of Equity Compensation Awards.

(a) Company Restricted Stock Units. No later than five (5) Business Days prior
to the Closing Date and conditioned upon the occurrence of the Effective Time,
each holder of an outstanding Company RSU shall make an election whether to
receive (i) the Merger Consideration (including cash in lieu of fractional
shares) for each share of Company Common Stock subject to each outstanding
Company RSU, (ii) cash equal to the product of (A) the number of shares of
Company Common Stock subject to a Company RSU immediately prior to the Effective
Time and (B) (I) the Closing Date Stock Price multiplied by (II) the Exchange
Ratio or (iii) a combination thereof, subject to withholding taxes as provided
below; provided, however, that the foregoing shall not apply to the outstanding
Company RSUs awarded under Company RSU Agreements that do not provide for such
an election, and each holder of such Company RSUs shall receive the Merger
Consideration (including cash in lieu of fractional shares) for each share of
Company Common Stock subject to such Company RSUs held by such holder, after
giving effect to the

 

7



--------------------------------------------------------------------------------

adjustment to the number of Company RSUs subject to applicable Company RSU
Agreement in connection with the Merger pursuant to the terms thereof, subject
to withholding taxes as provided below. As of the Effective Time, each
outstanding Company RSU shall fully vest, and such shares of Parent Common Stock
or cash, as elected by the holder thereof if applicable, shall be paid or
delivered by the Company or Parent, as applicable, in accordance with the
applicable Company RSU Agreement, subject to withholding taxes; provided,
however, that, in connection with such delivery of shares of Parent Common Stock
to each holder of a Company RSU that will receive the Merger Consideration in
respect of such Company RSU in accordance with the foregoing, Parent shall
withhold from such holder a number of shares of Parent Common Stock (valued at
the Closing Date Stock Price) sufficient to cover any withholding taxes required
in connection with such delivery in lieu of requiring such holder to pay such
withholding taxes in cash. Upon the payment of such cash and/or delivery of such
Parent Common Stock, each Company RSU and related Company RSU Agreement shall
terminate, and the holder of such Company RSU thereof shall have no further
right or claim thereunder. Upon the payment of cash or delivery of Parent Common
Stock as set forth above for all outstanding Company RSUs, the Company
Restricted Stock Units Plan shall terminate.

(b) Company Performance Interest Awards. No later than five (5) Business Days
prior to the Closing Date and conditioned upon the occurrence of the Effective
Time, the Company Board shall adopt resolutions providing that each Company PIA
Holder will receive in respect of such Company PIA Holder’s Company PIA the
Merger Consideration (including cash in lieu of fractional shares) for the
applicable PIA Number of Shares, subject to withholding taxes as provided below.
Such shares of Parent Common Stock shall be delivered by Parent in accordance
with the applicable Company PIA Award Agreement; provided, however, that, in
connection with such delivery, Parent shall withhold from each Company PIA
Holder a number of shares of Parent Common Stock (valued at the Closing Date
Stock Price) sufficient to cover any withholding taxes required in connection
with such delivery in lieu of requiring such Company PIA Holder to pay such
withholding taxes in cash. Upon the delivery of such Parent Common Stock, the
applicable Company PIA Award Agreement shall terminate, and the Company PIA
Holder shall have no further right or claim thereunder.

(c) Restricted Stock. As of the Effective Time, all shares of Company Restricted
Stock issued and outstanding immediately prior to the Effective Time shall
become fully vested and no longer be subject to restrictions; provided, however,
that, in connection with such vesting, the Company or the Surviving Corporation,
as applicable, shall redeem or otherwise acquire from each holder of shares
Company Restricted Stock a number of shares of Company Restricted Stock (valued
at the Closing Date Stock Price multiplied by the Exchange Ratio) sufficient to
cover any withholding taxes required in connection with such vesting in lieu of
requiring such holder to pay such withholding taxes in cash, and any shares so
redeemed or acquired shall be treated as Excluded Shares. Each holder of shares
of Company Restricted Stock shall receive the Merger Consideration (including
cash in lieu of fractional shares) for each share of Company Restricted Stock
held by such holder (subject to the proviso in the immediately preceding
sentence) in accordance with Section 3.1(b) and Section 3.3.

Section 3.3 Payment for Securities; Exchange.

(a) Exchange Agent; Exchange Fund. Prior to the Effective Time, Parent shall
enter into an agreement with an exchange agent to act as exchange agent for the
holders of Company Common Stock in connection with the Merger (the “Exchange
Agent”) for the purpose of exchanging Certificates and Book-Entry Shares for the
Merger Consideration and cash sufficient to pay cash in lieu of fractional
shares, pursuant to Section 3.3(h), to which such holders shall become entitled
pursuant to this Article III. Promptly after the Effective Time, Parent shall
deposit, or cause to be deposited, with the Exchange Agent, for the benefit of
the holders of Eligible Shares, the number of shares of Parent Common Stock
issuable in respect of Eligible Shares pursuant to Section 3.1. Parent agrees to
deposit, or cause to be deposited, with the Exchange Agent, from time

 

8



--------------------------------------------------------------------------------

to time as needed, cash sufficient to pay any dividends or other distributions
pursuant to Section 3.3(g) and to make payments in lieu of fractional shares
pursuant to Section 3.3(h). The Exchange Agent shall, pursuant to irrevocable
instructions, deliver the Merger Consideration contemplated to be issued in
exchange for Eligible Shares pursuant to this Agreement out of the Exchange
Fund. Except as contemplated by this Section 3.3(a) and Sections 3.3(g) and
3.3(h), the Exchange Fund shall not be used for any other purpose. Any cash and
shares of Parent Common Stock deposited with the Exchange Agent (including as
payment for fractional shares in accordance with Section 3.3(h) and any
dividends or other distributions in accordance with Section 3.3(g)) shall
hereinafter be referred to as the “Exchange Fund.” Parent or the Surviving
Corporation shall pay all charges and expenses, including those of the Exchange
Agent, in connection with the exchange of Eligible Shares pursuant to this
Agreement. The cash portion of the Exchange Fund may be invested by the Exchange
Agent as reasonably directed by Parent. To the extent, for any reason, the
amount in the Exchange Fund is below that required to make prompt payment of the
aggregate cash payments contemplated by this Article III, Parent shall promptly
replace, restore or supplement the cash in the Exchange Fund so as to ensure
that the Exchange Fund is at all times maintained at a level sufficient for the
Exchange Agent to make the payment of the aggregate cash payments contemplated
by this Article III. Any interest or other income resulting from investment of
the cash portion of the Exchange Fund shall become part of the Exchange Fund,
and any amounts in excess of the amounts payable hereunder shall, at the
discretion of Parent, be promptly returned to Parent or the Surviving
Corporation.

(b) Payment Procedures.

(i) Certificates. As soon as practicable after the Effective Time, Parent shall
cause the Exchange Agent to deliver to each record holder, as of immediately
prior to the Effective Time, of an outstanding certificate or certificates that
immediately prior to the Effective Time represented Eligible Shares
(“Certificates”) a letter of transmittal (“Letter of Transmittal”) (which shall
specify that delivery shall be effected, and risk of loss and title to
Certificates shall pass, only upon proper delivery of the Certificates (or
affidavits of loss in lieu of the Certificates as provided in Section 3.3(f)) to
the Exchange Agent, and which shall be in a customary form and agreed to by
Parent and the Company prior to the Closing) advising such holders of the
effectiveness of the Merger and instructions for use in effecting the surrender
of Certificates (or affidavits of loss in lieu of the Certificates as provided
in Section 3.3(f)) for payment of the Merger Consideration set forth in
Section 3.1(b)(i). Upon surrender to the Exchange Agent of a Certificate (or an
affidavit of loss in lieu of the Certificate as provided in Section 3.3(f)),
together with the Letter of Transmittal, duly completed and validly executed in
accordance with the instructions thereto, and such other customary documents as
may be reasonably required by the Exchange Agent, the holder of such Certificate
shall be entitled to receive in exchange therefor (A) one or more shares of
Parent Common Stock (which shall be in uncertificated book-entry form)
representing, in the aggregate, the whole number of shares of Parent Common
Stock, if any, that such holder has the right to receive pursuant to Section 3.1
(after taking into account all shares of Company Common Stock then held by such
holder) and (B) a check in an amount equal to the cash payable in lieu of any
fractional shares of Parent Common Stock pursuant to Section 3.3(h) and
dividends and other distributions pursuant to Section 3.3(g).

(ii) Non-DTC Book-Entry Shares. As soon as practicable after the Effective Time,
Parent shall cause the Exchange Agent to deliver to each record holder, as of
immediately prior to the Effective Time, of Eligible Shares represented by
book-entry (“Book-Entry Shares”) not held through DTC, (A) a notice advising
such holders of the

 

9



--------------------------------------------------------------------------------

effectiveness of the Merger, (B) a statement reflecting the number of shares of
Parent Common Stock (which shall be in uncertificated book-entry form)
representing, in the aggregate, the whole number of shares of Parent Common
Stock, if any, that such holder has the right to receive pursuant to Section 3.1
(after taking into account all shares of Company Common Stock then held by such
holder) and (C) a check in the amount equal to the cash payable in lieu of any
fractional shares of Parent Common Stock pursuant to Section 3.3(h) and
dividends and other distributions pursuant to Section 3.3(g).

(iii) DTC Book-Entry Shares. With respect to Book-Entry Shares held through DTC,
Parent and the Company shall cooperate to establish procedures with the Exchange
Agent and DTC to ensure that the Exchange Agent will transmit to DTC or its
nominees as soon as reasonably practicable on or after the Closing Date, upon
surrender of Eligible Shares held of record by DTC or its nominees in accordance
with DTC’s customary surrender procedures, the Merger Consideration, cash in
lieu of fractional shares of Parent Common Stock, if any, and any unpaid
non-stock dividends and any other dividends or other distributions, in each
case, that DTC has the right to receive pursuant to this Article III.

(iv) No interest shall be paid or accrued on any amount payable for Eligible
Shares pursuant to this Article III.

(v) With respect to Certificates, if payment of the Merger Consideration
(including any dividends or other distributions with respect to Parent Common
Stock pursuant to Section 3.3(g) and any cash in lieu of fractional shares of
Parent Common Stock pursuant to Section 3.3(h)) is to be made to a Person other
than the record holder of such Eligible Shares, it shall be a condition of
payment that shares so surrendered shall be properly endorsed or shall be
otherwise in proper form for transfer and that the Person requesting such
payment shall have paid any transfer and other Taxes required by reason of the
payment of the Merger Consideration to a Person other than the registered holder
of such shares surrendered or shall have established to the satisfaction of the
Surviving Corporation that such Taxes either have been paid or are not
applicable. With respect to Book-Entry Shares, payment of the Merger
Consideration (including any dividends or other distributions with respect to
Parent Common Stock pursuant to Section 3.3(g) and any cash in lieu of
fractional shares of Parent Common Stock pursuant to Section 3.3(h)) shall only
be made to the Person in whose name such Book-Entry Shares are registered in the
stock transfer books of the Company as of the Effective Time. Until surrendered
as contemplated by this Section 3.3(b)(v), each Certificate shall be deemed at
any time after the Effective Time to represent only the right to receive upon
such surrender the Merger Consideration payable in respect of such shares of
Company Common Stock, cash in lieu of any fractional shares of Parent Common
Stock to which such holder is entitled pursuant to Section 3.3(h) and any
dividends or other distributions to which such holder is entitled pursuant to
Section 3.3(g).

(c) Termination of Rights. All Merger Consideration (including any dividends or
other distributions with respect to Parent Common Stock pursuant to
Section 3.3(g) and any cash in lieu of fractional shares of Parent Common Stock
pursuant to Section 3.3(h)) paid upon the surrender of and in exchange for
Eligible Shares in accordance with the terms hereof shall be deemed to have been
paid in full satisfaction of all rights pertaining to such Company Common Stock.
At the Effective Time, the stock transfer books of the Surviving Corporation
shall be closed immediately, and there shall be no further registration of
transfers on the stock transfer books of the Company of the shares of Company
Common Stock that were outstanding immediately prior to the Effective

 

10



--------------------------------------------------------------------------------

Time. If, after the Effective Time, any Certificates formerly representing
shares of Company Common Stock are presented to the Surviving Corporation for
any reason, they shall be canceled and exchanged for the Merger Consideration
payable in respect of the Eligible Shares previously represented by such
Certificates, any cash in lieu of fractional shares of Parent Common Stock to
which the holders thereof are entitled pursuant to Section 3.3(h) and any
dividends or other distributions to which the holders thereof are entitled
pursuant to Section 3.3(g), without any interest thereon.

(d) Termination of Exchange Fund. Any portion of the Exchange Fund that remains
undistributed to the former common stockholders of the Company on the 180th day
after the Closing Date shall be delivered to Parent, upon demand, and any
holders of Certificates or Book-Entry Shares who have not theretofore complied
with this Article III shall thereafter look only to the Surviving Corporation
and Parent, as general creditors thereof, for payment of the Merger
Consideration, any cash in lieu of fractional shares of Parent Common Stock to
which they are entitled pursuant to Section 3.3(h) and any dividends or other
distributions with respect to Parent Common Stock to which they are entitled
pursuant to Section 3.3(g), in each case without interest thereon. Any portion
of the Exchange Fund made available to the Exchange Agent in respect of any
Dissenting Shares shall be returned to Parent, upon demand.

(e) No Liability. None of the Surviving Corporation, Parent, Merger Sub or the
Exchange Agent shall be liable to any holder of Company Common Stock for any
amount of Merger Consideration properly delivered to a public official pursuant
to any applicable abandoned property, escheat or similar Law. If any Certificate
has not been surrendered prior to the time that is immediately prior to the time
at which Merger Consideration in respect of such Certificate would otherwise
escheat to or become the property of any Governmental Entity, any such shares,
cash, dividends or distributions in respect of such Certificate shall, to the
extent permitted by applicable Law, become the property of Parent, free and
clear of all claims or interest of any Person previously entitled thereto.

(f) Lost, Stolen, or Destroyed Certificates. If any Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
reasonably required by Parent, the posting by such Person of a bond in such
reasonable amount as Parent may direct as indemnity against any claim that may
be made against it with respect to such Certificate, the Exchange Agent shall
issue in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration payable in respect of the shares of Company Common Stock formerly
represented by such Certificate, any cash in lieu of fractional shares of Parent
Common Stock to which the holders thereof are entitled pursuant to
Section 3.3(h) and any dividends or other distributions to which the holders
thereof are entitled pursuant to Section 3.3(g).

(g) Distributions with Respect to Unexchanged Shares of Parent Common Stock. No
dividends or other distributions declared or made with respect to shares of
Parent Common Stock with a record date after the Effective Time shall be paid to
the holder of any unsurrendered Certificate with respect to the whole shares of
Parent Common Stock that such holder would be entitled to receive upon surrender
of such Certificate and no cash payment in lieu of fractional shares of Parent
Common Stock shall be paid to any such holder, in each case until such holder
shall surrender such Certificate in accordance with this Section 3.3. Following
surrender of any such Certificate, there shall be paid to such holder of whole
shares of Parent Common Stock issuable in exchange therefor, without interest,
(i) promptly after the time of such surrender, the amount of dividends or other
distributions with a record date after the Effective Time theretofore payable
with respect to such whole shares of Parent Common Stock and not paid, and
(ii) at the

 

11



--------------------------------------------------------------------------------

appropriate payment date, the amount of dividends or other distributions with a
record date after the Effective Time but prior to such surrender and a payment
date subsequent to such surrender payable with respect to such whole shares of
Parent Common Stock. For purposes of dividends or other distributions in respect
of shares of Parent Common Stock, all whole shares of Parent Common Stock to be
issued pursuant to the Merger shall be entitled to dividends pursuant to the
immediately preceding sentence as if such whole shares of Parent Common Stock
were issued and outstanding as of the Effective Time.

(h) No Fractional Shares of Parent Common Stock. No certificates or scrip or
book-entry notations representing fractional shares of Parent Common Stock shall
be issued upon the exchange of Eligible Shares and such fractional share
interests will not entitle the owner thereof to vote or to have any rights of a
stockholder of Parent or a holder of shares of Parent Common Stock.
Notwithstanding any other provision of this Agreement, each holder of Eligible
Shares exchanged pursuant to the Merger who would otherwise have been entitled
to receive a fraction of a share of Parent Common Stock (after taking into
account all Certificates and Book-Entry Shares held by such holder) shall
receive, in lieu thereof, cash (without interest), rounded to the nearest whole
cent, in an amount equal to the product of (i) such fractional part of a share
of Parent Common Stock multiplied by (ii) the volume weighted average price of
Parent Common Stock for the five consecutive trading days immediately prior to
the Closing Date as reported by Bloomberg, L.P. (with appropriate adjustments to
give effect to any event contemplated by Section 3.1(c)(ii) that occurs during
such five trading-day period). As promptly as practicable after the
determination of the amount of cash, if any, to be paid to holders of fractional
interests, the Exchange Agent shall so notify Parent, and Parent shall cause the
Exchange Agent to forward payments to such holders of fractional interests
subject to and in accordance with the terms hereof.

(i) Withholding Taxes. Notwithstanding anything in this Agreement to the
contrary, Parent, the Surviving Corporation and the Exchange Agent shall be
entitled to deduct and withhold from any amounts (including, for the avoidance
of doubt, from shares of Parent Common Stock) otherwise payable to any holder of
Company Common Stock pursuant to this Agreement any amount required to be
deducted and withheld with respect to the making of such payment under
applicable Law. To the extent such amounts are so properly deducted or withheld
and paid over to the relevant Taxing Authority by the Exchange Agent, the
Surviving Corporation or Parent, as the case may be, such deducted or withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder of the Company Common Stock to whom such amounts would have been
paid absent such deduction or withholding by the Exchange Agent, the Surviving
Corporation or Parent, as the case may be.

Section 3.4 Dissenting Stockholders. Notwithstanding any provision of this
Agreement to the contrary, including Section 3.1, shares of Company Common Stock
issued and outstanding immediately prior to the Effective Time (other than
Excluded Shares cancelled in accordance with Section 3.1(b)(iii)) and held by a
holder (x) who has not voted in favor of adoption of this Agreement or consented
thereto in writing, (y) who has properly exercised and perfected appraisal
rights of such shares pursuant to, and who has complied in all respects with,
the provisions of Section 262 of the DGCL and (z) who is not prohibited from
exercising (and who has not waived, is not required to waive and is not deemed
to have waived) such appraisal rights pursuant to the terms of the Company
Stockholders Agreement (such shares being referred to collectively as the
“Dissenting Shares”) shall not be converted into a right to receive (a) the
Merger Consideration, (b) any dividends or other distributions in accordance
with Section 3.3(g) or (c) any cash to be paid in lieu of any fractional shares
of Parent Common Stock in accordance with Section 3.3(h), but instead shall be
entitled to only such rights as are granted by Section 262 of the DGCL;
provided, however, that if (i) after the Effective Time, such holder fails to
properly perfect or effectively waives or withdraws or otherwise loses such
holder’s right to appraisal pursuant to Section 262 of the DGCL or (ii) a court
of

 

12



--------------------------------------------------------------------------------

competent jurisdiction shall finally determine that such holder is not entitled
to the relief provided by Section 262 of the DGCL, such shares shall be treated
as if they had been converted as of the Effective Time into the right to receive
(a) the Merger Consideration, (b) any dividends or other distributions in
accordance with Section 3.3(g) or (c) any cash to be paid in lieu of any
fractional shares of Parent Common Stock in accordance with Section 3.3(h), if
any, to which such holder is entitled pursuant to Article III, without interest
thereon, upon surrender of the Certificates representing such shares, as
applicable, in accordance with this Article III. The Company shall provide
Parent prompt written notice of any demands received by the Company for
appraisal of shares of Company Common Stock, any withdrawal of any such demand
and any other demand, notice or instrument delivered to the Company prior to the
Effective Time pursuant to the DGCL that relates to such demand, and Parent
shall have the opportunity and right to participate in all negotiations and
proceedings with respect to such demands. Except with the prior written consent
of the other Party, neither the Company nor Parent shall make any payment with
respect to, or settle or offer to settle, any such demands prior to the
Effective Time.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the disclosure letter dated as of the date of this
Agreement and delivered by the Company to Parent and Merger Sub on or prior to
the date of this Agreement (the “Company Disclosure Letter”), the Company
represents and warrants to Parent and Merger Sub as follows:

Section 4.1 Organization, Standing and Power. Except as set forth on Schedule
4.1 of the Company Disclosure Letter, each of the Company and its Subsidiaries
is a corporation, partnership or limited liability company duly organized, as
the case may be, validly existing and in good standing under the Laws of its
jurisdiction of incorporation or organization, with all requisite entity power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted, other than, in the case of the Company’s
Subsidiaries, where the failure to be so organized or to have such power,
authority or standing would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on the Company (a “Company Material
Adverse Effect”). Each of the Company and its Subsidiaries is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
business it is conducting, or the operation, ownership or leasing of its
properties, makes such qualification or license necessary, other than where the
failure to so qualify, license or be in good standing would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. The Company has heretofore made available to Parent complete and correct
copies of its Organizational Documents and the Organizational Documents of each
of its Subsidiaries, each as amended prior to the execution of this Agreement,
and each as made available to Parent is in full force and effect, and neither
the Company nor any of its Subsidiaries is in violation of any of the provisions
of such Organizational Documents.

Section 4.2 Capital Structure. Except as set forth in Schedule 4.2 of the
Company Disclosure Letter:

(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of (i) 65,000,000 shares of Company Common Stock and (ii)
10,000,000 shares of preferred stock, par value $0.01 per share (“Company
Preferred Stock” and, together with the Company Common Stock, the “Company
Capital Stock”). As of the date of this Agreement: (A) 50,924,098 shares of
Company Common Stock are issued and outstanding and no shares of Company
Preferred Stock were issued and outstanding; (B) the shares of Company Common
Stock issued and outstanding include 325,775 shares of Company Restricted Stock;
(C) 928,781 Company RSUs are outstanding and 590,767 Company RSUs remain
available for issuance pursuant to the Company Restricted Stock Units Plan; and
(D) the outstanding Company PIAs consist solely of those awarded under the
Company PIA Award Agreements listed on Schedule 4.2 of the Company Disclosure
Letter.

 

13



--------------------------------------------------------------------------------

(b) All outstanding shares of Company Common Stock have been duly authorized and
are validly issued, fully paid and non-assessable and were not issued in
violation of any preemptive rights. All outstanding shares of Company Common
Stock have been issued and granted in compliance in all material respects with
(i) applicable securities Laws and other applicable Law and (ii) all
requirements set forth in applicable contracts. As of the date of this
Agreement, except as set forth in this Section 4.2, there are no outstanding
options, warrants or other rights to subscribe for, purchase or acquire from the
Company or any of its Subsidiaries any capital stock of the Company or
securities convertible into or exchangeable or exercisable for capital stock of
the Company (and the exercise, conversion, purchase, exchange or other similar
price thereof). All outstanding shares of capital stock or other equity
interests of the Subsidiaries of the Company are owned by the Company, or a
direct or indirect wholly-owned Subsidiary of the Company, are free and clear of
all Encumbrances (other than Encumbrances described in Schedule 4.2 of the
Company Disclosure Letter) and have been duly authorized and are validly issued,
fully paid and nonassessable (except, in the case of partnerships or limited
liability companies, to the extent such non-assessability may be affected by
applicable Law of their jurisdictions of formation or organization). Except as
set forth in this Section 4.2, and except for stock grants or other awards
granted in accordance with Section 6.1(b)(ii), there are outstanding: (A) no
shares of Company Capital Stock, Voting Debt or other voting securities of the
Company, (B) no securities of the Company or any Subsidiary of the Company
convertible into or exchangeable or exercisable for shares of Company Capital
Stock, Voting Debt or other voting securities of the Company and (C) no options,
warrants, subscriptions, calls, rights (including preemptive and appreciation
rights), commitments or agreements to which the Company or any Subsidiary of the
Company is a party or by which it is bound in any case obligating the Company or
any Subsidiary of the Company to issue, deliver, sell, purchase, redeem or
acquire, or cause to be issued, delivered, sold, purchased, redeemed or
acquired, additional shares of Company Capital Stock or any Voting Debt or other
voting securities of the Company or any Subsidiary of the Company, or obligating
the Company or any Subsidiary of the Company to grant, extend or enter into any
such option, warrant, subscription, call, right, commitment or agreement. Other
than the Company Voting Agreements and the Company Stockholders Agreement, there
are not any stockholder agreements, voting trusts or other agreements to which
the Company or any of its Subsidiaries is a party or by which it is bound
relating to the voting of any shares of capital stock or other equity interest
of the Company or any of its Subsidiaries. No Subsidiary of the Company owns any
shares of Company Capital Stock. As of the date of this Agreement, neither the
Company nor any of its Subsidiaries has any (1) interests in a material joint
venture or, directly or indirectly, equity securities or other similar equity
interests in any Person or (2) obligations, whether contingent or otherwise, to
consummate any material additional investment in any Person other than its
Subsidiaries and its joint ventures listed on Schedule 4.2 of the Company
Disclosure Letter.

Section 4.3 Authority; No Violations; Consents and Approvals.

(a) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the Transactions have been duly authorized by all necessary corporate
action on the part of the Company, subject, only with respect to consummation of
the Merger, to the Company Stockholder Approval. This Agreement has been duly
executed and delivered by the Company and, assuming the due and valid execution
of this Agreement by Parent and Merger Sub, constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject, as to

 

14



--------------------------------------------------------------------------------

enforceability, to bankruptcy, insolvency, reorganization, moratorium and other
Laws of general applicability relating to or affecting creditors’ rights and to
general principles of equity regardless of whether such enforceability is
considered in a Proceeding in equity or at law (collectively, “Creditors’
Rights”). The Company Board, at a meeting duly called and held, (i) unanimously
determined that this Agreement and the transactions contemplated hereby,
including the Merger, are fair to, and in the best interests of, the Company and
its stockholders, (ii) approved and declared advisable this Agreement and the
transactions contemplated hereby, including the Merger, and (iii) directed that
the adoption of this Agreement be submitted to the stockholders of the Company
and resolved to recommend that the stockholders vote in favor of the adoption of
this Agreement (such recommendation described in clause (iv), the “Company Board
Recommendation”). The Company Stockholder Approval is the only vote of the
holders of any class or series of the Company Capital Stock necessary to approve
and adopt this Agreement and the Merger.

(b) The execution, delivery and performance of this Agreement does not, and the
consummation of the Transactions will not (with or without notice or lapse of
time, or both) (i) contravene, conflict with or result in a violation of any
provision of the Organizational Documents of the Company (assuming that the
Company Stockholder Approval is obtained) or any of its Subsidiaries, (ii),
except as set forth in Schedule 4.3 of the Company Disclosure Letter, with or
without notice, lapse of time or both, result in a violation of, a termination
(or right of termination) of or default under, the creation or acceleration of
any obligation or the loss of a benefit under, or result in the creation of any
Encumbrance upon any of the properties or assets of the Company or any of its
Subsidiaries under, any provision of any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Company or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries or its or their respective properties or assets are bound, or
(iii) assuming the Consents referred to in Section 4.4 are duly and timely
obtained or made and the Company Stockholder Approval has been obtained,
contravene, conflict with or result in a violation of any Law applicable to the
Company or any of its Subsidiaries or any of their respective properties or
assets, other than, in the case of clauses (ii) and (iii), any such
contraventions, conflicts, violations, defaults, acceleration, losses, or
Encumbrances that would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect. Other than this Agreement, the
Company is not party to any contract, arrangement or other commitment that would
or would reasonably be expected to entitle any Person to appoint one or more
directors to the Parent Board.

Section 4.4 Consents. Except as set forth in Schedule 4.4 of the Company
Disclosure Letter, no Consent from any Governmental Entity is required to be
obtained or made by the Company or any of its Subsidiaries in connection with
the execution, delivery and performance of this Agreement by the Company or the
consummation by the Company of the Transactions, except for: (a) the filing of a
premerger notification report by the Company under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), and the expiration or
termination of the applicable waiting period with respect thereto; (b) the
filing of the Certificate of Merger with the Office of the Secretary of State of
the State of Delaware; (c) such filings and approvals as may be required by any
applicable state securities or “blue sky” laws or Takeover Laws; and (d) any
such Consent that the failure to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.

Section 4.5 Financial Statements. Schedule 4.5 of the Company Disclosure Letter
sets forth (a) the audited consolidated balance sheets of the Company and its
Subsidiaries as of December 31, 2017 and 2016 and the audited consolidated
statement of operations, owners’ equity and cash flows of the Company and its
Subsidiaries for the year ended December 31, 2017 and for the period from May 7,
2016 to December 31, 2016, of the Company’s predecessor and its Subsidiaries for
the period from January 1, 2016 to May 6, 2016, and of the Company’s predecessor
and its Subsidiaries for the year ended

 

15



--------------------------------------------------------------------------------

December 31, 2015, and (b) the unaudited consolidated balance sheet of the
Company as of June 30, 2018 (the “Last Balance Sheet”) and the unaudited
consolidated statement of operations, owners’ equity and cash flows of the
Company for the six month period ended June 30, 2018 (the financial statements
referred to in clauses (a) and (b), collectively, the “Company Financial
Statements”). The Company Financial Statements were prepared in accordance with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis during the period involved (except as may be indicated in
the Company Financial Statements or the notes thereto) and fairly present in all
material respects the financial condition and the results of operations, changes
in stockholders’ equity and cash flow of the Company and its Subsidiaries or the
Company’s predecessor and its Subsidiaries, as applicable, as of the respective
dates and for the respective periods referred to in such financial statements,
subject, in the case of the unaudited consolidated financial statements included
in the Company Financial Statements, to (i) the omission of notes thereto and
(ii) normal, recurring year-end adjustments. No financial statements of any
Person other than the Company and its Subsidiaries are required by GAAP to be
included in the consolidated financial statements of the Company.

Section 4.6 Absence of Certain Changes or Events.

(a) Since December 31, 2017, there has not been any Company Material Adverse
Effect or any event, change, effect or development that, individually or in the
aggregate, would reasonably be expected to have a Company Material Adverse
Effect.

(b) From December 31, 2017 through the date of this Agreement, except as set
forth in Schedule 4.6 of the Company Disclosure Letter:

(i) the Company and its Subsidiaries have conducted their business in the
ordinary course of business in all material respects;

(ii) there has not been any material damage, destruction or other casualty loss
with respect to any material asset or property owned, leased or otherwise used
by the Company or any of its Subsidiaries, including the Oil and Gas Properties
of the Company and its Subsidiaries, whether or not covered by insurance; and

(iii) neither the Company nor any of its Subsidiaries has taken, or agreed,
committed, arranged, authorized or entered into any understanding to take, any
action that, if taken after the date of this Agreement, would (without Parent’s
prior written consent) have constituted a breach of any of the covenants set
forth in Sections 6.1(b)(i), (v), (vi), (vii), (viii), (xii) or (xviii) (solely
as it relates to the foregoing Sections 6.1(b)(i), (v), (vi), (vii), (viii) and
(xii)).

Section 4.7 No Undisclosed Material Liabilities. There are no liabilities of the
Company or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than:
(a) liabilities adequately provided for on the Last Balance Sheet (including the
notes thereto) contained in the Company Financial Statements; (b) liabilities
incurred in the ordinary course of business subsequent to June 30, 2018; (c)
liabilities incurred in connection with the Transactions; (d) liabilities
incurred as permitted under Section 6.1(b)(x); and (e) liabilities that would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

Section 4.8 Information Supplied. None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in (a) the
registration statement on Form S-4 to be filed with the SEC by Parent pursuant
to which shares of Parent Common Stock issuable in the Merger and pursuant to
Section 3.2 will be registered with the SEC (including any amendments or
supplements, the

 

16



--------------------------------------------------------------------------------

“Registration Statement”) shall, at the time the Registration Statement becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading or (b) the consent solicitation
statement/information statement/prospectus in preliminary and definitive form
(including any amendments or supplements, the “Consent Solicitation
Statement/Information Statement/Prospectus”) relating to the Parent Stockholder
Written Consent and which shall include a form of written consent that may be
executed by the stockholders of the Company in connection with the Company
Stockholder Approval will, at the date it is first mailed to stockholders of the
Company and to stockholders of Parent, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading; provided, however, that
no representation is made by the Company with respect to statements made therein
based on information supplied by Parent or Merger Sub specifically for inclusion
or incorporation by reference therein.

Section 4.9 Company Permits; Compliance with Applicable Law. Except as set forth
in Schedule 4.9 of the Company Disclosure Letter:

(a) The Company and its Subsidiaries hold and at all times since May 6, 2016
(the “Applicable Date”) held all permits, licenses, certifications,
registrations, consents, authorizations, variances, exemptions, orders,
franchises and approvals of all Governmental Entities necessary to own, lease
and operate their respective properties and assets and for the lawful conduct of
their respective businesses as they were or are now being conducted, as
applicable (collectively, the “Company Permits”), and have paid all fees and
assessments due and payable in connection therewith, except where the failure to
so hold or make such a payment would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. All Company
Permits are in full force and effect and no suspension or cancellation of any of
the Company Permits is pending or, to the knowledge of the Company, threatened,
and the Company and its Subsidiaries are in compliance with the terms of the
Company Permits, except where the failure to be in full force and effect or
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

(b) The businesses of the Company and its Subsidiaries are not currently being
conducted, and at no time since the Applicable Date have been conducted, in
violation of any applicable Law, except for violations that would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect. No investigation or review by any Governmental Entity with
respect to the Company or any of its Subsidiaries is pending or, to the
knowledge of the Company, threatened, other than those the outcome of which
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

Section 4.10 Compensation; Benefits.

(a) Set forth on Schedule 4.10(a) of the Company Disclosure Letter is a list, as
of the date hereof, of all of the material Company Plans.

(b) True, correct and complete copies of each of the material Company Plans and
related trust documents and favorable determination or opinion letters, if
applicable, have been furnished or made available to Parent or its
Representatives, along with the most recent report filed on Form 5500 and
summary plan description with respect to each Company Plan required to file a
Form 5500, and all material correspondence to or from any Governmental Entity
received in the last two years.

 

17



--------------------------------------------------------------------------------

(c) Each Company Plan has been maintained and administered in compliance in all
respects with all applicable Laws, including ERISA and the Code, except for
failures to comply with such Laws that would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

(d) As of the date of this Agreement, there are no actions, suits or claims
pending (other than routine claims for benefits) or, to the knowledge of the
Company, threatened against, or with respect to, any of the Company Plans, and
there are no Proceedings by a Governmental Entity with respect to any of the
Company Plans, except for such pending actions, suits, claims or Proceedings
that would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.

(e) There are no material unfunded benefit obligations that have not been
properly accrued for in the Company’s financial statements, and all material
contributions or other amounts payable by the Company or any of its Subsidiaries
with respect to each Company Plan in respect of current or prior plan years have
been paid or accrued in accordance with GAAP.

(f) Each Company Plan that is intended to be a qualified plan under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified and, to the knowledge of the Company, nothing has occurred
since such determination by the Internal Revenue Service that would adversely
affect such qualification.

(g) There have been no “prohibited transactions” within the meaning of
Section 4975 of the Code or Part 4 of Subtitle B of Title I of ERISA in
connection with any Company Plan that could subject the Company or any of its
Subsidiaries to a material tax or penalty imposed under Section 4975 of the Code
or Section 502(i) of ERISA.

(h) No Company Plan is, and none of the Company or any member of its Aggregated
Group has any liability with respect to, (i) a plan subject to Title IV or
Section 302 of ERISA or Section 412 of the Code, (ii) a “multiemployer plan”
within the meaning of Section 3(37) or 4001(a)(3) of ERISA, (iii) a “multiple
employer plan” within the meaning of Section 413(c) of the Code, or (iv) a
“multiple employer welfare arrangement” (as defined in Section 3(40) of ERISA).

(i) Except as required by applicable Law, no Company Plan provides retiree or
post-employment medical, disability, life insurance or other welfare benefits to
any Person, and none of the Company or any of its Subsidiaries has any
obligation to provide such benefits.

(j) Except as set forth on Schedule 4.10(j) of the Company Disclosure Letter,
neither the execution and delivery of this Agreement nor the consummation of the
Transactions could, either alone or in combination with another event,
(i) entitle any individual who is employed as of the Closing Date by the Company
or a Subsidiary thereof (a “Company Employee”) to severance pay or any material
increase in severance pay, (ii) accelerate the time of payment or vesting, or
materially increase the amount of compensation due to any such Company Employee,
(iii) directly or indirectly cause the Company to transfer or set aside any
material amount of assets to fund any material benefits under any Company Plan,
(iv) otherwise give rise to any material liability under any Company Plan,
(v) limit or restrict the right to materially amend, terminate or transfer the
assets of any Company Plan on or following the Effective Time or (vi) result in
an “excess parachute payment” within the meaning of Section 280G(b) of the Code.

 

18



--------------------------------------------------------------------------------

(k) Neither the Company nor any Subsidiary has any obligation to provide, and no
Company Plan or other agreement provides any individual with the right to, a
gross up, indemnification, reimbursement or other payment for any excise or
additional taxes, interest or penalties incurred pursuant to Section 409A or
Section 4999 of the Code or due to the failure of any payment to be deductible
under Section 280G of the Code.

(l) Each Company Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices, rulings, and proposed and final regulations) thereunder,
except for failures to comply therewith that would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.

(m) No Company Plan is maintained outside the jurisdiction of the United States
or covers any employee of the Company or any of its Subsidiaries who resides or
works outside of the United States.

Section 4.11 Labor Matters.

(a) As of the date of this Agreement and since the Applicable Date, (i) neither
the Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or other agreement with any labor union, (ii) there is no pending
union representation petition involving employees of the Company or any of its
Subsidiaries, and (iii) to the Company’s knowledge, there is no activity or
Proceeding of any labor organization (or representative thereof) or employee
group (or representative thereof) to organize any employees of the Company or
any of its Subsidiaries.

(b) As of the date of this Agreement and since the Applicable Date, there is no
unfair labor practice, charge or grievance arising out of a collective
bargaining agreement, other agreement with any labor union, or other
labor-related grievance Proceeding against the Company or any of its
Subsidiaries pending, or, to the knowledge of the Company, threatened, other
than such matters that would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

(c) As of the date of this Agreement and since the Applicable Date, there is no
strike, dispute, slowdown, work stoppage or lockout pending, or, to the
knowledge of the Company, threatened, against or involving the Company or any of
its Subsidiaries, other than such matters that would not reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.

(d) The Company and its Subsidiaries are, and since the Applicable Date have
been, in compliance in all respects with all applicable Laws respecting
employment and employment practices, and there are no Proceedings pending or, to
the knowledge of the Company, threatened against the Company or any of its
Subsidiaries, by or on behalf of any applicant for employment, any current or
former employee of the Company or any of its Subsidiaries or any class of the
foregoing, relating to any of the foregoing applicable Laws, or alleging breach
of any express or implied contract of employment, wrongful termination of
employment, or alleging any other discriminatory, wrongful or tortious conduct
in connection with the employment relationship, other than any such matters
described in this sentence that would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Since the
Applicable Date, neither the Company nor any of its Subsidiaries has received
any written notice of the intent of the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor or any other
Governmental Entity responsible for the enforcement of labor or employment Laws
to conduct an investigation with respect to the Company or any of its
Subsidiaries which would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

Section 4.12 Taxes. Except as set forth in Schedule 4.12 of the Company
Disclosure Letter:

(a) All material Tax Returns required to be filed (taking into account
extensions of time for filing) by the Company or any of its Subsidiaries have
been filed and all such filed Tax Returns are complete and accurate in all
material respects. All material Taxes that are due and payable by the Company or
any of its Subsidiaries (other than Taxes being contested in good faith by
appropriate Proceedings and for which adequate reserves have been established in
accordance with GAAP) have been paid in full. All material withholding Tax
requirements imposed on or with respect to the Company or any of its
Subsidiaries have been satisfied in full, and the Company and its Subsidiaries
have complied in all material respects with all information reporting (and
related withholding) and record retention requirements.

(b) There is not in force any waiver or agreement for any extension of time for
the assessment or payment of any material Tax by the Company or any of its
Subsidiaries.

(c) There is no outstanding material claim, assessment or deficiency against the
Company or any of its Subsidiaries for any Taxes that has been asserted in
writing by any Governmental Entity. There are no proceedings pending or, to the
knowledge of the Company, threatened regarding any material Taxes of the Company
and its Subsidiaries or the assets of the Company and its Subsidiaries.

(d) Neither the Company nor any of its Subsidiaries is a party to any material
Tax allocation, sharing or indemnity contract or arrangement (not including, for
the avoidance of doubt (i) an agreement or arrangement solely among the members
of a group the common parent of which is the Company or any of its Subsidiaries,
or (ii) any Tax sharing or indemnification provisions contained in any agreement
entered into in the ordinary course of business and not primarily relating to
Tax). Neither the Company nor any of its Subsidiaries has any material liability
for Taxes of any Person (other than the Company or any of its Subsidiaries)
under Treasury Regulations § 1.1502-6 (or any similar provision of state, local
or foreign Law) or as a transferee or successor by contract or under applicable
Law.

(e) Neither the Company nor any of its Subsidiaries has participated, or is
currently participating, in a reportable transaction within the meaning of
Section 6707A of the Code and Treasury Regulations § 1.6011-4(b) or a
transaction that is substantially similar to a listed transaction as defined
Section 6707A of the Code and Treasury Regulations § 1.6011-4(b)(2).

(f) Neither the Company nor any of its Subsidiaries has constituted a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the Code
(i) in the two years prior to the date of this Agreement or (ii) as part of a
“plan” or “series of related transactions” (within the meaning of Section 355(e)
of the Code) in conjunction with the Transactions.

(g) No written claim has been made by any Taxing Authority in a jurisdiction
where the Company or any of its Subsidiaries does not currently file a Tax
Return that it is or may be subject to any material Tax in such jurisdiction,
nor has any such assertion been proposed in writing or, to the knowledge of the
Company, threatened.

 

20



--------------------------------------------------------------------------------

(h) The Company has made available to Parent complete and correct copies of any
private letter ruling requests, closing agreements or gain recognition
agreements with respect to Taxes which has been requested or will remain in
effect as of the Closing.

(i) There are no Encumbrances for material Taxes on any of the assets of the
Company or any of its Subsidiaries, except for Permitted Encumbrances.

(j) Neither the Company nor any of its Subsidiaries will be required to include
any material item of income in, or to exclude any material item of deduction
from, taxable income in any taxable period (or portion thereof) ending after the
Closing Date as a result of any closing agreement under Section 7121 of the Code
(or any corresponding or similar provision of state, local or foreign Law),
installment sale under Section 453 of the Code (or any corresponding or similar
provision of state, local or foreign Law) or open transaction on or prior to the
Closing Date, any accounting method change or agreement with any Taxing
Authority under Section 481 of the Code (or any corresponding or similar
provision of state, local or foreign Law), any prepaid amount received on or
prior to the Closing Date, any intercompany transaction or excess loss account
described in Section 1502 of the Code (or any corresponding provision of Law
with respect to Taxes), or any election pursuant to Section 108(i) of the Code
(or any similar provision of Law) made with respect to any taxable period ending
on or prior to the Closing Date.

(k) Neither the Company nor any of its Subsidiaries is a “U.S. shareholder”
(within the meaning of Section 951(b) of the Code) of any foreign corporation
which may be required to include in income any amounts under Section 951(a) of
the Code.

(l) Neither the Company nor any of its Subsidiaries is aware of the existence of
any fact, or has taken or agreed to take any action, that would prevent the
Merger from qualifying as a “reorganization” within the meaning of
Section 368(a) of the Code.

(m) The Company is, and has been since formation, properly classified for United
States federal income tax purposes as a corporation.

(n) No rulings, requests for rulings or closing agreements (as described in
Section 7121 of the Code or comparable provisions of state or local Tax laws)
have been entered into with or issued by, or are pending with, any Taxing
Authority with respect to Company or any of its Subsidiaries.

(o) Neither the Company nor any of its Subsidiaries has been required to
disclose on its federal income Tax Returns any position that could give rise to
a substantial understatement of federal income tax within the meaning of
Section 6662 of the Code.

(p) The unpaid Taxes of the Company and its Subsidiaries (i) did not, as of the
Company’s Last Balance Sheet, materially exceed the current liability accruals
for Taxes (excluding any reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth in such balance sheet
and (ii) do not materially exceed such current liability accruals for Taxes
(excluding reserves for deferred Taxes established to reflect timing differences
between book and Tax income) as adjusted for the passage of time through the
Closing Date in accordance with the past custom and practice of the Company and
Subsidiaries in filing their respective Tax Returns.

 

21



--------------------------------------------------------------------------------

Section 4.13 Litigation. Except for such matters as are set forth on Schedule
4.13 of the Company Disclosure Letter, there is no (a) Proceeding pending, or to
the knowledge of the Company, threatened against the Company or any of its
Subsidiaries or any of their Oil and Gas Properties, or (b) judgment, decree,
injunction, ruling, order, writ, stipulation, determination or award of any
Governmental Entity or arbitrator outstanding against the Company or any of its
Subsidiaries.

Section 4.14 Intellectual Property.

(a) The Company and its Subsidiaries own, license, sublicense or otherwise
possess legally enforceable rights to use all Intellectual Property used in or
necessary for the operation of the businesses of each of the Company and its
Subsidiaries as presently conducted (collectively, the “Company Intellectual
Property”) free and clear of all Encumbrances except for Permitted Encumbrances,
except where the failure to own, license, sublicense or otherwise possess
legally enforceable rights to use the Company Intellectual Property has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect.

(b) The material Company Intellectual Property is subsisting and has not
expired, has not been held invalid or unenforceable and has not been cancelled.

(c) To the knowledge of the Company, the use of the Company Intellectual
Property by the Company and its Subsidiaries in the operation of the businesses
of each of the Company and its Subsidiaries as presently conducted does not
infringe, misappropriate or otherwise violate any Intellectual Property of any
other Person, except for such matters that have not had and would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect.

(d) The Company and its Subsidiaries have taken reasonable measures consistent
with prudent industry practices to protect the confidentiality of trade secrets
used in the businesses of each of the Company and its Subsidiaries as presently
conducted, except where failure to do so has not had and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

(e) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the IT
Assets owned, used, or held for use by the Company or any of its Subsidiaries
(i) are sufficient for the current needs of the businesses of the Company and
its Subsidiaries; (ii) have not malfunctioned or failed within the past three
years and (iii) to the knowledge of the Company, are free from any malicious
code.

(f) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect (i) the
Company and each of its Subsidiaries have used commercially reasonable measures
to ensure the confidentiality, privacy and security of Personal Information
collected or held for use by the Company or its Subsidiaries; and (ii) to the
knowledge of the Company, there has been no unauthorized access to or
unauthorized use of any IT Assets, Personal Information or trade secrets owned
or held for use by the Company or its Subsidiaries.

Section 4.15 Real Property. Except with respect to Oil and Gas Properties and
Oil and Gas Leases, set forth on Schedule 4.15 of the Company Disclosure Letter
is a list of all material real property owned by the Company or any of its
Subsidiaries (collectively, the “Company Material Owned Real Property”) and a
list of all material leasehold estates in all material real property leased,
subleased, licensed or otherwise occupied (whether as tenant, subtenant or
pursuant to other occupancy arrangements) by the Company or any Subsidiary of
the Company (collectively, including the improvements thereon, the “Company
Material Leased Real Property”). Except as set forth on Schedule 4.15 of the
Company

 

22



--------------------------------------------------------------------------------

Disclosure Letter, the Company and its Subsidiaries have good, valid and
defensible title to all Company Material Owned Real Property and valid leasehold
estates in all Company Material Leased Real Property free and clear of all
Encumbrances and defects and imperfections, except Permitted Encumbrances. Each
agreement under which the Company or any Subsidiary of the Company is the
landlord, sublandlord, tenant, subtenant, or occupant with respect to the
Company Material Leased Real Property (each, a “Company Material Real Property
Lease”) to the knowledge of the Company is in full force and effect and is valid
and enforceable against the parties thereto in accordance with its terms,
subject, as to enforceability, to Creditors’ Rights, and neither the Company nor
any of its Subsidiaries, or to the knowledge of the Company, any other party
thereto, has received written notice of any default under any Company Material
Real Property Lease. As of the date of this Agreement, there does not exist any
pending or, to the knowledge of the Company, threatened, condemnation or eminent
domain proceedings that affect any of the Company’s Oil and Gas Properties,
Company Material Owned Real Property or Company Material Leased Real Property.

Section 4.16 Rights-of-Way. Each of the Company and its Subsidiaries has such
easements and rights-of-way (collectively, “Rights-of-Way”) as are sufficient to
conduct its business in the manner described, except for such Rights-of-Way the
absence of which would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect. Each of the Company and its
Subsidiaries has fulfilled and performed all its material obligations with
respect to such Rights-of-Way and conducted their business in a manner that does
not violate any of the Rights-of-Way and no event has occurred that allows, or
after notice or lapse of time would allow, revocation or termination thereof or
would result in any impairment of the rights of the holder of any such
Rights-of-Way, except for any such matters described in this sentence that would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. All pipelines operated by the Company and its
Subsidiaries are subject to Rights-of-Way or are located on real property owned
or leased by the Company, and there are no gaps (including any gap arising as a
result of any breach by the Company or any of its Subsidiaries of the terms of
any Rights-of-Way) in the Rights-of-Way, other than any such matters described
in this sentence that would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

Section 4.17 Oil and Gas Matters.

(a) Except as would not reasonably be expected to have a Company Material
Adverse Effect, and except for property (i) sold or otherwise disposed of in the
ordinary course of business since the date of the reserve report prepared by
Software Integrated Solutions Division of Schlumberger Technology Corporation
(the “Company Independent Petroleum Engineers”) relating to the Company
interests referred to therein as of December 31, 2017 (the “Company Reserve
Report”) or (ii) reflected in the Company Reserve Report as having been sold or
otherwise disposed of (other than sales or dispositions after the date hereof in
accordance with Section 6.1(b)(v)), the Company and its Subsidiaries have good
and defensible title to all Oil and Gas Properties forming the basis for the
reserves reflected in the Company Reserve Report and in each case as
attributable to interests owned by the Company and its Subsidiaries, free and
clear of any Encumbrances, except for Permitted Encumbrances. For purposes of
the foregoing sentence, “good and defensible title” means that the Company’s or
one or more of its Subsidiaries’, as applicable, title (as of the date hereof
and as of the Closing) to each of the Oil and Gas Properties held or owned by
them (or purported to be held or owned by them) (1) entitles the Company (or one
or more of its Subsidiaries, as applicable) to receive (after satisfaction of
all Production Burdens applicable thereto), not less than the net revenue
interest share shown in the Company Reserve Report of all Hydrocarbons produced
from such Oil and Gas Properties throughout the life of such Oil and Gas
Properties, (2) obligates the Company (or one or more of its Subsidiaries, as
applicable) to bear a percentage of the costs and expenses for the maintenance
and development of, and operations

 

23



--------------------------------------------------------------------------------

relating to, such Oil and Gas Properties, of not greater than the working
interest shown on the Company Reserve Report for such Oil and Gas Properties
(other than any positive differences in such percentage) and the applicable
working interest shown on the Company Reserve Report for such Oil and Gas
Properties that are accompanied by a proportionate (or greater) net revenue
interest in such Oil and Gas Properties and (3) is free and clear of all
Encumbrances (other than Permitted Encumbrances).

(b) Except for any such matters that, individually or in the aggregate, would
not reasonably be expected to have a Company Material Adverse Effect, the
factual, non-interpretive data supplied by the Company to the Company
Independent Petroleum Engineers relating to the Company interests referred to in
the Company Reserve Report, by or on behalf of the Company and its Subsidiaries
that was material to such firm’s estimates of proved oil and gas reserves
attributable to the Oil and Gas Properties of the Company and its Subsidiaries
in connection with the preparation of the Company Reserve Report was, as of the
time provided, accurate in all respects. Except for any such matters that,
individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect, the oil and gas reserve estimates of the
Company set forth in the Company Reserve Report are derived from reports that
have been prepared by the Company Independent Petroleum Engineers, and such
reserve estimates fairly reflect, in all respects, the oil and gas reserves of
the Company at the dates indicated therein and, except as disclosed in Schedule
4.17 of the Company Disclosure Letter, are in accordance with SEC guidelines
applicable thereto applied on a consistent basis throughout the periods
involved. Except for changes generally affecting the oil and gas exploration,
development and production industry (including changes in commodity prices) and
normal depletion by production, there has been no change in respect of the
matters addressed in the Company Reserve Report that would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

(c) Except for any such matters that, individually or in the aggregate, would
not reasonably be expected to have a Company Material Adverse Effect, (i) all
rentals, shut-ins and similar payments owed to any Person or individual under
(or otherwise with respect to) any Oil and Gas Leases have (in the case of such
Oil and Gas Leases operated by a third party operator, to the knowledge of the
Company) been properly and timely paid, (ii) all royalties, minimum royalties,
overriding royalties and other Production Burdens with respect to any Oil and
Gas Properties owned or held by the Company or any of its Subsidiaries have (in
the case of such Oil and Gas Properties operated by a third party operator, to
the knowledge of the Company) been timely and properly paid and (iii) none of
the Company or any of its Subsidiaries (and, to the Company’s knowledge, no
third party operator) has violated any provision of, or taken or failed to take
any act that, with or without notice, lapse of time, or both, would constitute a
default under the provisions of any Oil and Gas Lease (or entitle the lessor
thereunder to cancel or terminate such Oil and Gas Lease) included in the Oil
and Gas Properties owned or held by the Company or any of its Subsidiaries.

(d) Except for any such matters that, individually or in the aggregate, would
not reasonably be expected to have a Company Material Adverse Effect, all
proceeds from the sale of Hydrocarbons produced from the Oil and Gas Properties
of the Company and its Subsidiaries are being received by them in a timely
manner and are not being held in suspense (by the Company, any of its
Subsidiaries, any third party operator thereof or any other Person) for any
reason other than awaiting preparation and approval of division order title
opinions for recently drilled Wells.

 

24



--------------------------------------------------------------------------------

(e) All of the Wells and all water, CO2, injection or other wells located on the
Oil and Gas Leases of the Company and its Subsidiaries or otherwise associated
with an Oil and Gas Property of the Company or its Subsidiaries have (in the
case of such Oil and Gas Properties operated by a third party operator, to the
knowledge of the Company) been drilled, completed and operated within the limits
permitted by the applicable contracts entered into by the Company or any of its
Subsidiaries related to such wells and applicable Law, and all drilling and
completion (and plugging and abandonment) of such wells and all related
development, production and other operations have (in the case of such Oil and
Gas Properties operated by a third party operator, to the knowledge of the
Company) been conducted in compliance with all applicable Law, in each case, as
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(f) Except as set forth in Schedule 4.17 of the Company Disclosure Letter, none
of the material Oil and Gas Properties of the Company or its Subsidiaries is
subject to any preferential purchase, consent or similar right that would become
operative as a result of the Transactions.

Section 4.18 Environmental Matters. Except as set forth in Schedule 4.18 of the
Company Disclosure Letter and except for those matters that would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect:

(a) the Company and its Subsidiaries and their respective operations and assets
are in compliance with Environmental Laws;

(b) the Company and its Subsidiaries are not subject to any pending or, to the
Company’s knowledge, threatened Proceedings under Environmental Laws;

(c) there have been no Releases of Hazardous Materials at any property currently
or, to the knowledge of the Company, formerly owned, operated or otherwise used
by the Company or any of its Subsidiaries, or, to the knowledge of the Company,
by any predecessors of the Company or any Subsidiary of the Company, which
Releases are reasonably likely to result in liability to the Company under
Environmental Law, and, as of the date of this Agreement, neither the Company
nor any of its Subsidiaries has received any written notice asserting a
liability or obligation under any Environmental Laws with respect to the
investigation, remediation, removal, or monitoring of the Release of any
Hazardous Materials at or from any property currently or formerly owned,
operated, or otherwise used by the Company, or at or from any offsite location
where Hazardous Materials from the Company’s or its Subsidiaries’ operations
have been sent for treatment, disposal, storage or handling; and

(d) as of the date of this Agreement, there have been no environmental
investigations, studies, audits, or other analyses conducted during the past
three (3) years by or on behalf of, or that are in the possession of, the
Company or its Subsidiaries addressing potentially material environmental
matters with respect to any property owned, operated or otherwise used by any of
them that have not been delivered or otherwise made available to Parent prior to
the date hereof.

Section 4.19 Material Contracts.

(a) Schedule 4.19 of the Company Disclosure Letter sets forth a true and
complete list, as of the date of this Agreement, of:

(i) each contract that would be required to be filed by the Company as a
“material contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act if such item were applicable to the Company;

 

25



--------------------------------------------------------------------------------

(ii) each contract that provides for the acquisition, disposition, license, use,
distribution or outsourcing of assets, services, rights or properties (other
than Oil and Gas Properties) with respect to which the Company reasonably
expects that the Company and its Subsidiaries will make annual payments in
excess of $250,000 or aggregate payments in excess of $1,000,000;

(iii) each contract that constitutes a commitment relating to Indebtedness or
the deferred purchase price of property by the Company or any of its
Subsidiaries (whether incurred, assumed, guaranteed or secured by any asset) in
excess of $250,000, other than agreements solely between or among the Company
and its Subsidiaries;

(iv) each contract for lease of personal property or real property (other than
Oil and Gas Properties) involving payments in excess of $250,000 in any calendar
year or aggregate payments in excess of $1,000,000 that are not terminable
without penalty or other liability to the Company (other than any ongoing
obligation pursuant to such contract that is not caused by any such termination)
within 60 days, other than contracts related to drilling rigs;

(v) each contract that is a non-competition contract or other contract that
(A) purports to limit in any material respect either the type of business in
which the Company or its Subsidiaries (or, after the Effective Time, Parent or
its Subsidiaries) may engage or the manner or locations in which any of them may
so engage in any business (including any contract containing any area of mutual
interest, joint bidding area, joint acquisition area, or non-compete or similar
type of provision), (B) could require the disposition of any material assets or
line of business of the Company or its Subsidiaries (or, after the Effective
Time, Parent or its Subsidiaries) or (C) prohibits or limits the rights of the
Company or any of its Subsidiaries to make, sell or distribute any products or
services, or use, transfer or distribute, or enforce any of their rights with
respect to, any of their material assets;

(vi) each contract involving the pending acquisition or sale of (or option to
purchase or sell) any material amount of the assets or properties of the
Company, taken as a whole, other than contracts involving the acquisition or
sale of (or option to purchase or sell) Hydrocarbons in the ordinary course of
business;

(vii) each contract for any Derivative Transaction;

(viii) each material partnership, joint venture or limited liability company
agreement, other than any customary joint operating agreements, unit agreements
or participation agreements affecting the Oil and Gas Properties of the Company;

(ix) each joint development agreement, exploration agreement, participation,
farmout, farmin or program agreement or similar contract requiring the Company
or any of its Subsidiaries to make expenditures from and after January 1, 2018
that would reasonably be expected to be in excess of $1,000,000 in the
aggregate, other than customary joint operating agreements and continuous
development obligations under Oil and Gas Leases;

(x) each collective bargaining agreement to which the Company or any of its
Subsidiaries is a party;

 

26



--------------------------------------------------------------------------------

(xi) each agreement under which the Company or any of its Subsidiaries has
advanced or loaned any amount of money to: (A) any of its officers or directors;
or (B) employees or consultants with a principal amount in excess of $10,000;

(xii) any contract (A) that provides for the sale by the Company or any of its
Subsidiaries of Hydrocarbons (1) in excess of 200 barrels of oil equivalent of
Hydrocarbons per day over a period of one month (calculated on a yearly average
basis) or (2) for a term greater than 12 months or (B) under which the Company
reasonably expects that it will make aggregate payments in excess of $250,000 in
any of the next three succeeding fiscal years or $1,000,000 over the life of the
contract that, in the case of (A) and (B), (x) has a remaining term of greater
than 12 months and does not allow the Company or such Subsidiary to terminate it
without penalty to the Company or such Subsidiary within 60 days and
(y) provides for a “take-or-pay” clause or any similar prepayment obligation and
acreage dedication, minimum volume commitments or capacity reservation fees to a
gathering, transportation or other arrangement downstream of the wellhead, that
cover, guaranty or commit volumes;

(xiii) each contract for any Company Related Party Transaction; or

(xiv) each agreement that contains any “most favored nation” or most favored
customer provision, call or put option, preferential right or rights of first or
last offer, negotiation or refusal, in each case other than those contained in
(A) any agreement in which such provision is solely for the benefit of the
Company or any of its Subsidiaries, (B) customary royalty pricing provisions in
Oil and Gas Leases or (C) customary preferential rights in joint operating
agreements, unit agreements or participation agreements affecting the business
or the Oil and Gas Properties of the Company or any of its Subsidiaries, to
which the Company or any of its Subsidiaries is subject, and is material to the
business of the Company and its Subsidiaries, taken as a whole.

(b) Collectively, the contracts set forth in Section 4.19(a) are herein referred
to as the “Company Contracts.” A complete and correct copy of each of the
Company Contracts has been made available to Parent. Except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, each Company Contract is legal, valid, binding and
enforceable in accordance with its terms on the Company and each of its
Subsidiaries that is a party thereto and, to the knowledge of the Company, each
other party thereto, and is in full force and effect, subject, as to
enforceability, to Creditors’ Rights. Neither the Company nor any of its
Subsidiaries is in material breach or default under any Company Contract nor, to
the knowledge of the Company, is any other party to any such Company Contract in
material breach or default thereunder, and no event has occurred that with the
lapse of time or the giving of notice or both would constitute a material
default thereunder by the Company or its Subsidiaries, or, to the knowledge of
the Company, any other party thereto. There are no material disputes pending or,
to the knowledge of the Company, threatened with respect to any Company Contract
and neither the Company nor any of its Subsidiaries has received any written
notice of the intention of any other party to any Company Contract to terminate
for default, convenience or otherwise any Company Contract, nor to the knowledge
of the Company, is any such party threatening to do so.

Section 4.20 Derivative Transactions.

(a) All Derivative Transactions entered into by the Company or any of its
Subsidiaries as of the date of this Agreement were entered into in accordance
with applicable Laws in all material respects, and in accordance with the
investment, securities, commodities, risk management and other policies,
practices and procedures employed by the Company and its Subsidiaries, and were
entered into with counterparties believed at the time to be financially
responsible and able to understand (either alone or in consultation with their
advisers) and to bear the risks of such Derivative Transactions.

 

27



--------------------------------------------------------------------------------

(b) The Company and each of its Subsidiaries have duly performed in all material
respects all of their respective obligations under the Derivative Transactions
to the extent that such obligations to perform have accrued, and there are no
material breaches, violations, collateral deficiencies, requests for collateral
or demands for payment, or defaults or allegations or assertions of such by the
Company or any of its Subsidiaries or, to the knowledge of the Company, any
other party thereunder.

(c) Schedule 4.20(c) of the Company Disclosure Letter lists, as of the date of
this Agreement, all Derivative Transactions to which the Company or any of its
Subsidiaries is a party, and accurately summarizes in all material respects the
outstanding positions under any Derivative Transaction of the Company and its
Subsidiaries, including Hydrocarbon and financial positions under any Derivative
Transaction of the Company attributable to the production and marketing of the
Company and its Subsidiaries.

Section 4.21 Insurance. Set forth on Schedule 4.21 of the Company Disclosure
Letter is a true, correct and complete list of all material insurance policies
held by the Company or any of its Subsidiaries as of the date of this Agreement
(collectively, the “Material Company Insurance Policies”). Except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect:

(a) Each of the Material Company Insurance Policies is in full force and effect
on the date of this Agreement and a true, correct and complete copy of each
Material Company Insurance Policy has been made available to Parent;

(b) all premiums payable under the Material Company Insurance Policies prior to
the date of this Agreement have been duly paid to date and neither the Company
nor any of its Subsidiaries has taken any action or failed to take any action
that (including with respect to the Transactions), with notice or lapse of time
or both, would constitute a breach or default, or permit a termination of any of
the Material Company Insurance Policies; and

(c) as of the date of this Agreement, no written notice of cancellation or
termination has been received with respect to any Material Company Insurance
Policy.

Section 4.22 Opinion of Financial Advisor. The Company Board has received the
opinion of Barclays Capital Inc. addressed to the Company Board to the effect
that, based upon and subject to the limitations, qualifications and assumptions
set forth therein, as of the date of the opinion, the Merger Consideration to be
received by the holders of Eligible Shares pursuant to this Agreement is fair,
from a financial point of view, to such holders. A copy of such opinion will be
provided (solely for informational purposes) by the Company to Parent promptly
following the execution of this Agreement (it being agreed that such opinion is
for the benefit of the Company Board and may not be relied upon by Parent or
Merger Sub or any other Person).

Section 4.23 Brokers. Except for the fees and expenses payable to Barclays
Capital Inc., no broker, investment banker, or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

 

28



--------------------------------------------------------------------------------

Section 4.24 Related Party Transactions. Schedule 4.24 of the Company Disclosure
Letter sets forth, as of the date of this Agreement, a complete and correct list
of any transaction or arrangement involving in excess of $120,000 under which
any (a) present or former executive officer or director of the Company or any of
its Subsidiaries, (b) beneficial owner (within the meaning of Section 13(d) of
the Exchange Act) of 5% or more of any class of the equity securities of the
Company or any of its Subsidiaries whose status as a 5% holder is known to the
Company as of the date of this Agreement or (c) Affiliate, “associate” or member
of the “immediate family” (as such terms are respectively defined in Rules 12b-2
and 16a-1 of the Exchange Act) of any of the foregoing (but only, with respect
to the Persons in clause (b), to the knowledge of the Company) is a party to any
actual or proposed loan, lease or other contract with or binding upon the
Company or any of its Subsidiaries or any of their respective properties or
assets or has any interest in any property owned by the Company or any of its
Subsidiaries, in each case, including any bond, letter of credit, guarantee,
deposit, cash account, escrow, policy of insurance or other credit support
instrument or security posted or delivered by any Person listed in clauses (a),
(b) or (c) in connection with the operation of the business of the Company or
any of its Subsidiaries (each of the foregoing, a “Company Related Party
Transaction”).

Section 4.25 Regulatory Matters.

(a) The Company is not (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the U.S. Investment Company Act of
1940 or (ii) a “holding company,” a “subsidiary company” of a “holding company,”
an Affiliate of a “holding company,” a “public utility” or a “public-utility
company,” as each such term is defined in the U.S. Public Utility Holding
Company Act of 2005.

(b) All natural gas pipeline systems and related facilities constituting the
Company’s and its Subsidiaries’ properties are (i) “gathering facilities” that
are exempt from regulation by the U.S. Federal Energy Regulatory Commission
under the Natural Gas Act of 1938 and (ii) except as set forth on Schedule 4.25
of the Company Disclosure Letter, not subject to rate regulation or
comprehensive nondiscriminatory access regulation under the Laws of any state or
other local jurisdiction.

Section 4.26 Takeover Laws. Assuming the accuracy of the representations and
warranties set forth in Section 5.24, the Company Board has taken all action
necessary to render inapplicable to this Agreement and the Transactions any
Takeover Law or any anti-takeover provision in the Company’s Organizational
Documents that is applicable to the Company, the shares of Company Common Stock
or the Transactions.

Section 4.27 No Additional Representations.

(a) Except for the representations and warranties made in this Article IV,
neither the Company nor any other Person makes any express or implied
representation or warranty with respect to the Company or its Subsidiaries or
their respective businesses, operations, assets, liabilities or conditions
(financial or otherwise) in connection with this Agreement or the Transactions,
and the Company hereby disclaims any such other representations or warranties.
In particular, without limiting the foregoing disclaimer, neither the Company
nor any other Person makes or has made any representation or warranty to Parent,
Merger Sub, or any of their respective Affiliates or Representatives with
respect to (i) any financial projection, forecast, estimate, budget or prospect
information relating to the Company or any of its Subsidiaries or their
respective businesses; or (ii) except for the representations and warranties
made by the Company in this Article IV, any oral or written information
presented to Parent or Merger Sub or any of their respective Affiliates or
Representatives in the course of their due diligence investigation of the

 

29



--------------------------------------------------------------------------------

Company, the negotiation of this Agreement or in the course of the Transactions.
Notwithstanding the foregoing, nothing in this Section 4.27 shall limit Parent’s
or Merger Sub’s remedies with respect to claims of fraud arising from or
relating to the express representations and warranties made by the Company in
this Article IV.

(b) Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges and agrees that none of Parent, Merger Sub or any other
Person has made or is making any representations or warranties relating to
Parent or its Subsidiaries (including Merger Sub) whatsoever, express or
implied, beyond those expressly given by Parent and Merger Sub in Article V,
including any implied representation or warranty as to the accuracy or
completeness of any information regarding Parent furnished or made available to
the Company, or any of its Representatives and that the Company has not relied
on any such other representation or warranty not set forth in this Agreement.
Without limiting the generality of the foregoing, the Company acknowledges that
no representations or warranties are made with respect to any projections,
forecasts, estimates, budgets or prospect information that may have been made
available to the Company or any of its Representatives (including in certain
“data rooms,” “virtual data rooms,” management presentations or in any other
form in expectation of, or in connection with, the Merger or the other
Transactions).

ARTICLE V

REPRESENTATION AND WARRANTIES OF PARENT AND MERGER SUB

Except as set forth in the disclosure letter dated as of the date of this
Agreement and delivered by Parent and Merger Sub to the Company on or prior to
the date of this Agreement (the “Parent Disclosure Letter”) and except as
disclosed in the Parent SEC Documents (including all exhibits and schedules
thereto and documents incorporated by reference therein) filed with or furnished
to the SEC and available on Edgar since December 31, 2016 and prior to the date
of this Agreement (excluding any disclosures set forth or referenced in any risk
factor section or in any other section, in each case, to the extent they are
forward-looking statements or cautionary, predictive, non-specific or
forward-looking in nature), Parent and Merger Sub jointly and severally
represent and warrant to the Company as follows:

Section 5.1 Organization, Standing and Power. Each of Parent and its
Subsidiaries is a corporation, partnership or limited liability company duly
organized, as the case may be, validly existing and in good standing under the
Laws of its jurisdiction of incorporation or organization, with all requisite
entity power and authority to own, lease and operate its properties and to carry
on its business as now being conducted, other than, in the case of Parent’s
Subsidiaries, where the failure to be so organized or to have such power,
authority or standing would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect on Parent (a “Parent Material
Adverse Effect”). Each of Parent and its Subsidiaries is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
business it is conducting, or the operation, ownership or leasing of its
properties, makes such qualification or license necessary, other than where the
failure to so qualify, license or be in good standing would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect. Parent has heretofore made available to the Company complete and correct
copies of its Organizational Documents and the Organizational Documents of each
of its Subsidiaries, each as amended prior to the execution of this Agreement,
and each as made available to the Company is in full force and effect, and
neither Parent nor any of its Subsidiaries is in violation of any of the
provisions of such Organizational Documents.

 

30



--------------------------------------------------------------------------------

Section 5.2 Capital Structure.

(a) As of the date of this Agreement, the authorized capital stock of Parent
consists of (i) 1,000,000,000 shares of Parent Common Stock and (ii) 50,000,000
shares of preferred stock, par value $0.01 per share (“Parent Preferred Stock”
and, together with the Parent Common Stock, the “Parent Capital Stock”). At the
close of business on August 20, 2018: (A) 302,331,048 shares of Parent Common
Stock were issued and outstanding and no shares of Parent Preferred Stock were
issued and outstanding; (B) the shares of Parent Common Stock issued and
outstanding include 232,143 shares of restricted Parent Common Stock issued
pursuant to Parent’s Amended and Restated 2014 Long-Term Incentive Plan, as
amended from time to time (the “Parent Stock Plan”); and (C) 9,070,854 shares of
Parent Common Stock were reserved for issuance pursuant to the Parent Stock
Plan, of which (1) 3,659,311 shares of Parent Common Stock were issuable in
respect of outstanding restricted stock unit awards (“RSUs”) and (2) 5,411,543
shares (assuming satisfaction of performance conditions at the maximum level) of
Parent Common Stock were issuable in respect of outstanding performance stock
unit awards (“PSUs”).

(b) All outstanding shares of Parent Common Stock have been duly authorized and
are validly issued, fully paid and non-assessable and were not issued in
violation of any preemptive rights. The Parent Common Stock to be issued
pursuant to this Agreement, when issued, will be validly issued, fully paid and
nonassessable and not subject to preemptive rights. All outstanding shares of
Parent Common Stock have been issued and granted in compliance in all material
respects with (i) applicable securities Laws and other applicable Law and
(ii) all requirements set forth in applicable contracts (including the Parent
Stock Plan). The Parent Common Stock to be issued pursuant to this Agreement,
when issued, will be issued in compliance in all material respects with
(A) applicable securities Laws and other applicable Law and (B) all requirements
set forth in applicable contracts. As of the close of business on August 20,
2018, except as set forth in this Section 5.2, there are no outstanding options,
warrants or other rights to subscribe for, purchase or acquire from Parent or
any of its Subsidiaries any capital stock of Parent or securities convertible
into or exchangeable or exercisable for capital stock of Parent (and the
exercise, conversion, purchase, exchange or other similar price thereof). All
outstanding shares of capital stock or other equity interests of the
Subsidiaries of Parent are owned by Parent, or a direct or indirect wholly-owned
Subsidiary of Parent, are free and clear of all Encumbrances (other than
Encumbrances described in Schedule 5.2 of the Parent Disclosure Letter) and have
been duly authorized, validly issued, fully paid and nonassessable (except, in
the case of partnerships or limited liability companies, to the extent such
non-assessability may be affected by applicable Law of their jurisdictions of
formation or organization). Except as set forth in this Section 5.2, and except
for changes since August 20, 2018 resulting from the vesting of RSUs outstanding
at such date, or stock grants or other awards granted in accordance with
Section 6.2(b)(ii), there are outstanding: (1) no shares of Parent Capital
Stock, Voting Debt or other voting securities of Parent; (2) no securities of
Parent or any Subsidiary of Parent convertible into or exchangeable or
exercisable for shares of capital stock, Voting Debt or other voting securities
of Parent, and (3) no options, warrants, subscriptions, calls, rights (including
preemptive and appreciation rights), commitments or agreements to which Parent
or any Subsidiary of Parent is a party or by which it is bound in any case
obligating Parent or any Subsidiary of Parent to issue, deliver, sell, purchase,
redeem or acquire, or cause to be issued, delivered, sold, purchased, redeemed
or acquired, additional shares of capital stock or any Voting Debt or other
voting securities of Parent or any Subsidiary of Parent, or obligating Parent or
any Subsidiary of Parent to grant, extend or enter into any such option,
warrant, subscription, call, right, commitment or agreement. Except for the
Parent Voting Agreement, there are not any stockholder agreements, voting trusts
or other agreements to which Parent or any of its Subsidiaries is a party or by
which it is bound relating to the voting of any shares of capital stock or other
equity interest of Parent or any of its Subsidiaries. No Subsidiary of

 

31



--------------------------------------------------------------------------------

Parent owns any shares of Parent Common Stock or any other shares of Parent
Capital Stock. As of the date of this Agreement, neither Parent nor any of its
Subsidiaries has any (x) interest in a material joint venture, directly or
indirectly, equity securities or other similar equity interests in any Person or
(y) obligations, whether contingent or otherwise, to consummate any material
additional investment in any Person other than its Subsidiaries and its joint
ventures listed on Schedule 5.2(b)(y) of the Parent Disclosure Letter. As of the
date of this Agreement, the authorized capital stock of Merger Sub consists of
1,000 shares of common stock, par value $0.01 per share, all of which shares are
validly issued, fully paid and nonassessable and are owned by Parent.

Section 5.3 Authority; No Violations; Consents and Approvals.

(a) Each of Parent and Merger Sub has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by Parent and Merger Sub
and the consummation by Parent and Merger Sub of the Transactions have been duly
authorized by all necessary corporate action on the part of each of Parent and
Merger Sub. This Agreement has been duly executed and delivered by each of
Parent and Merger Sub, and, assuming the due and valid execution of this
Agreement by the Company, constitutes a valid and binding obligation of each of
Parent and Merger Sub enforceable against Parent and Merger Sub in accordance
with its terms, subject as to enforceability to Creditors’ Rights. The Parent
Board, at a meeting duly called and held, (i) unanimously determined that this
Agreement and the transactions contemplated hereby, including the Parent Stock
Issuance and the Parent Charter Amendment, are fair to, and in the best
interests of, Parent and its stockholders, (ii) approved and declared advisable
this Agreement and the transactions contemplated hereby, including the Parent
Stock Issuance and the Parent Charter Amendment, (iii) directed that the
approval of the Parent Stock Issuance and the Parent Charter Amendment be
submitted to the stockholders of Parent, and (iv) resolved to recommend that the
stockholders approve the Parent Stock Issuance and the Parent Charter Amendment
(such recommendation described in clause (iv), the “Parent Board
Recommendation”). In lieu of calling a meeting of the holders of Parent Common
Stock, Parent has obtained a written consent, dated the date of this Agreement,
duly executed and delivered by the Majority Stockholders pursuant to which the
Majority Stockholders approved the Parent Stock Issuance and the Parent Charter
Amendment (such written consent, as duly executed and delivered, the “Parent
Stockholder Written Consent”). The Parent Stockholder Written Consent
constitutes receipt of the Parent Stockholder Approval. The Parent Stockholder
Approval is the only vote of the holders of any class or series of Parent’s
capital stock necessary to approve the Parent Stock Issuance, the Parent Charter
Amendment, this Agreement or the consummation of the Transactions. The Merger
Sub Board has by unanimous vote (A) determined that this Agreement and the
transactions contemplated hereby, including the Merger, are fair to, and in the
best interests of, Merger Sub and the sole stockholder of Merger Sub,
(B) approved and declared advisable this Agreement and the transactions
contemplated hereby, including the Merger, (C) directed that the adoption of
this Agreement be submitted to the sole stockholder of Merger Sub, and
(D) resolved to recommend that the sole stockholder adopt this Agreement.
Parent, as the owner of all of the outstanding shares of capital stock of Merger
Sub, has adopted this Agreement in its capacity as sole stockholder of Merger
Sub.

(b) The execution, delivery and performance of this Agreement does not, and the
consummation of the Transactions will not (with or without notice or lapse of
time, or both) (i) contravene, conflict with or result in a violation of any
provision of the Organizational Documents of either Parent or Merger Sub,
(ii) except as set forth in Schedule 5.3(b) of the Parent Disclosure Letter,
with or without notice, lapse of time or both, result in a violation of, a
termination (or right of termination) of or default under, the creation or
acceleration of any obligation or the loss of a benefit under, or result in the
creation of any Encumbrance upon any of the properties or

 

32



--------------------------------------------------------------------------------

assets of Parent or any of its Subsidiaries under, any provision of any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
permit, franchise or license to which Parent or any of its Subsidiaries is a
party or by which Parent or Merger Sub or any of their respective Subsidiaries
or their respective properties or assets are bound or (iii) assuming the
Consents referred to in Section 5.4 are duly and timely obtained or made,
contravene, conflict with or result in a violation of any Law applicable to
Parent or any of its Subsidiaries or any of their respective properties or
assets, other than any such contraventions, conflicts, violations, defaults,
acceleration, losses or Encumbrances that would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

Section 5.4 Consents. No Consent from any Governmental Entity is required to be
obtained or made by Parent or any of its Subsidiaries in connection with the
execution, delivery and performance of this Agreement by Parent and Merger Sub
or the consummation by Parent and Merger Sub of the Transactions, except for:
(a) the filing of a premerger notification report by Parent under the HSR Act,
and the expiration or termination of the applicable waiting period with respect
thereto; (b) the filing with the SEC of (i) the Consent Solicitation
Statement/Information Statement/Prospectus and the Registration Statement and
(ii) such reports under Section 13(a) of the Exchange Act, and such other
compliance with the Exchange Act and the rules and regulations thereunder, as
may be required in connection with this Agreement and the Transactions; (c) the
filing of the Certificate of Merger with the Office of the Secretary of State of
the State of Delaware; (d) filings with the NYSE; (e) such filings and approvals
as may be required by any applicable state securities or “blue sky” Laws or
Takeover Laws; and (f) any such Consent that the failure to obtain or make would
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

Section 5.5 SEC Documents; Financial Statements.

(a) Since January 1, 2017, Parent has filed or furnished with the SEC, on a
timely basis, all forms, reports, certifications, schedules, statements and
documents required to be filed or furnished under the Securities Act or the
Exchange Act, respectively, (such forms, reports, certifications, schedules,
statements and documents, collectively, the “Parent SEC Documents”). As of their
respective dates, each of the Parent SEC Documents, as amended, complied, or if
not yet filed or furnished, will comply as to form in all material respects with
the applicable requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Parent SEC Documents, and none of the Parent SEC
Documents contained, when filed or, if amended prior to the date of this
Agreement, as of the date of such amendment with respect to those disclosures
that are amended, or if filed with or furnished to the SEC subsequent to the
date of this Agreement, will contain any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(b) The financial statements of Parent included in the Parent SEC Documents,
including all notes and schedules thereto, complied, or, in the case of Parent
SEC Documents filed after the date of this Agreement, will comply in all
material respects, when filed or if amended prior to the date of this Agreement,
as of the date of such amendment, with the rules and regulations of the SEC with
respect thereto, were, or, in the case of Parent SEC Documents filed after the
date of this Agreement, will be prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of the unaudited statements, as permitted by Rule
10-01 of Regulation S-X of the SEC) and fairly present in all material respects
in accordance with applicable requirements of GAAP (subject, in the case of the
unaudited statements, to normal year-end audit adjustments) the financial
position of Parent and its consolidated Subsidiaries as of their respective
dates and the results of operations, changes in stockholders’ equity and the
cash flows of Parent and its consolidated Subsidiaries for the periods presented
therein.

 

33



--------------------------------------------------------------------------------

Section 5.6 Absence of Certain Changes or Events.

(a) Since December 31, 2017, there has not been any Parent Material Adverse
Effect or any event, change, effect or development that, individually or in the
aggregate, would reasonably be expected to have a Parent Material Adverse
Effect.

(b) From December 31, 2017 through the date of this Agreement:

(i) Parent and its Subsidiaries have conducted their business in the ordinary
course of business in all material respects;

(ii) there has not been any material damage, destruction or other casualty loss
with respect to any material asset or property owned, leased or otherwise used
by Parent or any of its Subsidiaries, including the Oil and Gas Properties of
Parent and its Subsidiaries, whether or not covered by insurance; and

(iii) neither Parent nor its Subsidiaries have taken, or agreed, committed,
arranged, authorized or entered into any understanding to take, any action that,
if taken after the date of this Agreement, would (without the Company’s prior
written consent) have constituted a breach of any of the covenants set forth in
Section 6.2(b)(i), (v), (vi), (vii), (viii), (xii) or (xviii) (solely as it
relates to the foregoing Section 6.2(b)(i), (v), (vi), (vii), (viii) and (xii)).

Section 5.7 Information Supplied. None of the information supplied or to be
supplied by Parent for inclusion or incorporation by reference in (a) the
Registration Statement shall, at the time the Registration Statement becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading or (b) the Consent Solicitation
Statement/Information Statement/Prospectus will, at the date it is first mailed
to stockholders of the Company and to stockholders of Parent, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading. Subject to the
accuracy of the first sentence of Section 4.8, the Consent Solicitation
Statement/Information Statement/Prospectus and the Registration Statement will
comply as to form in all material respects with the provisions of the Exchange
Act and the Securities Act, respectively, and the rules and regulations
thereunder; provided, however, that no representation is made by Parent with
respect to statements made therein based on information supplied by the Company
specifically for inclusion or incorporation by reference therein.

Section 5.8 No Undisclosed Material Liabilities. There are no liabilities of
Parent or any of its Subsidiaries of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than:
(a) liabilities adequately provided for on the balance sheet of Parent dated as
of December 31, 2017 (including the notes thereto) contained in Parent’s Annual
Report on Form 10-K for the year ended December 31, 2017; (b) liabilities
incurred in the ordinary course of business subsequent to December 31, 2017; (c)
liabilities incurred in connection with the Transactions; (d) liabilities
incurred as permitted under Section 6.2(b)(viii); and (e) liabilities that would
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

 

34



--------------------------------------------------------------------------------

Section 5.9 Parent Permits; Compliance with Applicable Law.

(a) Parent and its Subsidiaries hold and at all times since the January 1, 2016
held all permits, licenses, certifications, registrations, consents,
authorizations, variances, exemptions, orders, franchises, and approvals of all
Governmental Entities necessary to own, lease and operate their respective
properties and assets and for the lawful conduct of their respective businesses
as they were or are now being conducted, as applicable (collectively, the
“Parent Permits”), and have paid all fees and assessments due and payable in
connection therewith, except where the failure to so hold or make such a payment
would not reasonably be expected to have, individually or in the aggregate, a
Parent Material Adverse Effect. All Parent Permits are in full force and effect
and no suspension or cancellation of any of the Parent Permits is pending or, to
the knowledge of Parent, threatened, and Parent and its Subsidiaries are in
compliance with the terms of the Parent Permits, except where the failure to be
in full force and effect or failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

(b) The businesses of Parent and its Subsidiaries are not currently being
conducted, and at no time since January 1, 2016 have been conducted, in
violation of any applicable Law, except for violations that would not reasonably
be expected to have, individually or in the aggregate, a Parent Material Adverse
Effect. No investigation or review by any Governmental Entity with respect to
Parent or any of its Subsidiaries is pending or, to the knowledge of Parent,
threatened, other than those the outcome of which would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.

Section 5.10 Compensation; Benefits.

(a) Set forth on Schedule 5.10(a) of the Parent Disclosure Letter is a list, as
of the date hereof, of all the material Parent Plans.

(b) True, correct and complete copies of each of the material Parent Plans and
related trust documents and favorable determination or opinion letters, if
applicable, have been furnished or made available to the Company or its
Representatives, along with the most recent report field on Form 5500 and
summary plan description with respect to each Parent Plan required to file a
Form 5500, and all material correspondence to or from any Governmental Entity
received in the last two years.

(c) Each Parent Plan has been maintained in compliance in all respects with all
applicable Laws, including ERISA and the Code, except for failures to comply
with such Laws that would not reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect.

(d) As of the date of this Agreement, there are no actions, suits or claims
pending (other than routine claims for benefits) or, to the knowledge of Parent,
threatened against, or with respect to, any of the Parent Plans, and there are
no Proceedings by a Governmental Entity with respect to any of the Parent Plans,
except for such pending actions, suits, claims or Proceedings that would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

(e) There are no material unfunded benefit obligations that have not been
properly accrued for in Parent’s financial statements, and all material
contributions or other amounts payable by Parent or any of its Subsidiaries with
respect to each Parent Plan in respect of current or prior plan years have been
paid or accrued in accordance with GAAP.

 

35



--------------------------------------------------------------------------------

(f) Each Parent Plan that is intended to be a qualified plan under
Section 401(a) of the Code has been determined by the Internal Revenue Service
to be so qualified and, to the knowledge of Parent, nothing has occurred since
such determination by the Internal Revenue Service that would adversely affect
such qualification.

(g) There have been no “prohibited transactions” within the meaning of
Section 4975 of the Code or Part 4 of Subtitle B of Title I of ERISA in
connection with any Parent Plan that could subject Parent or any of its
Subsidiaries to a material tax or penalty imposed under Section 4975 of the Code
or Section 502(i) of ERISA.

(h) No Parent Plan is, and none of Parent or any member of its Aggregated Group
has any liability with respect to, (i) a plan subject to Title IV or Section 302
of ERISA or Section 412 of the Code, (ii) a “multiemployer plan” within the
meaning of Section 3(37) or 4001(a)(3) of ERISA, (iii) a “multiple employer
plan” within the meaning of Section 413(c) of the Code, or (iv) a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA).

(i) Except as required by applicable Law, no Parent Plan provides retiree or
post-employment medical, disability, life insurance or other welfare benefits to
any Person, and none of Parent or any of its Subsidiaries has any obligation to
provide such benefits.

(j) Except as set forth on Schedule 5.10(j) of the Parent Disclosure Letter,
neither the execution and delivery of this Agreement nor the consummation of the
Transactions could, either alone or in combination with another event,
(i) entitle any employee of Parent to severance pay or any material increase in
severance pay, (ii) accelerate the time of payment or vesting, or materially
increase the amount of compensation due to any such employee of Parent,
(iii) directly or indirectly cause Parent to transfer or set aside any material
amount of assets to fund any material benefits under any Parent Plan,
(iv) otherwise give rise to any material liability under any Parent Plan,
(v) limit or restrict the right to materially amend, terminate or transfer the
assets of any Parent Plan on or following the Effective Time or (vi) result in
an “excess parachute payment” within the meaning of Section 280G(b) of the Code.
Parent has made available to the Company true and complete copies of any
Section 280G calculations prepared (whether or not final) with respect to any
disqualified individual in connection with the Transactions contemplated by this
Agreement.

(k) Neither Parent nor any Subsidiary has any obligation to provide, and no
Parent Plan or other agreement provides any individual with the right to, a
gross up, indemnification, reimbursement or other payment for any excise or
additional taxes, interest or penalties incurred pursuant to Section 409A or
Section 4999 of the Code or due to the failure of any payment to be deductible
under Section 280G of the Code.

(l) Each Parent Plan that is subject to Section 409A of the Code has been
administered in compliance with its terms and the operational and documentary
requirements of Section 409A of the Code and all applicable regulatory guidance
(including notices, rulings, and proposed and final regulations) thereunder,
except for failures to comply therewith that would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

(m) No Parent Plan is maintained outside the jurisdiction of the United States
or covers any employee of Parent or any of its Subsidiaries who resides or works
outside of the United States.

 

36



--------------------------------------------------------------------------------

Section 5.11 Labor Matters.

(a) As of the date of this Agreement and since January 1, 2016, (i) neither
Parent nor any of its Subsidiaries is a party to any collective bargaining
agreement or other agreement with any labor union, (ii) there is no pending
union representation petition involving employees of Parent or any of its
Subsidiaries, and (iii) to Parent’s knowledge, there is no activity or
proceeding of any labor organization (or representative thereof) or employee
group (or representative thereof) to organize any employees of Parent or any of
its Subsidiaries.

(b) As of the date of this Agreement and since January 1, 2016, there is no
unfair labor practice, charge or grievance arising out of a collective
bargaining agreement, other agreement with any labor union, or other
labor-related grievance proceeding against Parent or any of its Subsidiaries
pending, or, to the knowledge of Parent, threatened, other than such matters
that would not reasonably be expected to have, individually or in the aggregate,
a Parent Material Adverse Effect.

(c) As of the date of this Agreement and since January 1, 2016, there is no
strike, dispute, slowdown, work stoppage or lockout pending, or, to the
knowledge of Parent, threatened, against or involving Parent or any of its
Subsidiaries, other than such matters that would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

(d) Parent and its Subsidiaries are, and since January 1, 2016, have been, in
compliance in all respects with all applicable Laws respecting employment and
employment practices, and there are no Proceedings pending or, to the knowledge
of Parent, threatened against Parent or any of its Subsidiaries, by or on behalf
of any applicant for employment, any current or former employee of Parent or any
of its Subsidiaries or any class of the foregoing, relating to any of the
foregoing applicable Laws, or alleging breach of any express or implied contract
of employment, wrongful termination of employment, or alleging any other
discriminatory, wrongful or tortious conduct in connection with the employment
relationship, other than any such matters described in this sentence that would
not reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect. Since January 1, 2017, neither Parent nor any of its
Subsidiaries has received any written notice of the intent of the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor or any other Governmental Entity responsible for the
enforcement of labor or employment Laws to conduct an investigation with respect
to Parent or any of its Subsidiaries which would reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

Section 5.12 Taxes.

(a) All material Tax Returns required to be filed (taking into account
extensions of time for filing) by Parent or any of its Subsidiaries have been
filed and all such filed Tax Returns are complete and accurate in all material
respects. All material Taxes that are due and payable by Parent or any of its
Subsidiaries (other than Taxes being contested in good faith by appropriate
Proceedings and for which adequate reserves have been established in accordance
with GAAP) have been paid in full. All material withholding Tax requirements
imposed on or with respect to Parent or any of its Subsidiaries have been
satisfied in full, and Parent and its Subsidiaries have complied in all material
respects with all information reporting (and related withholding) and record
retention requirements.

(b) There is not in force any waiver or agreement for any extension of time for
the assessment or payment of any material Tax by Parent or any of its
Subsidiaries.

 

37



--------------------------------------------------------------------------------

(c) There is no outstanding material claim, assessment or deficiency against
Parent or any of its Subsidiaries for any Taxes that has been asserted in
writing by any Governmental Entity. There are no proceedings pending or, to the
knowledge of Parent, threatened regarding any material Taxes of Parent and its
Subsidiaries or the assets of Parent and its Subsidiaries.

(d) Neither Parent nor any of its Subsidiaries is a party to any material Tax
allocation, sharing or indemnity contract or arrangement (not including, for the
avoidance of doubt (i) an agreement or arrangement solely among the members of a
group the common parent of which is Parent or any of its Subsidiaries, or
(ii) any Tax sharing or indemnification provisions contained in any agreement
entered into in the ordinary course of business and not primarily relating to
Tax). Neither Parent nor any of its Subsidiaries has any material liability for
Taxes of any Person (other than Parent or any of its Subsidiaries) under
Treasury Regulations § 1.1502-6 (or any similar provision of state, local or
foreign Law) or as a transferee or successor by contract or under applicable
Law.

(e) Neither Parent nor any of its Subsidiaries has participated, or is currently
participating, in a reportable transaction within the meaning of Section 6707A
of the Code and Treasury Regulations § 1.6011-4(b) or a transaction that is
substantially similar to a listed transaction as defined in Section 6707A of the
Code and Treasury Regulations § 1.6011-4(b)(2).

(f) Neither Parent nor any of its Subsidiaries has constituted a “distributing
corporation” or a “controlled corporation” in a distribution of stock intended
to qualify for tax-free treatment under Section 355 of the Code (i) in the two
years prior to the date of this Agreement or (ii) as part of a “plan” or “series
of related transactions” (within the meaning of Section 355(e) of the Code) in
conjunction with the Transactions.

(g) No written claim has been made by any Taxing Authority in a jurisdiction
where Parent or any of its Subsidiaries does not currently file a Tax Return
that it is or may be subject to any material Tax in such jurisdiction, nor has
any such assertion been proposed in writing or, to the knowledge of Parent,
threatened.

(h) Parent has made available to Parent complete and correct copies of any
private letter ruling requests, closing agreements or gain recognition
agreements with respect to Taxes which has been requested or will remain in
effect as of the Closing.

(i) There are no Encumbrances for material Taxes on any of the assets of Parent
or any of its Subsidiaries, except for Permitted Encumbrances.

(j) Neither Parent nor any of its Subsidiaries will be required to include any
material item of income in, or to exclude any material item of deduction from,
taxable income in any taxable period (or portion thereof) ending after the
Closing Date as a result of any closing agreement under Section 7121 of the Code
(or any corresponding or similar provision of state, local or foreign law),
installment sale under Section 453 of the Code (or any corresponding or similar
provision of state, local or foreign Law) or open transaction on or prior to the
Closing Date, any accounting method change or agreement with any Taxing
Authority under Section 481 of the Code (or any corresponding or similar
provision of state, local or foreign Law), any prepaid amount received on or
prior to the Closing Date, any intercompany transaction or excess loss account
described in Section 1502 of the Code (or any corresponding provision of Law
with respect to Taxes), or any election pursuant to Section 108(i) of the Code
(or any similar provision of Law) made with respect to any taxable period ending
on or prior to the Closing Date.

 

38



--------------------------------------------------------------------------------

(k) Neither Parent nor any of its Subsidiaries is a “U.S. shareholder” (within
the meaning of Section 951(b) of the Code) of any foreign corporation which may
be required to include in income any amounts under Section 951(a) of the Code.

(l) Neither Parent nor any of its Subsidiaries is aware of the existence of any
fact, or has taken or agreed to take any action, that would prevent the Merger
from qualifying as a “reorganization” within the meaning of Section 368(a) of
the Code.

(m) Each of Parent and Merger Sub is, and has been since formation, properly
classified for United States federal income tax purposes as a corporation.

(n) No rulings, requests for rulings or closing agreements (as described in
Section 7121 of the Code or comparable provisions of state or local Tax laws)
have been entered into with or issued by, or are pending with, any Taxing
Authority with respect to Parent or any of its Subsidiaries.

(o) Neither Parent nor any of its Subsidiaries has been required to disclose on
its federal income Tax Returns any position that could give rise to a
substantial understatement of federal income tax within the meaning of
Section 6662 of the Code.

(p) The unpaid Taxes of Parent and its Subsidiaries (i) did not, as of the
Parent’s latest balance sheet filed with the SEC, materially exceed the current
liability accruals for Taxes (excluding any reserves for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
in such balance sheet and (ii) do not materially exceed such current liability
accruals for Taxes (excluding reserves for deferred Taxes established to reflect
timing differences between book and Tax income) as adjusted for the passage of
time through the Closing Date in accordance with the past custom and practice of
Parent and Subsidiaries in filing their respective Tax Returns.

Section 5.13 Litigation. Except for such matters as are set forth on Schedule
5.13 of the Parent Disclosure Letter, there is no (a) Proceeding pending, or to
the knowledge of Parent, threatened against Parent or any of its Subsidiaries or
any of their Oil and Gas Properties, or (b) judgment, decree, injunction,
ruling, order, writ, stipulation, determination or award of any Governmental
Entity or arbitrator outstanding against Parent or any of its Subsidiaries.

Section 5.14 Intellectual Property.

(a) Parent and its Subsidiaries own, license, sublicense or otherwise possess
legally enforceable rights to use all Intellectual Property used in or necessary
for the operation of the businesses of each of Parent and its Subsidiaries as
presently conducted (collectively, the “Parent Intellectual Property”) free and
clear of all Encumbrances except for Permitted Encumbrances, except where the
failure to own, license, sublicense or otherwise possess legally enforceable
rights to use the Parent Intellectual Property has not had and would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

(b) The material Parent Intellectual Property is subsisting and has not expired,
has not been held invalid or unenforceable and has not been cancelled.

(c) To the knowledge of Parent, the use of the Parent Intellectual Property by
Parent and its Subsidiaries in the operation of the business of each of Parent
and its Subsidiaries as presently conducted does not infringe, misappropriate or
otherwise violate any Intellectual Property of any other Person, except for such
matters that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

(d) Parent and its Subsidiaries have taken reasonable measures consistent with
prudent industry practices to protect the confidentiality of trade secrets used
in the businesses of each of Parent and its Subsidiaries as presently conducted,
except where failure to do so has not had and would not reasonably be expected
to have, individually or in the aggregate, a Parent Material Adverse Effect.

(e) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect, the IT
Assets owned, used, or held for use by Parent or any of its Subsidiaries (i) are
sufficient for the current needs of the businesses of Parent and its
Subsidiaries (ii) have not malfunctioned or failed within the past three years
and (iii) to the knowledge of Parent, are free from any malicious code.

(f) Except as has not had and would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect (i) Parent
and each of its Subsidiaries have used commercially reasonable measures to
ensure the confidentiality, privacy and security of Personal Information
collected or held for use by Parent or its Subsidiaries; and (ii) to the
knowledge of Parent, there has been no unauthorized access to or unauthorized
use of any IT Assets, Personal Information or trade secrets owned or held for
use by Parent or its Subsidiaries.

Section 5.15 Real Property. Except with respect to Oil and Gas Properties and
Oil and Gas Leases, set forth on Schedule 5.15 of the Parent Disclosure Letter
is a list of all material real property owned by Parent or any of its
Subsidiaries (collectively, the “Parent Material Owned Real Property”) and a
list of all material leasehold estates in all material real property leased,
subleased, licensed or otherwise occupied (whether as tenant, subtenant or
pursuant to other occupancy arrangements) by Parent or any Subsidiary of Parent
(collectively, including the improvements thereon, the “Parent Material Leased
Real Property”). Parent and its Subsidiaries have good, valid and defensible
title to all Parent Material Owned Real Property and valid leasehold estates in
all Parent Material Leased Real Property free and clear of all Encumbrances and
defects and imperfections, except Permitted Encumbrances. Each agreement under
which Parent or any Subsidiary of Parent is the landlord, sublandlord, tenant,
subtenant, or occupant with respect to the Parent Material Leased Real Property
(each, a “Parent Material Real Property Lease”) to the knowledge of Parent is in
full force and effect and is valid and enforceable against the parties thereto
in accordance with its terms, subject, as to enforceability, to Creditors’
Rights, and neither Parent nor any of its Subsidiaries, or to the knowledge of
Parent, any other party thereto, has received written notice of any default
under any Parent Material Real Property Lease. As of the date of this Agreement,
there does not exist any pending or, to the knowledge of Parent, threatened,
condemnation or eminent domain proceedings that affect any of Parent’s Oil and
Gas Properties, Parent Material Owned Real Property or Parent Material Leased
Real Property.

Section 5.16 Rights-of-Way. Each of Parent and its Subsidiaries has such
Rights-of-Way as are sufficient to conduct its business in the manner described,
except for such Rights-of-Way the absence of which would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect. Each of Parent and its Subsidiaries has fulfilled and performed all its
material obligations with respect to such Rights-of-Way and conducted their
business in a manner that does not violate any of the Rights-of-Way and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or would result in any impairment of the
rights of the holder of any such Rights-of-Way, except for any such matters
described in this sentence that would not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect. All
pipelines operated by Parent and its Subsidiaries are subject to Rights-of-Way
or are located on real property owned or leased

 

40



--------------------------------------------------------------------------------

by Parent, and there are no gaps (including any gap arising as a result of any
breach by Parent or any of its Subsidiaries of the terms of any Rights-of-Way)
in the Rights-of-Way, other than any such matters described in this sentence
that would not reasonably be expected to have, individually or in the aggregate,
a Parent Material Adverse Effect.

Section 5.17 Oil and Gas Matters.

(a) Except as would not reasonably be expected to have a Parent Material Adverse
Effect, and except for property (i) sold or otherwise disposed of in the
ordinary course of business since the dates of the reserve reports prepared by
Netherland, Sewell & Associates, Inc. (the ”Parent Independent Petroleum
Engineers”) relating to the Parent interests referred to therein as of
December 31, 2017 (collectively, the “Parent Reserve Reports”) or (ii) reflected
in the Parent Reserve Reports or in the Parent SEC Documents as having been sold
or otherwise disposed of (other than sales or dispositions after the date hereof
in accordance with Section 6.1(b)(v)), Parent and its Subsidiaries have good and
defensible title to all Oil and Gas Properties forming the basis for the
reserves reflected in the Parent Reserve Reports and in each case as
attributable to interests owned by Parent and its Subsidiaries, free and clear
of any Encumbrances, except for Permitted Encumbrances. For purposes of the
foregoing sentence, “good and defensible title” means that Parent’s or one or
more of its Subsidiaries’, as applicable, title (as of the date hereof and as of
the Closing) to each of the Oil and Gas Properties held or owned by them (or
purported to be held or owned by them) (1) entitles Parent (or one or more of
its Subsidiaries, as applicable) to receive (after satisfaction of all
Production Burdens applicable thereto), not less than the net revenue interest
share shown in the Parent Reserve Reports of all Hydrocarbons produced from such
Oil and Gas Properties throughout the life of such Oil and Gas Properties,
(2) obligates Parent (or one or more of its Subsidiaries, as applicable) to bear
a percentage of the costs and expenses for the maintenance and development of,
and operations relating to, such Oil and Gas Properties, of not greater than the
working interest shown on the Parent Reserve Reports for such Oil and Gas
Properties (other than any positive differences in such percentage) and the
applicable working interest shown on the Parent Reserve Reports for such Oil and
Gas Properties that are accompanied by a proportionate (or greater) net revenue
interest in such Oil and Gas Properties and (3) is free and clear of all
Encumbrances (other than Permitted Encumbrances).

(b) Except for any such matters that, individually or in the aggregate, would
not reasonably be expected to have a Parent Material Adverse Effect, the
factual, non-interpretive data supplied by Parent to the Parent Independent
Petroleum Engineers relating to the Parent interests referred to in the Parent
Reserve Reports, by or on behalf of Parent and its Subsidiaries that was
material to such firm’s estimates of proved oil and gas reserves attributable to
the Oil and Gas Properties of Parent and its Subsidiaries in connection with the
preparation of the Parent Reserve Reports was, as of the time provided, accurate
in all respects. Except for any such matters that, individually or in the
aggregate, would not reasonably be expected to have a Parent Material Adverse
Effect, the oil and gas reserve estimates of Parent set forth in the Parent
Reserve Reports are derived from reports that have been prepared by the Parent
Independent Petroleum Engineers, and such reserve estimates fairly reflect, in
all respects, the oil and gas reserves of Parent at the dates indicated therein
and are in accordance with SEC guidelines applicable thereto applied on a
consistent basis throughout the periods involved. Except for changes generally
affecting the oil and gas exploration, development and production industry
(including changes in commodity prices) and normal depletion by production,
there has been no change in respect of the matters addressed in the Parent
Reserve Reports that would reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect, (i) all rentals, shut-ins and
similar payments owed to any Person or individual under (or otherwise with
respect to) any Oil and Gas Leases have (in the case of such Oil and Gas Leases
operated by a third party operator, to the knowledge of Parent) been properly
and timely paid, (ii) all royalties, minimum royalties, overriding royalties and
other Production Burdens with respect to any Oil and Gas Properties owned or
held by Parent or any of its Subsidiaries have (in the case of such Oil and Gas
Properties operated by a third party operator, to the knowledge of Parent) been
timely and properly paid and (iii) none of Parent or any of its Subsidiaries
(and, to the Parent’s knowledge, no third party operator) has violated any
provision of, or taken or failed to take any act that, with or without notice,
lapse of time, or both, would constitute a default under the provisions of any
Oil and Gas Lease (or entitle the lessor thereunder to cancel or terminate such
Oil and Gas Lease) included in the Oil and Gas Properties owned or held by
Parent or any of its Subsidiaries.

(d) Except as would not reasonably be expected to have, individually or in the
aggregate, a Parent Material Adverse Effect, all proceeds from the sale of
Hydrocarbons produced from the Oil and Gas Properties of Parent and its
Subsidiaries are being received by them in a timely manner and are not being
held in suspense (by Parent, any of its Subsidiaries, any third party operator
thereof or any other Person) for any reason other than awaiting preparation and
approval of division order title opinions for recently drilled Wells.

(e) All of the Wells and all water, CO2, injection or other wells located on the
Oil and Gas Leases of Parent and its Subsidiaries or otherwise associated with
an Oil and Gas Property of Parent or its Subsidiaries have (in the case of such
Oil and Gas Properties operated by a third party operator, to the knowledge of
Parent) been drilled, completed and operated within the limits permitted by the
applicable contracts entered into by Parent or any of its Subsidiaries related
to such wells and applicable Law, and all drilling and completion (and plugging
and abandonment) of such wells and all related development, production and other
operations have (in the case of such Oil and Gas Properties operated by a third
party operator, to the knowledge of Parent) been conducted in compliance with
all applicable Law except, in each case, as would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

(f) Except as set forth in Schedule 5.17 of the Parent Disclosure Letter, none
of the material Oil and Gas Properties of Parent or its Subsidiaries is subject
to any preferential purchase, consent or similar right that would become
operative as a result of the Transactions.

Section 5.18 Environmental Matters. Except for those matters that would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect:

(a) Parent and its Subsidiaries and their respective operations and assets are
in compliance with Environmental Laws;

(b) Parent and its Subsidiaries are not subject to any pending or, to Parent’s
knowledge, threatened Proceedings under Environmental Laws;

(c) there have been no Releases of Hazardous Materials at any property currently
or, to the knowledge of Parent, formerly owned, operated or otherwise used by
Parent or any of its Subsidiaries, or, to the knowledge of Parent, by any
predecessors of Parent or any Subsidiary of Parent, which Releases are
reasonably likely to result in liability to Parent under Environmental Law, and,
as of the date of this Agreement, neither Parent nor any of its Subsidiaries has
received any written notice asserting a liability or obligation under any
Environmental Laws with respect to

 

42



--------------------------------------------------------------------------------

the investigation, remediation, removal, or monitoring of the Release of any
Hazardous Materials at or from any property currently or formerly owned,
operated, or otherwise used by Parent, or at or from any offsite location where
Hazardous Materials from Parent’s or its Subsidiaries’ operations have been sent
for treatment, disposal, storage or handling; and

(d) as of the date of this Agreement, there have been no environmental
investigations, studies, audits, or other analyses conducted during the past
three (3) years by or on behalf of, or that are in the possession of, Parent or
its Subsidiaries addressing potentially material environmental matters with
respect to any property owned, operated or otherwise used by any of them that
have not been delivered or otherwise made available to the Company prior to the
date hereof.

Section 5.19 Material Contracts.

(a) Schedule 5.19 of the Parent Disclosure Letter, together with the lists of
exhibits contained in the Parent SEC Documents, sets forth a true and complete
list, as of the date of this Agreement, of:

(i) each “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Securities Act);

(ii) each contract that provides for the acquisition, disposition, license, use,
distribution or outsourcing of assets, services, rights or properties (other
than Oil and Gas Properties) with respect to which Parent reasonably expects
that Parent and its Subsidiaries will make annual payments in excess of $250,000
or aggregate payments in excess of $1,000,000;

(iii) each contract that constitutes a commitment relating to Indebtedness or
the deferred purchase price of property by Parent or any of its Subsidiaries
(whether incurred, assumed, guaranteed or secured by any asset) in excess of
$250,000, other than agreements solely between or among Parent and its
Subsidiaries;

(iv) each contract for lease of personal property or real property (other than
Oil and Gas Properties) involving payments in excess of $250,000 in any calendar
year or aggregate payments in excess of $1,000,000 over the life of the contract
that are not terminable without penalty or other liability to Parent (other than
any ongoing obligation pursuant to such contract that is not caused by any such
termination) within 60 days, other than contracts related to drilling rigs;

(v) each contract that is a non-competition contract or other contract that
(A) purports to limit in any material respect either the type of business in
which Parent or its Subsidiaries (including, after the Effective Time, the
Company and its Subsidiaries) may engage or the manner or locations in which any
of them may so engage in any business (including any contract containing any
area of mutual interest, joint bidding area, joint acquisition area, or
non-compete or similar type of provision), (B) could require the disposition of
any material assets or line of business of Parent or its Subsidiaries or
(C) prohibits or limits the rights of Parent or any of its Subsidiaries to make,
sell or distribute any products or services, or use, transfer or distribute, or
enforce any of their rights with respect to, any of their material assets;

 

43



--------------------------------------------------------------------------------

(vi) each contract involving the pending acquisition or sale of (or option to
purchase or sell) any material amount of the assets or properties of Parent,
taken as a whole, other than contracts involving the acquisition or sale of (or
option to purchase or sell) Hydrocarbons in the ordinary course of business;

(vii) each contract for any Derivative Transaction;

(viii) each material partnership, joint venture or limited liability company
agreement, other than any customary joint operating agreements, unit agreements
or participation agreements affecting the Oil and Gas Properties of Parent;

(ix) each joint development agreement, exploration agreement, participation,
farmout, farmin or program agreement or similar contract requiring Parent or any
of its Subsidiaries to make expenditures from and after January 1, 2018 that
would reasonably be expected to be in excess of $1,000,000 in the aggregate,
other than customary joint operating agreements and continuous development
obligations under Oil and Gas Leases;

(x) each collective bargaining agreement to which Parent or any of its
Subsidiaries is a party;

(xi) each agreement under which Parent or any of its Subsidiaries has advanced
or loaned any amount of money to: (A) any of its officers or directors; or
(B) employees or consultants with a principal amount in excess of $10,000;

(xii) any contract (A) that provides for the sale by Parent or any of its
Subsidiaries of Hydrocarbons (1) in excess of 200 barrels of oil equivalent of
Hydrocarbons per day over a period of one month (calculated on a yearly average
basis) or (2) for a term greater than 12 months or (B) under which Parent
reasonably expects that it will make aggregate payments in excess of $250,000 in
any of the next three succeeding fiscal years or $1,000,000 over the life of the
contract that, in the case of (A) or (B), (x) has a remaining term of greater
than 12 months and does not allow Parent or such Subsidiary to terminate it
without penalty to Parent or such Subsidiary within 60 days and (y) provides for
a “take-or-pay” clause or any similar prepayment obligation and acreage
dedication, minimum volume commitments or capacity reservation fees to a
gathering, transportation or other arrangement downstream of the wellhead, that
cover, guaranty or commit volumes;

(xiii) each contract for any Parent Related Party Transaction; or

(xiv) each agreement that contains any “most favored nation” or most favored
customer provision, call or put option, preferential right or rights of first or
last offer, negotiation or refusal, in each case other than those contained in
(A) any agreement in which such provision is solely for the benefit of Parent or
any of its Subsidiaries, (B) customary royalty pricing provisions in Oil and Gas
Leases or (C) customary preferential rights in joint operating agreements, unit
agreements or participation agreements affecting the business or the Oil and Gas
Properties of Parent or any of its Subsidiaries, to which Parent or any of its
Subsidiaries is subject, and is material to the business of Parent and its
Subsidiaries, taken as a whole.

 

44



--------------------------------------------------------------------------------

(b) Collectively, the contracts set forth in Section 5.19(a) are herein referred
to as the “Parent Contracts.” A complete and correct copy of each of the Parent
Contracts has been made available to the Company. Except as would not reasonably
be expected to have, individually or in the aggregate, a Parent Material Adverse
Effect, each Parent Contract is legal, valid, binding and enforceable in
accordance with its terms on Parent and each of its Subsidiaries that is a party
thereto and, to the knowledge of Parent, each other party thereto, and is in
full force and effect, subject, as to enforceability, to Creditors’ Rights.
Neither Parent nor any of its Subsidiaries is in material breach or default
under any Parent Contract nor, to the knowledge of Parent, is any other party to
any such Parent Contract in material breach or default thereunder, and no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a material default thereunder by Parent or its Subsidiaries, or, to
the knowledge of Parent, any other party thereto. There are no material disputes
pending or, to the knowledge of Parent, threatened with respect to any Parent
Contract and neither Parent nor any of its Subsidiaries has received any written
notice of the intention of any other party to any Parent Contract to terminate
for default, convenience or otherwise any Parent Contract, nor to the knowledge
of Parent, is any such party threatening to do so.

Section 5.20 Derivative Transactions.

(a) All Derivative Transactions entered into by Parent or any of its
Subsidiaries as of the date of this Agreement were entered into in accordance
with applicable Laws in all material respects, and in accordance with the
investment, securities, commodities, risk management and other policies,
practices and procedures employed by Parent and its Subsidiaries, and were
entered into with counterparties believed at the time to be financially
responsible and able to understand (either alone or in consultation with their
advisers) and to bear the risks of such Derivative Transactions.

(b) Parent and each of its Subsidiaries have duly performed in all material
respects all of their respective obligations under the Derivative Transactions
to the extent that such obligations to perform have accrued, and there are be no
material breaches, violations, collateral deficiencies, requests for collateral
or demands for payment, or defaults or allegations or assertions of such by
Parent or any of its Subsidiaries or, to the knowledge of Parent, any other
party thereunder.

(c) Schedule 5.20(c) of the Parent Disclosure Letter lists, as of the date of
this Agreement, all Derivative Transactions to which Parent or any of its
Subsidiaries is a party, and accurately summarizes in all material respects the
outstanding positions under any Derivative Transaction of Parent and its
Subsidiaries, including Hydrocarbon and financial positions under any Derivative
Transaction of Parent attributable to the production and marketing of Parent and
its Subsidiaries.

Section 5.21 Insurance. Set forth in Schedule 5.21 of the Parent Disclosure
Letter is a true, correct and complete list of all material insurance policies
held by Parent or any of its Subsidiaries as of the date of this Agreement
(collectively, the “Material Parent Insurance Policies”). Except as would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect:

(a) each of the Material Parent Insurance Policies is in full force and effect
on the date of this Agreement and a true, correct and complete copy of each
Material Parent Insurance Policy has been made available to the Company;

(b) all premiums payable under the Material Parent Insurance Policies prior to
the date of this Agreement have been duly paid to date and neither Parent nor
any of its Subsidiaries has taken any action or failed to take any action that
(including with respect to the Transactions), with notice or lapse of time or
both, would constitute a breach or default, or permit a termination of any of
the Material Company Insurance Policies; and

 

45



--------------------------------------------------------------------------------

(c) as of the date of this Agreement, no written notice of cancellation or
termination has been received with respect to any Material Parent Insurance
Policy.

Section 5.22 Opinion of Financial Advisor. The Parent Board has received the
opinion of Jefferies LLC addressed to the Parent Board to the effect that, as of
the date of such opinion, and subject to the various assumptions made,
procedures followed, matters considered, and qualifications and limitations on
the scope of the review undertaken by Jefferies LLC as set forth therein, the
Exchange Ratio pursuant to this Agreement is fair from a financial point of view
to Parent. A copy of such opinion will be provided (solely for informational
purposes) by Parent to the Company promptly following the execution of this
Agreement (it being agreed that such opinion is for the benefit of the Parent
Board and may not be relied upon by the Company or any other Person).

Section 5.23 Brokers. Except for the fees and expenses payable to Jefferies LLC,
no broker, investment banker, or other Person is entitled to any broker’s,
finder’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of Parent.

Section 5.24 Related Party Transactions. Schedule 5.24 of the Parent Disclosure
Letter sets forth, as of the date of this Agreement and except to the extent
disclosed in the Parent SEC Documents filed prior to the date of this Agreement,
a complete and correct list of any transaction or arrangement involving in
excess of $120,000 under which any (a) present or former executive officer or
director of Parent or any of its Subsidiaries, (b) beneficial owner (within the
meaning of Section 13(d) of the Exchange Act) of 5% or more of any class of the
equity securities of Parent or any of its Subsidiaries whose status as a 5%
holder is known to Parent as of the date of this Agreement or (c) Affiliate,
“associate” or member of the “immediate family” (as such terms are respectively
defined in Rules 12b-2 and 16a-1 of the Exchange Act) of any of the foregoing
(but only, with respect to the Persons in clause (b), to the knowledge of
Parent) is a party to any actual or proposed loan, lease or other contract with
or binding upon Parent or any of its Subsidiaries or any of their respective
properties or assets or has any interest in any property owned by Parent or any
of its Subsidiaries, in each case, including any bond, letter of credit,
guarantee, deposit, cash account, escrow, policy of insurance or other credit
support instrument or security posted or delivered by any Person listed in
clauses (a), (b) or (c) in connection with the operation of the business of
Parent or any of its Subsidiaries (each of the foregoing, a “Parent Related
Party Transaction”).

Section 5.25 Ownership of Company Common Stock. Neither Parent nor any of its
Subsidiaries own any shares of Company Common Stock (or other securities
convertible into, exchangeable for or exercisable for shares of Company Common
Stock).

Section 5.26 Business Conduct. Merger Sub was incorporated on August 10, 2018.
Since its inception, Merger Sub has not engaged in any activity, other than such
actions in connection with (a) its organization and (b) the preparation,
negotiation and execution of this Agreement and the Transactions. Merger Sub has
no operations, has not generated any revenues and has no assets or liabilities
other than those incurred in connection with the foregoing and in association
with the Merger as provided in this Agreement.

Section 5.27 Regulatory Matters.

(a) Parent is not (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the U.S. Investment Company Act of
1940 or (ii) a “holding company,” a “subsidiary company” of a “holding company,”
an Affiliate of a “holding company,” a “public utility” or a “public-utility
company,” as each such term is defined in the U.S. Public Utility Holding
Company Act of 2005.

 

46



--------------------------------------------------------------------------------

(b) All natural gas pipeline systems and related facilities constituting
Parent’s and its Subsidiaries’ properties are (i) “gathering facilities” that
are exempt from regulation by the U.S. Federal Energy Regulatory Commission
under the Natural Gas Act of 1938 and (ii) not subject to rate regulation or
comprehensive nondiscriminatory access regulation under the Laws of any state or
other local jurisdiction.

Section 5.28 No Additional Representations.

(a) Except for the representations and warranties made in this Article V,
neither Parent nor any other Person makes any express or implied representation
or warranty with respect to Parent or its Subsidiaries or their respective
businesses, operations, assets, liabilities or conditions (financial or
otherwise) in connection with this Agreement or the Transactions, and Parent
hereby disclaims any such other representations or warranties. In particular,
without limiting the foregoing disclaimer, neither Parent nor any other Person
makes or has made any representation or warranty to the Company or any of its
Affiliates or Representatives with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to Parent or any of
its Subsidiaries or their respective businesses; or (ii) except for the
representations and warranties made by Parent in this Article V, any oral or
written information presented to the Company or any of its Affiliates or
Representatives in the course of their due diligence investigation of Parent,
the negotiation of this Agreement or in the course of the Transactions.
Notwithstanding the foregoing, nothing in this Section 5.28 shall limit the
Company’s remedies with respect to claims of fraud arising from or relating to
the express written representations and warranties made by Parent and Merger Sub
in this Article V.

(b) Notwithstanding anything contained in this Agreement to the contrary, Parent
acknowledges and agrees that none of the Company or any other Person has made or
is making any representations or warranties relating to the Company or its
Subsidiaries whatsoever, express or implied, beyond those expressly given by the
Company in Article IV, including any implied representation or warranty as to
the accuracy or completeness of any information regarding the Company furnished
or made available to Parent, or any of its Representatives and that neither
Parent nor Merger Sub has relied on any such other representation or warranty
not set forth in this Agreement. Without limiting the generality of the
foregoing, Parent acknowledges that no representations or warranties are made
with respect to any projections, forecasts, estimates, budgets or prospect
information that may have been made available to Parent or any of its
Representatives (including in certain “data rooms,” “virtual data rooms,”
management presentations or in any other form in expectation of, or in
connection with, the Merger or the other Transactions).

ARTICLE VI

COVENANTS AND AGREEMENTS

Section 6.1 Conduct of Company Business Pending the Merger.

(a) Except as set forth on Schedule 6.1(a) of the Company Disclosure Letter, as
expressly permitted or required by this Agreement, as may be required by
applicable Law or otherwise consented to by Parent in writing (which consent
shall not be unreasonably withheld, delayed or conditioned), the Company
covenants and agrees that, until the earlier of the Effective Time and the
termination of this Agreement pursuant to Article VIII, it shall, and shall
cause each of its Subsidiaries to, use reasonable best efforts to conduct its
businesses in the ordinary course, including by using reasonable best efforts to
preserve substantially intact its present business organization, goodwill and
assets, to keep available the services of its current officers and employees and
preserve its existing relationships with Governmental Entities and its
significant customers, suppliers, licensors, licensees, distributors, lessors
and others having significant business dealings with it.

 

47



--------------------------------------------------------------------------------

(b) Except as set forth on the corresponding subsection of Schedule 6.1(b) of
the Company Disclosure Letter, as expressly permitted or required by this
Agreement, as may be required by applicable Law or otherwise consented to by
Parent in writing (which consent shall not be unreasonably withheld, delayed or
conditioned), until the earlier of the Effective Time and the termination of
this Agreement pursuant to Article VIII the Company shall not, and shall not
permit its Subsidiaries to:

(i) (A) declare, set aside or pay any dividends on, or make any other
distribution in respect of any outstanding capital stock of, or other equity
interests in, the Company or its Subsidiaries, except for dividends and
distributions by a direct or indirect wholly-owned Subsidiary of the Company to
the Company or another direct or indirect wholly-owned Subsidiary of the
Company; (B) split, combine or reclassify any capital stock of, or other equity
interests in, or issue or authorize or propose the issuance of any other
securities in respect of, in lieu of or in substitution for equity interests in
the Company or any of its Subsidiaries; or (C) purchase, redeem or otherwise
acquire, or offer to purchase, redeem or otherwise acquire, any capital stock
of, or other equity interests in, the Company or any Subsidiary of the Company,
except as required by the terms of any capital stock or equity interest of a
Subsidiary existing and disclosed to Parent as of the date hereof or in respect
of any Company RSUs, Company PIAs or Company Restricted Stock outstanding as of
the date hereof, or issued after the date hereof in accordance with this
Agreement, in accordance with the terms of, as applicable, the related Company
RSU Agreement, the Company Restricted Stock Units Plan, the related Company PIA
Award Agreement or the related Restricted Stock Award Agreement;

(ii) offer, issue, deliver, grant or sell, or authorize or propose to offer,
issue, deliver, grant or sell, any capital stock of, or other equity interests
in, the Company or any of its Subsidiaries or any securities convertible into,
or any rights, warrants or options to acquire, any such capital stock or equity
interests, other than: (A) the delivery of Company Common Stock upon the vesting
or lapse of any restrictions on any Company RSUs, Company PIAs or Company
Restricted Stock outstanding on the date hereof, or issued after the date hereof
in accordance with this Agreement, in accordance with the terms of, as
applicable, the related Company RSU Agreement, the Company Restricted Stock
Units Plan, the related Company PIA Award Agreement or the related Restricted
Stock Award Agreement; (B) issuances of Company Restricted Stock or Company RSUs
to members of the Company Board pursuant to the Company Director Compensation
Policy to the extent described on Schedule 6.1(b)(ii)(B) of the Company
Disclosure Letter; (C) issuances by a wholly-owned Subsidiary of the Company of
such Subsidiary’s capital stock or other equity interests to the Company or any
other wholly-owned Subsidiary of the Company; and (D) shares of capital stock
issued as a dividend made in accordance with Section 6.1(b)(i);

(iii) amend or propose to amend the Company’s Organizational Documents or amend
or propose to amend the Organizational Documents of any of the Company’s
Subsidiaries;

 

48



--------------------------------------------------------------------------------

(iv) (A) merge, consolidate, combine or amalgamate with any Person other than
between wholly-owned Subsidiaries of the Company or, in the case of a Subsidiary
of the Company, in connection with any acquisition permitted by clause (B) or
(B) acquire or agree to acquire (including by merging or consolidating with,
purchasing any equity interest in or a substantial portion of the assets of,
licensing, or by any other manner), any business or any corporation,
partnership, association or other business organization or division thereof,
other than acquisitions for which the consideration is less than $1,000,000
individually or in the aggregate;

(v) sell, lease, transfer, farmout, license, Encumber (other than Permitted
Encumbrances), discontinue or otherwise dispose of, or agree to sell, lease,
transfer, farmout, license, Encumber (other than Permitted Encumbrances),
discontinue or otherwise dispose of, any portion of its assets or properties,
other than (A) sales, leases or dispositions for which the consideration is less
than $2,000,000 in the aggregate or (B) the sale of Hydrocarbons in the ordinary
course of business;

(vi) authorize, recommend, propose, enter into, adopt a plan or announce an
intention to adopt a plan of complete or partial liquidation or dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or any of its Subsidiaries, other than such transactions among
wholly-owned Subsidiaries of the Company;

(vii) change in any material respect their material accounting principles,
practices or methods that would materially affect the consolidated assets,
liabilities or results of operations of the Company and its Subsidiaries, except
as required by GAAP or applicable Law;

(viii) make, change or revoke any material Tax election, change an annual Tax
accounting period, adopt or change any material Tax accounting method, file any
material amended Tax Return, enter into any closing agreement with respect to
material Taxes, settle any material Tax claim, audit, assessment or dispute,
surrender any right to claim a material refund, agree to an extension or waiver
of the statute of limitations with respect to the assessment or determination of
any material Tax, or take any action which is reasonably likely to result in a
material increase in the Tax liability of the Company or its Subsidiaries;

(ix) except as required by applicable Law or as required pursuant to an
agreement or Company Plan existing as of the date hereof (A) grant any material
increases in the compensation payable or to become payable to any of its
directors, officers or employees; (B) take any action to accelerate the vesting
or lapsing of restrictions or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Company Plan; (C) grant any new
equity-based awards, other than issuances of Company Restricted Stock or Company
RSUs to members of the Company Board pursuant to the Company Director
Compensation Policy to the extent described on Schedule 6.1(b)(ii)(B) of the
Company Disclosure Letter, or amend or modify the terms of any outstanding
equity-based awards, under any Company Plan; (D) pay or agree to pay to any
director, officer or employee, whether past or present, any material pension,
retirement allowance or other employee benefit not required by any of any
Company Plan existing as of the date hereof; (E) enter into any new, or amend
any existing, material employment or severance or termination agreement with any
director, officer or employee making an annualized salary of more than $150,000;
(F) establish any material Company Plan which was not in existence or approved
by the Company Board prior to the date of this Agreement, or amend any such plan
or arrangement in existence on the date of this Agreement if such amendment
would have the effect of enhancing any benefits thereunder or otherwise result
in increased costs to the Company; (G) hire any employee with an

 

49



--------------------------------------------------------------------------------

annualized salary of more than $150,000 or engage any independent contractor
(who is a natural person) with annualized payments of more than $150,000; or
(H) other than for cause, terminate the employment of any officer or any other
employee with annualized salary of more than $150,000;

(x) (A) incur, create or assume any Indebtedness or guarantee any such
Indebtedness of another Person or (B) create any Encumbrances on any property or
assets of the Company or any of its Subsidiaries in connection with any
Indebtedness thereof, other than Permitted Encumbrances; provided, however, that
the foregoing clauses (A) and (B) shall not restrict (I) the incurrence of
Indebtedness (1) under existing credit facilities, (2) by the Company that is
owed to any wholly-owned Subsidiary of the Company or by any Subsidiary of the
Company that is owed to the Company or a wholly-owned Subsidiary of the Company,
(3) additional Indebtedness in an amount not to exceed $250,000, or (4) incurred
or assumed in connection with any acquisition permitted by Section 6.1(b)(iv) or
(II) the creation of any Encumbrances securing any Indebtedness permitted by the
foregoing clauses (1), (2), (3) or (4);

(xi) (A) enter into any contract that would be a Company Contract if it were in
effect on the date of this Agreement or (B) modify, amend, terminate or assign,
or waive or assign any rights under, any Company Contract (including the renewal
of existing Company Contract on substantially the same terms in the ordinary
course of business consistent with past practice), other than in each case, with
respect to Sections 4.19(a)(vii), (x), and (xi) only, in the ordinary course of
business consistent with past practice;

(xii) cancel, modify or waive any debts or claims held by the Company or any of
its Subsidiaries or waive any rights held by the Company or any of its
Subsidiaries having in each case a value in excess of $250,000 in the aggregate;

(xiii) waive, release, assign, settle or compromise or offer or propose to
waive, release, assign, settle or compromise, any Proceeding (excluding any
audit, claim or other proceeding in respect of Taxes) other than (A) the
settlement of such proceedings involving only the payment of monetary damages by
the Company or any of its Subsidiaries of any amount not exceeding $500,000 in
the aggregate and (B) as would not result in any restriction on future activity
or conduct or a finding or admission of a violation of Law; provided, however,
that the Company shall be permitted to settle any Transaction Litigation in
accordance with Section 6.11;

(xiv) make or commit to make any capital expenditures in a given calendar
quarter that are, in the aggregate greater than 15% of the quarterly budgeted
amount of capital expenditures scheduled to be made in the Company’s capital
expenditure budget set forth in Schedule 6.1(b)(xiv) of the Company Disclosure
Letter, except for capital expenditures to repair damage resulting from insured
casualty events or capital expenditures required on an emergency basis or for
the safety of individuals, assets or the environment;

(xv) take any action, cause any action to be taken, knowingly fail to take any
action or knowingly fail to cause any action to be taken, which action or
failure to act would prevent or impede, or would be reasonably likely to prevent
or impede, the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code;

 

50



--------------------------------------------------------------------------------

(xvi) take any action or omit to take any action that is reasonably likely to
cause any of the conditions to the Merger set forth in Article VII to not be
satisfied;

(xvii) enter into any contract or consummate any transaction described in
subsection (xvii) of Schedule 6.1(b) of the Company Disclosure Letter,
regardless of whether such action would otherwise be permitted under this
Section 6.1(b); or

(xviii) agree to take any action that is prohibited by this Section 6.1(b).

Section 6.2 Conduct of Parent Business Pending the Merger.

(a) Except as set forth on Schedule 6.2(a) of the Parent Disclosure Letter, as
expressly permitted or required by this Agreement, as may be required by
applicable Law or otherwise consented to by the Company in writing (which
consent shall not be unreasonably withheld, delayed or conditioned), Parent
covenants and agrees that, until the earlier of the Effective Time and the
termination of this Agreement pursuant to Article VIII, it shall, and shall
cause each of its Subsidiaries to, use reasonable best efforts to conduct its
businesses in the ordinary course, including by using reasonable best efforts to
preserve substantially intact its present business organization, goodwill and
assets, to keep available the services of its current officers and employees and
preserve its existing relationships with Governmental Entities and its
significant customers, suppliers, licensors, licensees, distributors, lessors
and others having significant business dealings with it.

(b) Except as set forth on the corresponding subsection of Schedule 6.2(b) of
the Parent Disclosure Letter, as expressly permitted or required by this
Agreement, as may be required by applicable Law or otherwise consented to by
Company in writing (which consent shall not be unreasonably withheld, delayed or
conditioned), until the earlier of the Effective Time and the termination of
this Agreement pursuant to Article VIII, Parent shall not, and shall not permit
its Subsidiaries to:

(i) (A) declare, set aside or pay any dividends on, or make any other
distribution in respect of any outstanding capital stock of, or other equity
interests in, Parent or its Subsidiaries, except for dividends and distributions
by a direct or indirect wholly owned Subsidiary of Parent to Parent or another
direct or indirect wholly-owned Subsidiary of Parent; (B) split, combine or
reclassify any capital stock of, or other equity interests in, or issue or
authorize or propose the issuance of any other securities in respect of, in lieu
of or in substitution for equity interests in Parent or any of its Subsidiaries;
or (C) purchase, redeem or otherwise acquire, or offer to purchase, redeem or
otherwise acquire, any capital stock of, or other equity interests in, Parent,
except as required by the terms of any capital stock or equity interest of a
Subsidiary or as contemplated by any Parent Plan in each case existing as of the
date hereof;

(ii) offer, issue, deliver, grant or sell, or authorize or propose to offer,
issue, deliver, grant or sell, any capital stock of, or other equity interests
in, Parent or any of its Subsidiaries or any securities convertible into, or any
rights, warrants or options to acquire, any such capital stock or equity
interests, other than: (A) the issuance of Parent Common Stock upon the vesting
or lapse of any restrictions on any awards granted under Parent Stock Plan and
outstanding on the date hereof; or (B) issuances by a wholly-owned Subsidiary of
Parent of such Subsidiary’s capital stock or other equity interests to Parent or
any other wholly-owned Subsidiary of Parent;

 

51



--------------------------------------------------------------------------------

(iii) amend or propose to amend Parent’s Organizational Documents or amend or
propose to amend the Organizational Documents of any of Parent’s Subsidiaries;

(iv) (A) merge, consolidate, combine or amalgamate with any Person other than
between wholly-owned Subsidiaries of Parent or, in the case of a Subsidiary of
Parent, in connection with any acquisition permitted by clause (B), or
(B) acquire or agree to acquire (including by merging or consolidating with,
purchasing any equity interest in or a substantial portion of the assets of,
licensing, or by any other manner), any business or assets or any corporation,
partnership, association or other business organization or division thereof,
other than acquisitions for which the consideration is less than $1,000,000
individually or in the aggregate;

(v) sell, lease, transfer, farmout, or license, Encumber (other than Permitted
Encumbrance), discontinue or otherwise dispose of, or agree to sell, lease,
transfer, farmout, license, Encumber (other than Permitted Encumbrance),
discontinue or otherwise dispose of, any portion of its assets or properties,
other than (A) sales, leases or dispositions for which the cash consideration is
less than $2,000,000, (B) the sale of Hydrocarbons in the ordinary course of
business, or (C) swaps of undeveloped acreage in the ordinary course of business
for no cash consideration, provided (I) that all of the acreage transferred and
received by Parent or any of its Subsidiaries in any such swap is located in the
State of Ohio and (II) such swaps do not involve, in the aggregate, transfers by
Parent and its Subsidiaries of more than 1,000 net leasehold acres;

(vi) authorize, recommend, propose, enter into, adopt a plan or announce an
intention to adopt a plan of complete or partial liquidation or dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of Parent or any of its Subsidiaries, other than such transactions among wholly
owned Subsidiaries of Parent;

(vii) change in any material respect their material accounting principles,
practices or methods that would materially affect the consolidated assets,
liabilities or results of operations of Parent and its Subsidiaries, except as
required by GAAP or applicable Law;

(viii) make, change or revoke any material Tax election, change an annual Tax
accounting period, adopt or change any material Tax accounting method, file any
material amended Tax Return, enter into any closing agreement with respect to
material Taxes, settle any material Tax claim, audit, assessment or dispute,
surrender any right to claim a material refund, agree to an extension or waiver
of the statute of limitations with respect to the assessment or determination of
any material Tax, or take any action which is reasonably likely to result in a
material increase in the Tax liability of the Parent or any of its Subsidiaries;

(ix) except as required by applicable Law or as required pursuant to an
agreement or Parent Plan existing as of the date hereof (A) grant any material
increases in the compensation payable or to become payable to any of its
directors, officers or employees; (B) take any action to accelerate the vesting
or lapsing of restrictions or payment, or fund or in any other way secure the
payment, of compensation or benefits under any Parent Plan; (C) grant any new
equity-based awards, or amend or modify the terms of any outstanding
equity-based awards, under any Parent Plan, or settle any RSU or PSU by payment
of cash or other property other than shares of Parent Common Stock; (D) pay or
agree to pay to any director, officer or employee, whether past or present, any

 

52



--------------------------------------------------------------------------------

material pension, retirement allowance or other employee benefit not required by
any of any Parent Plan existing as of the date hereof; (E) enter into any new,
or amend any existing, material employment or severance or termination agreement
with any director, officer or employee making an annualized salary of more than
$150,000; (F) establish any material Parent Plan which was not in existence or
approved by the Parent Board prior to the date of this Agreement, or amend any
such plan or arrangement in existence on the date of this Agreement if such
amendment would have the effect of enhancing any benefits thereunder or
otherwise result in increased costs to Parent; (G) hire any employee with an
annualized salary of more than $150,000 or engage any independent contractor
(who is a natural person) with annualized payments of more than $150,000; or
(H) other than for cause, terminate the employment of any officer or any other
employee with annualized salary of more than $150,000;

(x) (A) retire, repay, defease, repurchase or redeem all or any portion of the
outstanding aggregate principal amount of Parent’s 8.875% Senior Notes due 2023;
(B) incur, create or assume any Indebtedness or guarantee any such Indebtedness
of another Person or (C) create any Encumbrances on any property or assets of
Parent or any of its Subsidiaries in connection with any Indebtedness thereof,
other than Permitted Encumbrances; provided, however, that the foregoing clauses
(B) and (C) shall not restrict (I) the incurrence of Indebtedness under
(1) existing credit facilities in the ordinary course of business (provided,
however, that no such incurrence shall be permitted under this clause (1) if the
aggregate principal amount outstanding under such existing credit facilities
exceeds $100 million prior to such incurrence or would exceed $100 million after
such incurrence unless Parent has provided advance notice of such proposed
incurrence to the Company and provided the Company’s Chief Executive Officer a
reasonable opportunity to discuss such proposed incurrence with senior
management of Parent (including Parent’s Chief Executive Officer)), (2) by
Parent that is owed to any wholly-owned Subsidiary of Parent or by any
Subsidiary of Parent that is owed to Parent or a wholly-owned Subsidiary of
Parent, (3) additional Indebtedness in an amount not to exceed $250,000, or
(4) incurred or assumed in connection with any acquisition permitted by
Section 6.2(b)(iv) or (II) the creation of any Encumbrances securing any
Indebtedness permitted by the foregoing clauses (1), (2), (3) or (4);

(xi) (A) enter into any contract that would be a Parent Contract if it were in
effect on the date of this Agreement or (B) modify, amend, terminate or assign,
or waive or assign any rights under, any Parent Contract (including the renewal
of existing Parent Contract on substantially the same terms in the ordinary
course of business consistent with past practice), other than in each case, with
respect to Sections 5.19(a)(vii), (x), and (xi) only, in the ordinary course of
business consistent with past practice;

(xii) cancel, modify or waive any debts or claims held by Parent or any of its
Subsidiaries or waive any rights held by Parent or any of its Subsidiaries
having in each case a value in excess of $250,000 in the aggregate;

(xiii) waive, release, assign, settle or compromise or offer or propose to
waive, release, assign, settle or compromise, any Proceeding (excluding any
audit, claim or other proceeding in respect of Taxes) other than (A) the
settlement of such proceedings involving only the payment of monetary damages by
Parent or any of its Subsidiaries of any amount not exceeding $500,000 in the
aggregate and (B) as would not result in any restriction on future activity or
conduct or a finding or admission of a violation of Law; provided, however, that
Parent shall be permitted to settle any Transaction Litigation in accordance
with Section 6.11;

 

53



--------------------------------------------------------------------------------

(xiv) make or commit to make any capital expenditures in a given calendar
quarter that are, in the aggregate greater than 15% of the quarterly budgeted
amount of capital expenditures scheduled to be made in Parent’s capital
expenditure budget set forth in Schedule 6.2(b)(xiv) of the Parent Disclosure
Letter, except for capital expenditures to repair damage resulting from insured
casualty events or capital expenditures required on an emergency basis or for
the safety of individuals, assets or the environment;

(xv) take any action, cause any action to be taken, knowingly fail to take any
action or knowingly fail to cause any action to be taken, which action or
failure to act would prevent or impede, or would be reasonably likely to prevent
or impede, the Merger from qualifying as a reorganization within the meaning of
Section 368(a) of the Code;

(xvi) take any action or omit to take any action that is reasonably likely to
cause any of the conditions to the Merger set forth in Article VII to not be
satisfied;

(xvii) enter into any contract or consummate any transaction described in
subsection (xvii) of Schedule 6.2(b) of the Parent Disclosure Letter, regardless
of whether such action would otherwise be permitted under this Section 6.2(b);
or

(xviii) agree to take any action that is prohibited by this Section 6.2(b).

Section 6.3 No Solicitation by the Company.

(a) From and after the date of this Agreement until the Effective Time or if
earlier the termination of this Agreement in accordance with Article VIII, the
Company and its officers and directors will, and will cause the Company’s
Subsidiaries and their respective officers and directors to, and will use their
reasonable best efforts to cause the other Representatives of the Company and
its Subsidiaries to, immediately cease, and cause to be terminated, any
solicitation, encouragement, discussion or negotiations with any Person
conducted heretofore by the Company or any of its Subsidiaries or
Representatives with respect to any inquiry, proposal or offer that constitutes,
or would reasonably be expected to lead to, a Company Competing Proposal. Within
one (1) Business Days of the date of this Agreement the Company shall deliver a
written notice to each Person that has received non-public information regarding
the Company within the six (6) months prior to the date of this Agreement
pursuant to a confidentiality agreement with the Company for purposes of
evaluating any transaction that could be a Company Competing Proposal and for
whom no similar notice has been delivered prior to the date of this Agreement
requesting the prompt return or destruction of all confidential information
concerning the Company and any of its Subsidiaries heretofore furnished to such
Person. The Company will immediately terminate any physical and electronic data
access related to any such potential Company Competing Proposal previously
granted to such Persons.

(b) Except as expressly permitted by this Section 6.3, from and after the date
of this Agreement until the Effective Time or if earlier the termination of this
Agreement in accordance with Article VIII, the Company and its officers and
directors will not, will cause the Company’s Subsidiaries and their respective
officers and directors not to, and will use their reasonable best efforts to
cause the other Representatives of the Company and its Subsidiaries not to,
directly or indirectly:

 

54



--------------------------------------------------------------------------------

(i) initiate, solicit, propose, knowingly encourage, or knowingly facilitate any
inquiry or the making of any proposal or offer that constitutes, or would
reasonably be expected to result in, a Company Competing Proposal;

(ii) engage in, continue or otherwise participate in any discussions with any
Person with respect to or negotiations with any Person with respect to, relating
to, or in furtherance of a Company Competing Proposal or any inquiry, proposal
or offer that would reasonably be expected to lead to a Company Competing
Proposal;

(iii) furnish any information regarding the Company or its Subsidiaries, or
access to the properties, assets or employees of the Company or its
Subsidiaries, to any Person in connection with or in response to any Company
Competing Proposal or any inquiry, proposal or offer that would reasonably be
expected to lead to a Company Competing Proposal;

(iv) enter into any letter of intent or agreement in principal, or other
agreement providing for a Company Competing Proposal (other than a
confidentiality agreement as provided in Section 6.3(e)(ii) entered into in
compliance with Section 6.3(e)(ii));

(v) submit any Company Competing Proposal to the vote of the stockholders of the
Company; or

(vi) resolve, agree or publicly propose to, or permit the Company or any of its
Subsidiaries or any of their respective Representatives to agree or publicly
propose to take any of the actions referred to in clauses (i) – (v).

(c) From and after the date of this Agreement until the Effective Time or if
earlier the termination of this Agreement in accordance with Article VIII, the
Company shall promptly (and in any event within the shorter of one Business Day
and 48 hours) notify Parent orally and in writing of the receipt by the Company
(directly or indirectly) of any Company Competing Proposal or any expression of
interest, inquiry, proposal or offer with respect to a Company Competing
Proposal made on or after the date of this Agreement, any request for
information or data relating to the Company or any of its Subsidiaries made by
any Person in connection with a Company Competing Proposal or any request for
discussions or negotiations with the Company or a Representative of the Company
relating to a Company Competing Proposal (including the identity of such
Person), and the Company shall provide to Parent promptly (and in any event
within the shorter of one Business Day and 48 hours) (i) a copy of any such
expression of interest, inquiry, proposal or offer with respect to a Company
Competing Proposal made in writing provided to the Company or any of its
Subsidiaries or (ii) if any such expression of interest, inquiry, proposal or
offer with respect to a Company Competing Proposal is not (or any portion
thereof is not) made in writing, a written summary of the material financial and
other terms thereof, including the identity of the Person making any such
expression of interest, inquiry, proposal or offer. Thereafter the Company shall
(i) keep Parent reasonably informed, on a prompt basis (and in any event within
the shorter of one Business Day and 48 hours), of any material development
regarding the status or terms of any such expressions of interest, proposals or
offers (including any amendments thereto) or material requests and shall
promptly (and in any event within the shorter of one Business Day and 48 hours)
apprise Parent of the status of any such discussions or negotiations and
(ii) provide to Parent as soon as practicable after receipt or delivery thereof
(and in any event within the shorter of one Business Day and 48 hours) copies of
all material written correspondence and other material written materials
provided to the Company or its Representatives from any Person. Without limiting
the foregoing, the Company shall notify Parent if the Company determines to
begin providing information or to engage in discussions or negotiations
concerning a Company Competing Proposal, prior to providing any such information
or engaging in any such discussions or negotiations.

 

55



--------------------------------------------------------------------------------

(d) Except as permitted by Section 6.3(e), the Company Board, including any
committee thereof, shall not:

(i) withhold, withdraw, qualify or modify, or publicly propose or announce any
intention to withhold, withdraw, qualify or modify, in a manner adverse to
Parent or Merger Sub, the Company Board Recommendation;

(ii) fail to include the Company Board Recommendation in the Consent
Solicitation Statement/Information Statement/Prospectus;

(iii) approve, endorse or recommend, or publicly propose or announce any
intention to approve, endorse or recommend, any Company Competing Proposal;

(iv) publicly declare advisable or publicly propose to enter into, any letter of
intent, memorandum of understanding, agreement in principle, acquisition
agreement, merger agreement, option agreement, joint venture agreement,
partnership agreement or other agreement (other than a confidentiality agreement
referred to in Section 6.3(e)(ii) entered into in compliance with
Section 6.3(e)(ii)) relating to a Company Competing Proposal (a “Company
Alternative Acquisition Agreement”);

(v) in the case of a Company Competing Proposal that is structured as a tender
offer or exchange offer for outstanding shares of Company Common Stock (other
than by Parent or an Affiliate of Parent), fail to recommend against acceptance
of such tender offer or exchange offer by its stockholders on or prior to the
earlier of (A) three (3) Business Days prior to the date of the Company
Stockholder Consent Deadline (or promptly after commencement of such tender
offer or exchange offer if commenced on or after the third Business Day prior to
the date of the Company Stockholder Consent Deadline) or (B) ten (10) business
days (as such term is used in Rule 14d-9 of the Exchange Act) after commencement
of such tender offer or exchange offer;

(vi) if a Company Competing Proposal shall have been publicly announced or
disclosed (other than pursuant to the foregoing clause (v)), fail to publicly
reaffirm the Company Board Recommendation on or prior to the earlier of (A) five
(5) Business Days after Parent so requests in writing or (B) three (3) Business
Days prior to the date of the Company Stockholder Consent Deadline (or promptly
after announcement or disclosure of such Company Competing Proposal if announced
or disclosed on or after the third Business Day prior to the date of the Company
Stockholder Consent Deadline); or

(vii) cause or permit the Company to enter into a Company Alternative
Acquisition Agreement (together with any of the actions set forth in the
foregoing clauses (i), (ii), (iii), (iv), (v) and (vi), a “Company Change of
Recommendation”).

(e) Notwithstanding anything in this Agreement to the contrary:

(i) the Company Board may, after consultation with its outside legal counsel,
make such disclosures as the Company Board thereof determines in good faith are
necessary to comply with Rule 14e-2(a) promulgated under the Exchange Act;
provided,

 

56



--------------------------------------------------------------------------------

however, that if such disclosure has the effect of withdrawing or adversely
modifying the Company Board Recommendation, such disclosure shall be deemed to
be a Company Change of Recommendation and Parent shall have the right to
terminate this Agreement as set forth in Section 8.1(c);

(ii) prior to, but not after, the receipt of the Company Stockholder Approval,
the Company and its Representatives may engage in the activities prohibited by
Sections 6.3(b)(ii) or 6.3(b)(iii) with any Person if (1) the Company receives
an unsolicited bona fide written Company Competing Proposal from such Person and
(2) such Company Competing Proposal did not arise from or in connection with a
breach of the obligations set forth in this Section 6.3; provided, however, that
(A) no information that is prohibited from being furnished pursuant to
Section 6.3(b) may be furnished until the Company receives an executed
confidentiality agreement from such Person containing limitations on the use and
disclosure of non-public information furnished to such Person by or on behalf of
the Company that are no less favorable to the Company in the aggregate than the
terms of the Confidentiality Agreement (provided, further, that such
confidentiality agreement does not contain provisions which prohibit the Company
from providing any information to Parent in accordance with this Section 6.3 or
that otherwise prohibits the Company from complying with the provisions of this
Section 6.3), (B) that any such non-public information has previously been made
available to, or is made available to, Parent prior to or concurrently with (or
in the case of oral non-public information only, promptly (and in any event
within the shorter of one Business Day and 48 hours) after) the time such
information is made available to such Person, (C) prior to taking any such
actions, the Company Board or any committee thereof determines in good faith,
after consultation with its financial advisors and outside legal counsel, that
such Company Competing Proposal is, or would reasonably be expected to lead to,
a Company Superior Proposal and (D) prior to taking any such actions, the
Company Board determines in good faith after consultation with its outside legal
counsel that failure to take such action would be inconsistent with the
fiduciary duties owed by the Company Board to the stockholders of the Company
under applicable Law;

(iii) prior to, but not after, the receipt of the Company Stockholder Approval,
in response to an unsolicited bona fide written Company Competing Proposal from
a third party that did not arise from or in connection with a breach of the
obligations set forth in this Section 6.3, if the Company Board or a committee
thereof so chooses, the Company Board or a committee thereof may effect a
Company Change of Recommendation or may terminate this Agreement pursuant to
Section 8.1(e); provided, however, that such a Company Change of Recommendation
or termination may not be made unless and until:

(A) the Company Board determines in good faith after consultation with its
financial advisors and outside legal counsel that such Company Competing
Proposal is a Company Superior Proposal;

(B) the Company Board determines in good faith, after consultation with its
outside legal counsel, that failure to effect a Company Change of Recommendation
in response to such Company Superior Proposal would be inconsistent with the
fiduciary duties owed by the Company Board to the stockholders of the Company
under applicable Law;

 

57



--------------------------------------------------------------------------------

(C) the Company provides Parent written notice of such proposed action and the
basis thereof four (4) Business Days in advance, which notice shall set forth in
writing that the Company Board intends to take such action and the basis
therefor, including a copy of the available proposed Company Competing Proposal
and any applicable transaction and financing documents;

(D) after giving such notice and prior to effecting such Company Change of
Recommendation, the Company negotiates (and causes its officers, employees,
financial advisor and outside legal counsel to negotiate) in good faith with
Parent (to the extent Parent wishes to negotiate) to make such adjustments or
revisions to the terms of this Agreement as would permit the Company Board not
to effect a Company Change of Recommendation in response thereto;

(E) at the end of the four (4) Business Day period, prior to taking action to
effect a Company Change of Recommendation, the Company Board or a committee
thereof takes into account any adjustments or revisions to the terms of this
Agreement proposed by Parent in writing and any other information offered by
Parent in response to the notice, and determines in good faith after
consultation with its financial advisors and outside legal counsel, that the
Company Competing Proposal remains a Company Superior Proposal and that the
failure to effect a Company Change of Recommendation in response to such Company
Superior Proposal would be inconsistent with the fiduciary duties owed by the
Company Board to the stockholders of the Company under applicable Law; provided,
however, that in the event of any amendment or modification to any Company
Superior Proposal, the Company shall be required to deliver a new written notice
to Parent and to comply with the requirements of this Section 6.3(e)(iii) with
respect to such new written notice; and except that the advance written notice
obligation set forth in this Section 6.3(e)(iii) shall be reduced to two
(2) Business Days; provided, further, that any such new written notice shall in
no event shorten the original four (4) Business Day notice period.

(iv) prior to, but not after, receipt of the Company Stockholder Approval, in
response to a Company Intervening Event that occurs or arises after the date of
this Agreement and that did not arise from or in connection with a breach of
this Agreement by the Company, the Company may, if the Company Board or a
committee thereof so chooses, effect a Company Change of Recommendation;
provided, however, that such a Company Change of Recommendation may not be made
unless and until:

(A) the Company Board or a committee thereof determines in good faith after
consultation with its financial advisors and outside legal counsel that a
Company Intervening Event has occurred;

(B) the Company Board or a committee thereof determines in good faith, after
consultation with its outside legal counsel, that failure to effect a Company
Change of Recommendation in response to such Company Intervening Event would be
inconsistent with the fiduciary duties owed by the Company Board to the
stockholders of the Company under applicable Law;

(C) the Company provides Parent written notice of such proposed action and the
basis thereof four (4) Business Days in advance, which notice shall set forth in
writing that the Company Board intends to take such action and the basis
therefor, including a reasonably detailed description of the facts and
circumstances of the Company Intervening Event;

 

58



--------------------------------------------------------------------------------

(D) after giving such notice and prior to effecting such Company Change of
Recommendation, the Company negotiates (and causes its officers, employees,
financial advisor and outside legal counsel to negotiate) in good faith with
Parent (to the extent Parent wishes to negotiate) to make such adjustments or
revisions to the terms of this Agreement as would permit the Company Board not
to effect a Company Change of Recommendation in response thereto; and

(E) at the end of the four (4) Business Day period, prior to taking action to
effect a Company Change of Recommendation, the Company Board or a committee
thereof takes into account any adjustments or revisions to the terms of this
Agreement proposed by Parent in writing and any other information offered by
Parent in response to the notice, and determines in good faith after
consultation with its financial advisors and outside legal counsel, that the
failure to effect a Company Change of Recommendation in response to such Company
Intervening Event would be inconsistent with the fiduciary duties owed by the
Company Board to the stockholders of the Company under applicable Law; provided,
however, that in the event of any material changes regarding any Company
Intervening Event, the Company shall be required to deliver a new written notice
to Parent and to comply with the requirements of this Section 6.3(e)(iv) with
respect to such new written notice.

(f) During the period commencing with the execution and delivery of this
Agreement and continuing until the earlier of the Effective Time and termination
of this Agreement in accordance with Article VIII, the Company shall not (and it
shall cause its Subsidiaries not to) terminate, amend, modify or waive any
provision of any confidentiality, “standstill” or similar agreement to which it
or any of its Subsidiaries is a party; provided, that, notwithstanding any other
provision in this Section 6.3, prior to, but not after, the time the Company
Stockholder Approval is obtained, if, in response to an unsolicited request from
a third party to waive any “standstill” or similar provision, the Company Board
determines in good faith, after consultation with its outside legal counsel that
the failure to take such action would be inconsistent with its fiduciary duties
owed by the Company Board to the stockholders of the Company under applicable
Law, the Company may waive any such “standstill” or similar provision solely to
the extent necessary to permit a third party to make a Company Competing
Proposal, on a confidential basis, to the Company Board and communicate such
waiver to the applicable third party; provided, however, that the Company shall
advise Parent of its intent to take such action at least two (2) Business Days
prior to taking such action. The Company represents and warrants to Parent that
it has not taken any action that (i) would be prohibited by this Section 6.3(f)
or (ii) but for the ability to avoid actions inconsistent with the fiduciary
duties owed by the Company Board to the stockholders of the Company under
applicable Law, would have been prohibited by this Section 6.3(f) during the 30
days prior to the date of this Agreement.

(g) Notwithstanding anything to the contrary in this Section 6.3, any action, or
failure to take action, that is taken by a Representative of the Company or any
of its Subsidiaries or Affiliates that, if taken by the Company, would have been
a breach of this Section 6.3 shall be deemed to be a breach of this Section 6.3
by the Company.

Section 6.4 No Solicitation by Parent.

(a) From and after the date of this Agreement until the Effective Time or if
earlier the termination of this Agreement in accordance with Article VIII,
Parent and its officers and directors will, and will cause Parent’s Subsidiaries
and their respective officers and directors to, and will use

 

59



--------------------------------------------------------------------------------

their reasonable best efforts to cause the other Representatives of Parent and
its Subsidiaries to, immediately cease, and cause to be terminated, any
solicitation, encouragement, discussion or negotiations with any Person
conducted heretofore by Parent or any of its Subsidiaries or Representatives
with respect to any inquiry, proposal or offer that constitutes, or would
reasonably be expected to lead to, a Parent Competing Proposal. Within one
(1) Business Days of the date of this Agreement Parent shall deliver a written
notice to each Person that has received non-public information regarding Parent
within the six (6) months prior to the date of this Agreement pursuant to a
confidentiality agreement with the Company for purposes of evaluating any
transaction that could be a Parent Competing Proposal and for whom no similar
notice has been delivered prior to the date of this Agreement requesting the
prompt return or destruction of all confidential information concerning Parent
and any of its Subsidiaries heretofore furnished to such Person. Parent will
immediately terminate any physical and electronic data access related to any
such potential Parent Competing Proposal previously granted to such Persons.

(b) Except as expressly permitted by this Section 6.4, from and after the date
of this Agreement until the Effective Time or if earlier the termination of this
Agreement in accordance with Article VIII, Parent and its officers and directors
will not, will cause Parent’s Subsidiaries and their respective officers and
directors not to, and will use their reasonable best efforts to cause the other
Representatives of Parent and its Subsidiaries not to, directly or indirectly,
initiate, solicit, propose, knowingly encourage, or knowingly facilitate any
inquiry or the making of any proposal or offer that constitutes, or would
reasonably be expected to result in, a Parent Competing Proposal.

(c) From and after the date of this Agreement until the Effective Time or if
earlier the termination of this Agreement in accordance with Article VIII,
Parent shall promptly (and in any event within the shorter of one Business Day
and 48 hours) notify the Company orally and in writing of the receipt by Parent
(directly or indirectly) of any Parent Competing Proposal or any expression of
interest, inquiry, proposal or offer with respect to a Parent Competing Proposal
made on or after the date of this Agreement, any request for information or data
relating to Parent or any of its Subsidiaries made by any Person in connection
with a Parent Competing Proposal or any request for discussions or negotiations
with Parent or a Representative of Parent relating to a Parent Competing
Proposal (including the identity of such Person), and Parent shall provide to
the Company promptly (and in any event within the shorter of one Business Day
and 48 hours) (i) a copy of any such expression of interest, inquiry, proposal
or offer with respect to a Parent Competing Proposal made in writing provided to
Parent or any of its Subsidiaries or (ii) if any such expression of interest,
inquiry, proposal or offer with respect to a Parent Competing Proposal is not
(or any portion thereof is not) made in writing, a written summary of the
material financial and other terms thereof, including the identity of the Person
making any such expression of interest, inquiry, proposal or offer. Thereafter
Parent shall (i) keep the Company reasonably informed, on a prompt basis (and in
any event within the shorter of one Business Day and 48 hours), of any material
development regarding the status or terms of any such expressions of interest,
proposals or offers (including any amendments thereto) or material requests and
shall promptly (and in any event within the shorter of one Business Day and 48
hours) and (ii) provide to the Company as soon as practicable after receipt or
delivery thereof (and in any event within the shorter of one Business Day and 48
hours) copies of all material written correspondence and other material written
materials provided to Parent or its Representatives from any Person.
Notwithstanding anything to the contrary set forth in this Agreement, all
information and documentation provided by Parent to the Company pursuant to this
Section 6.4(c) shall be subject to the confidentiality provisions of the
Confidentiality Agreement, except for disclosure required by applicable Law.

(d) The Parent Board, including any committee thereof, shall not:

 

60



--------------------------------------------------------------------------------

(i) withhold, withdraw, qualify or modify, or publicly propose or announce any
intention to withhold, withdraw, qualify or modify, in a manner adverse to the
Company, the Parent Board Recommendation;

(ii) fail to include the Parent Board Recommendation in the Consent Solicitation
Statement/Information Statement/Prospectus;

(iii) approve, endorse, recommend or publicly propose or announce any intention
to approve, endorse or recommend, any Parent Competing Proposal;

(iv) publicly declare advisable or publicly propose to enter into, any letter of
intent, memorandum of understanding, agreement in principle, acquisition
agreement, merger agreement, option agreement, joint venture agreement,
partnership agreement or other agreement relating to a Parent Competing Proposal
(a “Parent Alternative Acquisition Agreement”);

(v) in the case of a Parent Competing Proposal that is structured as a tender
offer or exchange offer for outstanding shares of Parent Common Stock, fail to
recommend against acceptance of such tender offer or exchange offer by its
stockholders on or prior to the earlier of (A) three (3) Business Days prior to
the date of the Company Stockholder Consent Deadline (or promptly after
commencement of such tender offer or exchange offer if commenced on or after the
third Business Day prior to the date of the Company Stockholder Consent
Deadline) or (B) ten (10) business days (as such term is used in Rule 14d-9 of
the Exchange Act) after commencement of such tender offer or exchange offer;

(vi) if a Parent Competing Proposal shall have been publicly announced or
disclosed (other than pursuant to the foregoing clause (v)), fail to publicly
reaffirm the Parent Board Recommendation on or prior to the earlier of (A) five
(5) Business Days after the Company so requests in writing or (B) three (3)
Business Days prior to the date of the Company Stockholder Consent Deadline (or
promptly after announcement or disclosure of such Parent Competing Proposal if
announced or disclosed on or after the third Business Day prior to the date of
the Company Stockholder Consent Deadline); or

(vii) cause or permit Parent to enter into a Parent Alternative Acquisition
Agreement (together with any of the actions set forth in the foregoing clauses
(i), (ii), (iii), (iv), (v) and (vi), a “Parent Change of Recommendation”).

(e) Notwithstanding anything to the contrary in this Section 6.4, any action, or
failure to take action, that is taken by a Representative of Parent or any of
its Subsidiaries or Affiliates that, if taken by Parent, would have been a
breach of this Section 6.4 shall be deemed to be a breach of this Section 6.4 by
Parent.

(f) Notwithstanding anything in this Agreement to the contrary, the Parent Board
may, after consultation with its outside legal counsel, make such disclosures as
the Parent Board thereof determines in good faith are necessary to comply with
Rule 14d-9 or Rule 14e-2(a) promulgated under the Exchange Act.

 

61



--------------------------------------------------------------------------------

Section 6.5 Preparation of Consent Solicitation Statement/Information
Statement/Prospectus and Registration Statement.

(a) Parent will promptly furnish to the Company such data and information
relating to it, its Subsidiaries (including Merger Sub) and the holders of its
capital stock, as the Company may reasonably request for the purpose of
including such data and information in the Consent Solicitation
Statement/Information Statement/Prospectus and any amendments or supplements
thereto used by the Company to obtain the adoption by its stockholders of this
Agreement. The Company will promptly furnish to Parent such data and information
relating to it, its Subsidiaries and the holders of its capital stock, as Parent
may reasonably request for the purpose of including such data and information in
the Consent Solicitation Statement/Information Statement/Prospectus and the
Registration Statement and any amendments or supplements thereto. Without
limiting the foregoing, each of Parent and the Company will (i) furnish to each
other for inclusion in the Consent Solicitation Statement/Information
Statement/Prospectus and the Registration Statement all financial statements of
such Party and its Subsidiaries required to be included in the Consent
Solicitation Statement/Information Statement/Prospectus and the Registration
Statement, and (ii) use commercially reasonable efforts to (A) cause such
Party’s independent auditor to provide any necessary consents to the inclusion
of financial statements or such independent auditor’s reports in the Consent
Solicitation Statement/Information Statement/Prospectus and in the Registration
Statement, and (B) cause such Party’s independent petroleum engineers and
geologists to provide any necessary consents to the inclusion of their reports
with respect to estimates of reserves and future revenue in the Consent
Solicitation Statement/Information Statement/Prospectus and the Registration
Statement.

(b) Promptly following the date hereof, the Company and Parent shall cooperate
in preparing, and Parent shall use its reasonable best efforts to cause to be
filed with the SEC, a mutually acceptable Consent Solicitation
Statement/Information Statement/Prospectus relating to the Parent Stockholder
Written Consent and the Company Stockholder Approval and the Registration
Statement (of which the Consent Solicitation Statement/Information
Statement/Prospectus will be a part). The Company and Parent shall each use
reasonable best efforts to cause the Registration Statement and the Consent
Solicitation Statement/Information Statement/Prospectus to comply with the rules
and regulations promulgated by the SEC and to respond promptly to any comments
of the SEC or its staff. The Company and Parent shall each use its reasonable
best efforts to cause the Registration Statement to become effective under the
Securities Act as soon after such filing as reasonably practicable, and the
Company and Parent shall each use reasonable best efforts to keep the
Registration Statement effective as long as is necessary to consummate the
Merger. Parent will advise the Company promptly after it receives any request by
the SEC for amendment of the Consent Solicitation Statement/Information
Statement/Prospectus or the Registration Statement or comments thereon and
responses thereto or any request by the SEC for additional information. Each of
the Company and Parent shall use reasonable best efforts to cause all
information and documents that it has provided for inclusion in any filing with
the SEC in connection with the Transactions to comply as to form and substance
in all material respects with the applicable requirements of the Securities Act
and the Exchange Act. Notwithstanding the foregoing, prior to filing the
Registration Statement (or any amendment or supplement thereto) or the mailing
of the Consent Solicitation Statement/Information Statement/Prospectus (or any
amendment or supplement thereto) or responding to any comments of the SEC with
respect thereto, Parent (i) will provide the Company with a reasonable
opportunity to review and comment on such document or response (including the
proposed final version of such document or response), (ii) shall include in such
document or response all comments reasonably and promptly proposed by the
Company and (iii) shall not file or mail such document or respond to the SEC
prior to receiving the approval of the Company, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

62



--------------------------------------------------------------------------------

(c) Parent shall make all necessary filings with respect to the Merger and the
Transactions under the Securities Act and the Exchange Act and applicable blue
sky laws and the rules and regulations thereunder. Parent will advise the
Company, promptly after it receives notice thereof, of the time when the
Registration Statement has become effective or any supplement or amendment has
been filed, the issuance of any stop order, and the suspension of the
qualification of the Parent Common Stock issuable in connection with the Merger
or pursuant to Section 3.2 for offering or sale in any jurisdiction. Each of the
Company and Parent will use reasonable best efforts to have any such stop order
or suspension lifted, reversed or otherwise terminated.

(d) If at any time prior to the Effective Time, any information relating to
Parent or the Company, or any of their respective Affiliates, officers or
directors, should be discovered by Parent or the Company that should be set
forth in an amendment or supplement to the Registration Statement or the Consent
Solicitation Statement/Information Statement/Prospectus, so that such documents
would not include any misstatement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party which
discovers such information shall promptly notify the other Party and an
appropriate amendment or supplement describing such information shall be
promptly filed by Parent with the SEC and, to the extent required by applicable
Law, disseminated to the stockholders of the Company and Parent.

Section 6.6 Company Consent Solicitation and Parent Stockholder Written Consent.

(a) The Company shall take all action necessary in accordance with applicable
Laws and the Organizational Documents of the Company to distribute to the
Company’s stockholders the Consent Solicitation Statement/Information
Statement/Prospectus, which shall include a form of written consent that may be
executed by the Company’s stockholders, for the purpose of obtaining the Company
Stockholder Approval, as promptly as reasonably practicable following (i) the
clearance of the Consent Solicitation Statement/Information Statement/Prospectus
by the SEC, (ii) the effectiveness of the Registration Statement, and (iii) the
provision by Parent to the Company of an electronic version of such Consent
Solicitation Statement/Information Statement/Prospectus in a form that may be
distributed to Company stockholders (the date of such distribution to the
Company’s stockholders being the “Information Statement/Prospectus Distribution
Date”) (and in any event within two (2) Business Days thereof). Except as
permitted by Section 6.3, the Company Board shall recommend that the
stockholders of the Company provide written consents in favor of the adoption of
this Agreement and the Company Board shall solicit from stockholders of the
Company consents in favor of the adoption of this Agreement, and the Consent
Solicitation Statement/Information Statement/Prospectus shall include the
Company Board Recommendation. If requested by Parent, the Company shall promptly
provide all written consent tabulation reports relating to the Company
Stockholder Approval that have been prepared by the Company or the Company’s
transfer agent, consent solicitor or other Representative, and shall otherwise
keep Parent reasonably informed regarding the status of the solicitation and any
material oral or written communications from or to the Company’s stockholders
with respect thereto. Unless there has been a Company Change of Recommendation
in accordance with Section 6.3, the Parties agree to cooperate and use their
reasonable best efforts to defend against any efforts by any of the Company’s
stockholders or any other Person to prevent the Company Stockholder Approval
from being obtained. Once the Company has established a record date for the
purpose of determining the Company’s stockholders entitled to deliver written
consents with respect to the Company Stockholder Approval, the Company shall not
change such record date or establish a different

 

63



--------------------------------------------------------------------------------

record date without the prior written consent of Parent (which consent shall not
be unreasonably withheld, conditioned or delayed), unless required to do so by
applicable Law or its Organizational Documents. Without the prior written
consent of Parent or as required by applicable Law, (i) the Company Stockholder
Approval shall be the only matter (other than matters of procedure) that the
Company shall propose to be consented to by the stockholders of the Company and
the Company shall not submit any other proposal to such stockholders in
connection with the consent solicitation contemplated herein or otherwise
(including any proposal inconsistent with the adoption of this Agreement or the
consummation of the Transactions), provided, however, that such consent
solicitation also may include a proposal with respect to approval by the
stockholders of the Company of any “parachute payment” within the meaning of
Section 280G of the Code, and (ii) the Company shall not call any meeting of the
stockholders of the Company.

(b) On the date of this Agreement, and as soon as practicable after the
execution and delivery of this Agreement by the Parties, Parent will provide the
Company with a copy of the Parent Stockholder Written Consent (including by
facsimile or other electronic image scan transmission). In connection with the
Parent Stockholder Written Consent, Parent shall take all actions necessary to
comply with the DGCL, including Section 228 thereof, and the Organizational
Documents of Parent. If, prior to the Effective Time or the earlier termination
of this Agreement pursuant to Article VIII, for any reason the Parent
Stockholder Written Consent ceases to be valid and in full force or otherwise
does not constitute the Parent Stockholder Approval, Parent shall (i) seek to
obtain as promptly as practicable a written consent duly executed by the
Majority Stockholders or other stockholders of Parent that constitutes the
Parent Stockholder Approval and (ii) as soon as practicable after receipt by
Parent of such written consent, provide the Company with a copy thereof
(including by facsimile or other electronic image scan transmission). In all
cases, the Parent Board shall recommend that the stockholders of Parent approve
the Parent Stock Issuance.

(c) Without limiting the generality of the foregoing, each of the Company and
Parent agrees that the Company’s obligation to solicit from stockholders of the
Company consents in favor of the adoption of this Agreement and the Parent’s
obligation to deliver the Parent Stockholder Written Consent or to obtain and
deliver any other written consent of stockholders of Parent pursuant to this
Section 6.6 shall not be affected by the making of a Company Change of
Recommendation or a Parent Change of Recommendation, as applicable, and its
obligations pursuant to this Section 6.6 shall not be affected by the
commencement, announcement, disclosure, or communication to the Company or
Parent, as applicable, of any Company Competing Proposal or Parent Competing
Proposal or other proposal (including, in the case of the Company, a Company
Superior Proposal) or the occurrence or disclosure of any Company Intervening
Event.

Section 6.7 Access to Information.

(a) Subject to applicable Law and the other provisions of this Section 6.7,
during the period prior to the earlier of the Effective Time and the termination
of this Agreement pursuant to the terms of Section 8.1, the Company and Parent
each shall (and shall cause its Subsidiaries to), upon request by the other,
furnish the other with all information concerning itself, its Subsidiaries,
directors, officers and stockholders and such other matters as may be reasonably
necessary or advisable in connection with the Consent Solicitation
Statement/Information Statement/Prospectus, the Registration Statement, or any
other statement, filing, notice or application made by or on behalf of Parent,
the Company or any of their respective Subsidiaries to any third party or any
Governmental Entity in connection with the Transactions. The Company shall, and
shall cause each of its Subsidiaries to, afford to Parent and its
Representatives, during the period prior to the earlier of the Effective Time
and the termination of this Agreement pursuant to the terms of Section 8.1,

 

64



--------------------------------------------------------------------------------

reasonable access, at reasonable times upon reasonable prior notice, to the
officers, key employees, agents, properties, offices and other facilities of the
Company and its Subsidiaries and to their books, records, contracts and
documents and shall, and shall cause each of its Subsidiaries to, furnish
reasonably promptly to Parent and its Representatives such information
concerning its and its Subsidiaries’ business, properties, contracts, records
and personnel as may be reasonably requested, from time to time, by or on behalf
of Parent. Parent and its Representatives shall conduct any such activities in
such a manner as not to interfere unreasonably with the business or operations
of the Company or its Subsidiaries or otherwise cause any unreasonable
interference with the prompt and timely discharge by the employees of the
Company and its Subsidiaries of their normal duties. Notwithstanding the
foregoing:

(i) No Party shall be required to, or to cause any of its Subsidiaries to, grant
access or furnish information, as applicable, to the other Party or any of its
Representatives to the extent that such information is subject to an
attorney/client privilege or the attorney work product doctrine or that such
access or the furnishing of such information, as applicable, is prohibited by
applicable Law or an existing contract or agreement (provided, however, the
Company or Parent, as applicable, shall inform the other Party as to the general
nature of what is being withheld and the Company and Parent shall reasonably
cooperate to make appropriate substitute arrangements to permit reasonable
disclosure that does not suffer from any of the foregoing impediments, including
through the use of commercially reasonable efforts to (A) obtain the required
consent or waiver of any third party required to provide such information and
(B) implement appropriate and mutually agreeable measures to permit the
disclosure of such information in a manner to remove the basis for the
objection, including by arrangement of appropriate clean room procedures,
redaction or entry into a customary joint defense agreement with respect to any
information to be so provided, if the Parties determine that doing so would
reasonably permit the disclosure of such information without violating
applicable Law or jeopardizing such privilege);

(ii) No Party shall have access to personnel records of the other Party or any
of its Subsidiaries relating to individual performance or evaluation records,
personally identifiable information, medical records or other information that
in the other Party’s good faith opinion the disclosure of which could subject
the other Party or any of its Subsidiaries to risk of liability;

(iii) No Party shall be permitted to conduct any sampling or analysis of any
environmental media or building materials at any facility of the other Party or
its Subsidiaries without the prior written consent of such other Party (granted
or withheld in its sole discretion); and

(iv) No investigation or information provided pursuant to this Section 6.7 shall
affect or be deemed to modify any representation or warranty made by the
Company, Parent or Merger Sub herein.

(b) The Mutual Confidentiality Agreement dated as of April 25, 2018 between
Parent and the Company (the “Confidentiality Agreement”) shall survive the
execution and delivery of this Agreement and shall apply to all information
furnished thereunder or hereunder.

(c) The Parties will maintain, and continue to provide the other Party and its
Representatives access to, the electronic or other virtual data rooms created by
or on behalf of such Party prior to the date hereof.

 

65



--------------------------------------------------------------------------------

Section 6.8 HSR and Other Approvals.

(a) Except for the filings and notifications made pursuant to Antitrust Laws to
which Sections 6.8(b), (c), (d) and (e), and not this Section 6.8(a), shall
apply, promptly following the execution of this Agreement, the Parties shall
proceed to prepare and file with the appropriate Governmental Entities and other
third parties all authorizations, consents, notifications, certifications,
registrations, declarations and filings that are necessary in order to
consummate the Transactions and shall diligently and expeditiously prosecute,
and shall cooperate fully with each other in the prosecution of, such matters.
Notwithstanding the foregoing, in no event shall either the Company or Parent or
any of their respective Affiliates be required to pay any consideration to any
third parties or give anything of value to obtain any such Person’s
authorization, approval, consent or waiver to effectuate the Transactions, other
than filing, recordation or similar fees. Subject to applicable Law relating to
the exchange of information, Parent shall have the right to direct all matters
with any Government Entity; provided, however, that Parent and the Company shall
have the right to review in advance and, to the extent reasonably practicable,
each will consult with the other on and consider in good faith the views of the
other in connection with, all of the information relating to Parent or the
Company, as applicable, and any of their respective Subsidiaries, that appears
in any filing made with, or written materials submitted to, any third party or
any Governmental Entity in connection with the Transactions (including the
Consent Solicitation Statement/Information Statement/Prospectus). The Company
and its Subsidiaries shall not agree to any actions, restrictions or conditions
with respect to obtaining any consents, registrations, approvals, permits,
expirations of waiting periods or authorizations in connection with the
Transactions without the prior written consent of Parent (which consent, subject
to Section 6.8(b), shall not be unreasonably withheld, conditioned or delayed).
Parent and its Subsidiaries shall not agree to any actions, restrictions or
conditions with respect to obtaining any consents, registrations, approvals,
permits, expirations of waiting periods or authorizations in connection with the
Transactions without the prior written consent of the Company (which consent,
subject to Section 6.8(b), shall not be unreasonably withheld, conditioned or
delayed).

(b) As promptly as reasonably practicable following the execution of this
Agreement, but in no event later than fifteen (15) Business Days following the
date of this Agreement, the Parties shall make any filings required under the
HSR Act. Each of Parent and the Company shall cooperate fully with each other
and shall furnish to the other such necessary information and reasonable
assistance as the other may reasonably request in connection with its
preparation of any filings under any applicable Antitrust Laws. Unless otherwise
agreed, Parent and the Company shall each use commercially reasonable efforts to
ensure the prompt expiration of any applicable waiting period under the HSR Act.
Parent and the Company shall each use commercially reasonable efforts to respond
to and comply with any request for information from any Governmental Entity
charged with enforcing, applying, administering, or investigating the HSR Act or
any other Law designed to prohibit, restrict or regulate actions for the purpose
or effect of mergers, monopolization, restraining trade or abusing a dominant
position (collectively, “Antitrust Laws”), including the Federal Trade
Commission, the Department of Justice, any attorney general of any state of the
United States or any other competition authority of any jurisdiction (“Antitrust
Authority”).

(c) Each of Parent and the Company shall, in connection with the efforts
referenced in Section 6.8(b), (i) use commercially reasonable efforts to
cooperate in all respects with each other in connection with any investigation
or other inquiry, including any proceeding initiated by a private party;
(ii) promptly notify the other Party of any communication concerning this
Agreement or any of the transactions contemplated hereby to that Party from or
with any Governmental Entity, or from any other Person alleging that the consent
of such person (or another

 

66



--------------------------------------------------------------------------------

Person) is or may be required in connection with the Transactions, and consider
in good faith the views of the other Party and keep the other Party reasonably
informed of the status of matters related to the transactions contemplated by
this Agreement, including furnishing the other Party with any written notices or
other communications received by such Party from, or given by such Party to, any
Governmental Entity and of any communication received or given in connection
with any proceeding by a private party, in each case regarding any of the
transactions contemplated hereby, except that any materials concerning one
Party’s valuation of the other Party may be redacted; and (iii) permit the other
Party to review in draft any proposed communication to be submitted by it to any
Governmental Entity with reasonable time and opportunity to comment, and consult
with each other in advance of any in-person or telephonic meeting or conference
with any Governmental Entity or, in connection with any proceeding by a private
party, with any other Person, and, to the extent permitted by the applicable
Governmental Entity or Person, not agree to participate in any meeting or
discussion with any Governmental Entity relating to any filings or
investigations concerning this Agreement or any of the transactions contemplated
hereby unless it consults with the other Party and its Representatives in
advance and invites the other Party’s Representatives to attend in accordance
with applicable Laws. The parties shall take reasonable efforts to share
information protected from disclosure under the attorney-client privilege, work
product doctrine, joint defense privilege or any other privilege pursuant to
this section so as to preserve any applicable privilege.

(d) In furtherance and not in limitation of the foregoing, each of Parent and
the Company and each of their respective Subsidiaries shall use commercially
reasonable efforts to resolve objections, if any, as may be asserted with
respect to the transactions contemplated by this Agreement under any Laws,
including any Antitrust Laws; provided, however, that in no event shall Parent
or any of its Affiliates or the Company or any of its Affiliates be required,
under the HSR Act or any Antitrust Laws, to (i) propose, negotiate, agree to or
effect, by consent decree, hold separate order or otherwise, the sale,
divestiture or disposition of any material assets or material businesses of such
Person, (ii) accept any condition, undertake any obligation, or take or refrain
from taking any action that would materially limit such Person’s freedom of
action with respect to, or its ability to own or operate, any of its material
businesses or material assets; (iii) contest, resist or seek to have vacated,
lifted, reversed or overturned any governmental order or judicial order that is
in effect that prohibits, prevents or materially restricts the consummation of
the transactions contemplated by this Agreement; or (iv) litigate or defend
against any administrative or judicial action or proceeding (including any
proceeding seeking a temporary restraining order or preliminary injunction)
challenging any of the transactions contemplated by this Agreement.

(e) Parent and Merger Sub shall not take any action that could reasonably be
expected to hinder or delay in any material respect the obtaining of clearance
or the expiration of the required waiting period under the HSR Act or any other
applicable Antitrust Law.

Section 6.9 Employee Matters.

(a) From and after the Effective Time, as applicable, Parent shall, or shall
cause the Surviving Corporation and its Subsidiaries to, take commercially
reasonable efforts to credit the Company Employees for purposes of vesting,
eligibility and benefit accrual under the Parent Plans (other than with respect
to any “defined benefit plan” as defined in Section 3(35) of ERISA, retiree
medical benefits or disability benefits or to the extent it would result in a
duplication of benefits) in which the Company Employees participate, for such
Company Employees’ service with the Company and its Subsidiaries, to the same
extent and for the same purposes that such service was taken into account under
a corresponding Company Plan immediately prior to the Closing Date. Parent
shall, or shall cause the Surviving Corporation and its Subsidiaries, to give
service credit for long term disability coverage purposes for the Company
Employees’ service with the Company and its Subsidiaries.

 

67



--------------------------------------------------------------------------------

(b) From and after the Effective Time, as applicable, Parent shall, or shall
cause the Surviving Corporation and its Subsidiaries to, take commercially
reasonable efforts to (i) waive any limitation on health and welfare coverage of
any Company Employee and his or her eligible dependents due to waiting periods,
active employment requirements and requirements to show evidence of good health
under the applicable health and welfare Parent Plan to the extent such Company
Employee and his or her eligible dependents are covered under an a Company Plan
immediately prior to the Closing Date, and such conditions, periods or
requirements are satisfied or waived under such Company Plan and (ii) give each
Company Employee credit for the plan year in which the Closing Date occurs
towards applicable deductibles and annual out-of-pocket limits for medical
expenses incurred prior to the Closing Date for which payment has been made, in
each case, to the extent permitted by the applicable insurance plan provider.

(c) Prior to the Effective Time, the Company Board (or the appropriate committee
thereof) shall adopt resolutions and take such corporate action as is necessary
to terminate the Company’s 401(k) plan (the “Company 401(k) Plan”) and to ensure
that the account balances of the participants in the Company 401(k) Plan are
fully vested upon such plan termination, in each case effective as of the day
prior to the Closing Date. Prior to the Effective Time and thereafter (as
applicable), Parent shall take commercially reasonable efforts, including
adopting or causing the adoption of amendments to the tax-qualified defined
contribution retirement plan designated by Parent (the “Parent 401(k) Plan”) to
(i) permit each Company Employee to make rollover contributions of “eligible
rollover distributions” (within the meaning of Section 401(a)(31) of the Code)
in the form of cash or promissory notes in an amount equal to the full account
balance distributed or distributable to such Company Employee from the Company
401(k) Plan to the Parent 401(k) Plan, including any outstanding loans. Each
Company Employee who satisfies the eligibility requirements for participation in
the Parent 401(k) Plan (after giving effect to the service crediting provisions
of Section 6.9(a)) shall become a participant in the Parent 401(k) Plan on the
Closing Date (giving effect to the service crediting provisions of
Section 6.9(a)), it being agreed that there shall be no gap in participation in
a tax-qualified defined contribution plan.

(d) Nothing in this Agreement generally, or this Section 6.9 specifically, shall
be deemed or construed to (i) constitute an amendment to, or be construed as
amending, any Employee Benefit Plan sponsored, maintained or contributed to by
the Company, Parent or any of their respective Subsidiaries, (ii) limit Parent’s
or its Subsidiaries’ right to amend any Employee Benefit Plan sponsored,
maintained or contributed to by the Company, Parent or any of their respective
Subsidiaries or other compensation or benefit plan or arrangement for any
purpose; (iii) require Parent or its Subsidiaries to maintain any particular
Employee Benefit Plan; (iv) require Parent or its Subsidiaries to continue to
employ or retain the services of any particular employee or other service
provider for any period after Closing; (v) create a right in any employee to
employment with Parent or its Subsidiaries; or (vi) limit the right of Parent or
its Subsidiaries to terminate the employment of any employee following Closing.
The provisions of this Section 6.9 are for the sole benefit of the parties and
nothing herein, expressed or implied, is intended or will be construed to confer
upon or give to any Person (including, for the avoidance of doubt, any Company
Employee or other current or former employee of the Company or any of their
respective Affiliates), other than the parties and their respective permitted
successors and assigns, any legal or equitable or other rights or remedies
(including with respect to the matters provided for in this Section 6.9) under
or by reason of any provision of this Agreement.

 

68



--------------------------------------------------------------------------------

(e) From the date of this Agreement until the Closing, (i) the Company shall
provide Parent with a reasonable opportunity to review and comment on all
written or broad-based oral communications to employees and other individual
service providers of the Company and its Subsidiaries related to the
transactions contemplated hereby, including in regard to employment or
compensation or benefits matters addressed in this Agreement or to be provided
following the Closing; (ii) Parent shall provide the Company with a reasonable
opportunity to review and comment on all written or broad-based oral
communications to employees and other individual service providers of Parent and
its Subsidiaries related to the transactions contemplated hereby, including in
regard to employment or compensation or benefits matters addressed in this
Agreement or to be provided following the Closing; and (iii) the Company and
Parent shall cooperate in good faith regarding any such communications.

Section 6.10 Indemnification; Directors’ and Officers’ Insurance.

(a) Without limiting any other rights that any Indemnified Person may have
pursuant to any employment agreement or indemnification agreement in effect on
the date hereof or otherwise, from the Effective Time, Parent and the Surviving
Corporation shall, jointly and severally, indemnify, defend and hold harmless
each Person who is now, or has been at any time prior to the date of this
Agreement or who becomes prior to the Effective Time, a director or officer of
the Company or any of its Subsidiaries or who acts as a fiduciary under any
Company Plan, in each case, when acting in such capacity (the “Indemnified
Persons”) against all losses, claims, damages, costs, fines, penalties, expenses
(including attorneys’ and other professionals’ fees and expenses), liabilities
or judgments or amounts that are paid in settlement, of or incurred in
connection with any threatened or actual Proceeding to which such Indemnified
Person is a party or is otherwise involved (including as a witness) based, in
whole or in part, on or arising, in whole or in part, out of the fact that such
Person is or was a director or officer of the Company or any of its
Subsidiaries, a fiduciary under any Company Plan or is or was serving at the
request of the Company or any of its Subsidiaries as a director, officer or
fiduciary of another corporation, partnership, limited liability company, joint
venture, Employee Benefit Plan, trust or other enterprise, as applicable, or by
reason of anything done or not done by such Person in any such capacity, whether
pertaining to any act or omission occurring or existing prior to or at, but not
after, the Effective Time and whether asserted or claimed prior to, at or after
the Effective Time (“Indemnified Liabilities”), including all Indemnified
Liabilities based in whole or in part on, or arising in whole or in part out of,
or pertaining to, this Agreement or the Transactions, in each case to the same
extent such Indemnified Person is indemnified as of the date of this Agreement
by the Company or its Subsidiaries pursuant to the Organizational Documents of
the Company or the Organizational Documents of any of its Subsidiaries, as
applicable (and Parent and the Surviving Corporation shall, jointly and
severally, pay expenses incurred in connection therewith in advance of the final
disposition of any such Proceeding to each Indemnified Person to the same extent
such Indemnified Person is indemnified as of the date of this Agreement by the
Company or its Subsidiaries pursuant to the Organizational Documents of the
Company or the Organizational Documents of any of its Subsidiaries, as
applicable). Without limiting the foregoing, in the event any such Proceeding is
brought or threatened to be brought against any Indemnified Persons (whether
arising before or after the Effective Time), (i) the Indemnified Persons may
retain the Company’s regularly engaged legal counsel or other counsel
satisfactory to them, and Parent and the Surviving Corporation shall, jointly
and severally, pay all reasonable fees and expenses of such counsel for the
Indemnified Persons as promptly as statements therefor are received, and
(ii) each of Parent and the Surviving Corporation shall use its best efforts to
cooperate in the defense of any such matter. Any Indemnified Person wishing to
claim indemnification or advancement of expenses under this Section 6.10, upon
learning of any such Proceeding, shall notify Parent (but the failure so to
notify shall not relieve a Party from any obligations that it may have under
this Section 6.10

 

69



--------------------------------------------------------------------------------

except to the extent such failure materially prejudices such Party’s position
with respect to such claims). With respect to any determination of whether any
Indemnified Person is entitled to indemnification by Parent or the Surviving
Corporation under this Section 6.10, such Indemnified Person shall have the
right, as contemplated by the DGCL, to require that such determination be made
by special, independent legal counsel selected by the Indemnified Person and
approved by Parent (which approval shall not be unreasonably withheld or
delayed), and who has not otherwise performed material services for Parent, the
Surviving Corporation or the Indemnified Person within the last three (3) years.

(b) Parent and the Surviving Corporation shall not amend, repeal or otherwise
modify any provision in the Organizational Documents of the Surviving
Corporation in any manner that would affect (or manage the Surviving Corporation
or its Subsidiaries, with the intent to or in a manner that would) adversely the
rights thereunder or under the Organizational Documents of the Surviving
Corporation or any of its Subsidiaries of any Indemnified Person to
indemnification, exculpation and advancement except to the extent required by
applicable Law. Parent shall, and shall cause the Surviving Corporation to,
fulfill and honor any indemnification, expense advancement or exculpation
agreements between the Company or any of its Subsidiaries and any of its
directors, officers or employees existing and in effect prior to the date of
this Agreement.

(c) Parent and the Surviving Corporation shall, jointly and severally, indemnify
any Indemnified Person against all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses), such amounts to be payable in advance
upon request as provided in Section 6.10(a), relating to the enforcement of such
Indemnified Person’s rights under this Section 6.10 or under any charter, bylaw
or contract regardless of whether such Indemnified Person is ultimately
determined to be entitled to indemnification hereunder or thereunder.

(d) Parent shall obtain or cause the Surviving Corporation to obtain, and Parent
shall fully prepay immediately prior to the Effective Time, “tail” insurance
policies with a claims period of at least six (6) years from the Effective Time
(the “Tail Period”) from an insurance carrier with the same or better credit
rating as the Company’s current insurance carrier with respect to directors’ and
officers’ liability insurance (“D&O Insurance”) in an amount and scope at least
as favorable as the Company’s existing policies with respect to matters, acts or
omissions existing or occurring at or prior to, but not after, the Effective
Time; provided, however, that in no event shall the aggregate cost of the D&O
Insurance exceed during the Tail Period 300% of the current aggregate annual
premium paid by the Company for such purpose; and provided, further, that if the
cost of such insurance coverage exceeds such amount, Parent shall obtain or
cause the Surviving Corporation to obtain a policy with the greatest coverage
available for a cost not exceeding such amount.

(e) In the event that Parent or the Surviving Corporation or any of its
successors or assignees (i) consolidates with or merges into any other Person
and shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, in each such case, proper provisions
shall be made so that the successors and assigns of Parent or the Surviving
Corporation, as the case may be, shall assume the obligations set forth in this
Section 6.10. Parent and the Surviving Corporation shall not sell, transfer,
distribute or otherwise dispose of any of their assets in a manner that would
reasonably be expected to render Parent or Surviving Corporation unable to
satisfy their obligations under this Section 6.10. The provisions of this
Section 6.10 are intended to be for the benefit of, and shall be enforceable by,
the Parties and each Person entitled to indemnification or insurance coverage or
expense advancement pursuant to this Section 6.10, and his heirs and
Representatives. The rights of the Indemnified Persons under this Section 6.10
are in addition to any rights such Indemnified Persons may have under the
Organizational Documents of the Company or any of its Subsidiaries, or under any
applicable contracts or Law. Parent and the Surviving Corporation shall pay all
expenses, including attorneys’ fees, that may be incurred by any Indemnified
Person in enforcing the indemnity and other obligations provided in this
Section 6.10.

 

70



--------------------------------------------------------------------------------

Section 6.11 Transaction Litigation. In the event any Proceeding by any
Governmental Entity or other Person is commenced or, to the knowledge of the
Company or Parent, as applicable, threatened, that questions the validity or
legality of the Transactions or seeks damages in connection therewith, including
stockholder litigation (“Transaction Litigation”), the Company or Parent, as
applicable, shall promptly notify the other Party of such Transaction Litigation
and shall keep the other Party reasonably informed with respect to the status
thereof. Parent and the Company shall give each other a reasonable opportunity
to participate in the defense or settlement of any Transaction Litigation and
shall consider in good faith the other’s advice with respect to such Transaction
Litigation; provided, however, that neither Parent nor the Company shall offer
or agree to settle any Transaction Litigation without the prior written consent
of the other.

Section 6.12 Public Announcements. The initial press release with respect to the
execution of this Agreement shall be a joint press release to be reasonably
agreed upon by the Parties. No Party shall, and each will cause its
Representatives not to, issue any public announcements or make other public
disclosures regarding this Agreement or the Transactions, without the prior
written approval of the other Party. Notwithstanding the foregoing, a Party, its
Subsidiaries or their Representatives may issue a public announcement or other
public disclosures (a) required by applicable Law, (b) required by the rules of
any stock exchange upon which such Party’s or its Subsidiary’s capital stock is
traded or (c) consistent with the final form of the joint press release
announcing the Merger and the investor presentation given to investors on the
morning of announcement of the Merger; provided, in each case, such Party uses
reasonable best efforts to afford the other Party an opportunity to first review
the content of the proposed disclosure and provide reasonable comments thereon;
and provided, however, that, except as provided in Section 6.9(g), no provision
this Agreement shall be deemed to restrict in any manner a Party’s ability to
communicate with its or its Subsidiaries’ employees and that neither Party shall
be required by any provision of this Agreement to consult with or obtain any
approval from any other Party with respect to a public announcement or press
release issued in connection with the receipt and existence of a Company
Competing Proposal or a Parent Competing Proposal, as applicable, and matters
related thereto or a Company Change of Recommendation or Parent Change of
Recommendation, as applicable, other than as set forth in Section 6.3 or
Section 6.4, as applicable.

Section 6.13 Advice of Certain Matters; Control of Business. Subject to
compliance with applicable Law, the Company and Parent, as the case may be,
shall confer on a regular basis with each other and shall promptly advise each
other orally and in writing of any change or event having, or which would be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect or Parent Material Adverse Effect, as the case may be. Except
with respect to Antitrust Laws as provided in Section 6.8, the Company and
Parent shall promptly provide each other (or their respective counsel) copies of
all filings made by such Party or its Subsidiaries with the SEC or any other
Governmental Entity in connection with this Agreement and the Transactions.
Without limiting in any way any Party’s rights or obligations under this
Agreement, nothing contained in this Agreement shall give any Party, directly or
indirectly, the right to control or direct the other Party and their respective
Subsidiaries’ operations prior to the Effective Time. Prior to the Effective
Time, each of the Parties shall exercise, consistent with the terms and
conditions of this Agreement, complete control and supervision over its and its
Subsidiaries’ respective operations.

Section 6.14 Transfer Taxes. Except as otherwise provided in Section 3.3(b), all
transfer, documentary, sales, use, stamp, registration and other similar Taxes
and fees imposed with respect to the Merger or the transfer of shares of Company
Common Stock pursuant to the Merger shall be borne by Parent or the Company and
expressly shall not be a liability of holders of shares of Company Common Stock.
The Parties will cooperate, in good faith, in the filing of any Tax Returns with
respect to Transfer Taxes and the minimization, to the extent reasonably
permissible under applicable Law, of the amount of any Transfer Taxes.

 

71



--------------------------------------------------------------------------------

Section 6.15 Reasonable Best Efforts; Notification.

(a) Except to the extent that the Parties’ obligations are specifically set
forth elsewhere in this Article VI, upon the terms and subject to the conditions
set forth in this Agreement (including Section 6.3), each of the Parties shall
use reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, and to assist and cooperate with the other Party in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner reasonably practicable, the Merger and
the other Transactions.

(b) Subject to applicable Law and as otherwise required by any Governmental
Entity, the Company and Parent each shall keep the other apprised of the status
of matters relating to the consummation of the Transactions, including promptly
furnishing the other with copies of notices or other communications received by
Parent or the Company, as applicable, or any of its Subsidiaries, from any third
party or any Governmental Entity with respect to the Transactions (including
those alleging that the approval or consent of such Person is or may be required
in connection with the Transactions). The Company shall give prompt notice to
Parent, and Parent shall give prompt notice to the Company, upon becoming aware
of (i) any condition, event or circumstance that will result in any of the
conditions in Sections 7.2(a) or 7.3(a) not being met, or (ii) the failure by
such Party to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement; provided, however, that no such notification shall affect the
representations, warranties, covenants or agreements of the Parties or the
conditions to the obligations of the Parties under this Agreement.

Section 6.16 Section 16 Matters. Prior to the Effective Time, Parent, Merger Sub
and the Company shall take all such steps as may be required to cause any
dispositions of equity securities of the Company (including derivative
securities) or acquisitions of equity securities of Parent (including derivative
securities) in connection with this Agreement by each individual who is or will
become subject to the reporting requirements of Section 16(a) of the Exchange
Act with respect to Parent, to be exempt under Rule 16b-3 under the Exchange
Act.

Section 6.17 Stock Exchange Listing. Parent shall take all action necessary to
cause the Parent Common Stock to be issued in the Merger or pursuant to
Section 3.2 to be approved for listing on the NYSE prior to the Effective Time,
subject to official notice of issuance.

Section 6.18 Company Credit Agreement; Financing Cooperation.

(a) On the Closing Date, Parent shall cause all outstanding Indebtedness and
other obligations of the Company and its Subsidiaries under the Company Credit
Agreement to be paid in full, and the Company Credit Agreement shall be
terminated (other than with respect to any provisions of the Credit Agreement
that by their express terms survive such termination, which provisions shall
continue in accordance with their terms). At least two (2) Business Days prior
to the Closing Date, the Company shall deliver or cause to be delivered to
Parent a payoff letter executed by the administrative agent under the Company
Credit Agreement, effective as of the Closing Date and in form and substance
reasonably satisfactory to Parent, which shall (a) indicate the total amount
required to be paid to satisfy in full all Indebtedness and other obligations
outstanding pursuant to the Company Credit Agreement as of the Closing Date
(including any per diem or similar ticking fee), and (b) provide for, among
other things, the release, discharge, removal and termination of all
Encumbrances on the Assets of the Company and its

 

72



--------------------------------------------------------------------------------

Subsidiaries arising under the Company Credit Agreement or related agreements
upon payment of the amounts set forth therein. The Company and Parent shall use
reasonable best efforts to take all other actions necessary to facilitate the
repayment in full and termination of the Company Credit Agreement.

(b) From and after the date of this Agreement, and through the earlier of the
Effective Time and the date on which this Agreement is terminated in accordance
with Article VIII, Parent and the Company shall, and shall cause their
respective Subsidiaries to, cooperate with each other in the arrangement of any
bank debt financing (including through amendments to existing bank debt
financings) or any capital markets debt financing for the purposes of financing
any repayment or refinancing of debt contemplated by this Agreement (including
Section 6.18(b) hereof) or required in connection with the Transactions or as
otherwise mutually determined by Parent and the Company to be necessary or
desirable in connection with the consummation of the Transactions (collectively,
the “Debt Financing”), including providing reasonably available financial and
other information to each other and to potential sources, arrangers or
underwriters of the Debt Financing; provided, however, that no obligation of
Parent, the Company or any of their respective Subsidiaries under the Debt
Financing shall be effective prior to the Effective Time.

Section 6.19 Tax Matters.

(a) Each of Parent and the Company will use its reasonable best efforts to cause
the Merger to qualify, and will not take (and will use its reasonable best
efforts to prevent any Affiliate of such Party from taking) any actions that
would reasonably be expected to prevent the Merger from qualifying, as a
reorganization under the provisions of Section 368(a) of the Code. Each of
Parent and the Company will comply, to the extent reasonably expected to be
necessary to cause the Merger to qualify as a reorganization under the
provisions of Section 368(a) of the Code, with all representations, warranties,
and covenants contained in the Parent Tax Certificate and the Company Tax
Certificate, respectively.

(b) Parent and the Company will cooperate with one another to facilitate the
issuance of the opinions of counsel referred to in Section 7.2(d) and
Section 7.3(d). In connection therewith, (i) Parent shall deliver to each such
counsel a duly executed certificate containing such representations, warranties
and covenants as shall be reasonably necessary or appropriate to enable such
counsel to render the opinion described in Section 7.2(d) or Section 7.3(d), as
applicable (the “Parent Tax Certificate”) and (ii) the Company shall deliver to
each such counsel a duly executed certificate containing such representations,
warranties and covenants as shall be reasonably necessary or appropriate to
enable such counsel to render the opinion described in Section 7.2(d) or
Section 7.3(d), as applicable (the “Company Tax Certificate”), in each case
dated as of the Closing Date (and, if requested, dated as of the date on which
the Registration Statement is declared effective by the SEC), and Parent and the
Company shall provide such other information as reasonably requested by each
counsel for purposes of rendering the opinions described in Section 7.2(d) and
Section 7.3(d).

Section 6.20 Takeover Laws. None of the Parties will take any action that would
cause the Transactions to be subject to requirements imposed by any Takeover
Laws, and each of them will take all reasonable steps within its control to
exempt (or ensure the continued exemption of) the Transactions from the Takeover
Laws of any state that purport to apply to this Agreement or the Transactions.
Neither the Company nor Parent will take any action that would cause the
Transactions to be subject to any anti-takeover provisions in the its
Organizational Documents, and each of the Company and Parent will take all
reasonable steps within its control to exempt (or ensure the continued exemption
of) the Transactions from any anti-takeover provisions in the its Organizational
Documents.

 

73



--------------------------------------------------------------------------------

Section 6.21 Obligations of Merger Sub. Parent shall take all action necessary
to cause Merger Sub and the Surviving Corporation to perform their respective
obligations under this Agreement.

Section 6.22 Amendment of Parent Certificate of Incorporation and Bylaws. On the
Closing Date, subject to the satisfaction or (to the extent permitted by
applicable Law) waiver in accordance with this Agreement of all of the
conditions set forth in Article VII, Parent shall cause (a) its certificate of
incorporation to be amended and restated, effective as of or immediately prior
to the Effective Time, to be in the form attached hereto as Annex F (the “Parent
Charter Amendment”) and (b) its bylaws to be amended and restated, effective as
of or immediately prior to the Effective Time, to be in the form attached hereto
as Annex G.

Section 6.23 Parent Stockholders Agreement. Prior to the Effective Time, Parent
shall take such action as is necessary to cause the Stockholders Agreement,
dated as of June 25, 2014, by and among Parent and the Principal Stockholders
(as defined therein) to be terminated effective as of the Effective Time.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to Each Party’s Obligation to Consummate the Merger. The
respective obligation of each Party to consummate the Merger is subject to the
satisfaction at or prior to the Effective Time of the following conditions, any
or all of which may be waived jointly by the Parties, in whole or in part, to
the extent permitted by applicable Law:

(a) Stockholder Approvals. The Company Stockholder Approval and the Parent
Stockholder Approval shall have been obtained in accordance with applicable Law
and the Organizational Documents of the Company and Parent, as applicable, and
shall be in full force and effect.

(b) Regulatory Approval. Any waiting period applicable to the Transactions under
the HSR Act shall have been terminated or shall have expired.

(c) No Injunctions or Restraints. No Governmental Entity having jurisdiction
over any Party shall have issued any order, decree, ruling, injunction or other
action that is in effect (whether temporary, preliminary or permanent)
restraining, enjoining or otherwise prohibiting the consummation of the Merger
and no Law shall have been adopted that makes consummation of the Merger illegal
or otherwise prohibited.

(d) Registration Statement. The Registration Statement shall have been declared
effective by the SEC under the Securities Act and shall not be the subject of
any stop order or Proceedings seeking a stop order.

(e) NYSE Listing. The shares of Parent Common Stock issuable to the holders of
shares of Company Common Stock pursuant to this Agreement shall have been
authorized for listing on the NYSE, upon official notice of issuance.

(f) Appraisal Rights. The total number of Dissenting Shares shall not exceed
twelve percent (12%) of the issued and outstanding shares of Company Common
Stock immediately prior to the Effective Time and the time period for holders of
Company Common Stock to submit a written demand for appraisal in accordance with
the provisions of Section 262 of the DGCL shall have expired.

 

74



--------------------------------------------------------------------------------

Section 7.2 Additional Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger are subject to the
satisfaction at or prior to the Effective Time of the following conditions, any
or all of which may be waived exclusively by Parent, in whole or in part, to the
extent permitted by applicable Law:

(a) Representations and Warranties of the Company. (i) The representations and
warranties of the Company set forth in the first sentence of Section 4.1
(Organization, Standing and Power), Section 4.2(a) (Capital Structure), the
third and fifth sentences of Section 4.2(b) (Capital Structure), Section 4.3(a)
(Authority), and Section 4.6(a) (Absence of Certain Changes or Events) shall
have been true and correct as of the date of this Agreement and shall be true
and correct as of the Closing Date, as though made on and as of the Closing Date
(except, with respect to Section 4.2(a) and the third and fifth sentences of
Section 4.2(b), for any de minimis inaccuracies) (except that representations
and warranties that speak as of a specified date or period of time shall have
been true and correct only as of such date or period of time), (ii) all other
representations and warranties of the Company set forth in Section 4.2(b)
(Capital Structure) (except for the second sentence of Section 4.2(b)) shall
have been true and correct in all material respects as of the date of this
Agreement and shall be true and correct in all material respects as of the
Closing Date, as though made on and as of the Closing Date (except that
representations and warranties that speak as of a specified date or period of
time shall have been true and correct all material respects only as of such date
or period of time), and (iii) all other representations and warranties of the
Company set forth in Article IV shall have been true and correct as of the date
of this Agreement and shall be true and correct as of the Closing Date, as
though made on and as of the Closing Date (except that representations and
warranties that speak as of a specified date or period of time shall have been
true and correct only as of such date or period of time), except, in the case of
this clause (iii), where the failure of such representations and warranties to
be so true and correct (without regard to qualification or exceptions contained
therein as to “materiality”, “in all material respects” or “Company Material
Adverse Effect”) would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

(b) Performance of Obligations of the Company. The Company shall have performed,
or complied with, in all material respects all agreements and covenants required
to be performed or complied with by it under this Agreement on or prior to the
Effective Time.

(c) Compliance Certificate. Parent shall have received a certificate of the
Company signed by an executive officer of the Company, dated the Closing Date,
confirming that the conditions in Sections 7.2(a) and (b) have been satisfied.

(d) Tax Opinion. Parent shall have received an opinion from Norton Rose
Fulbright US LLP, in form and substance reasonably satisfactory to Parent, dated
as of the Closing Date (and, if requested, dated as of the date on which the
Registration Statement is declared effective by the SEC), to the effect that, on
the basis of the facts, representations and assumptions set forth or referred to
in such opinion, the Merger will qualify as a “reorganization” within the
meaning of Section 368(a) of the Code. In rendering the opinion described in
this Section 7.2(d), Norton Rose Fulbright US LLP shall have received and may
rely upon the Parent Tax Certificate and the Company Tax Certificate and such
other information reasonably requested by and provided to it by the Company or
Parent for purposes of rendering such opinion.

 

75



--------------------------------------------------------------------------------

Section 7.3 Additional Conditions to Obligations of the Company. The obligation
of the Company to consummate the Merger is subject to the satisfaction at or
prior to the Effective Time of the following conditions, any or all of which may
be waived exclusively by the Company, in whole or in part, to the extent
permitted by applicable Law:

(a) Representations and Warranties of Parent and Merger Sub. (i) The
representations and warranties of Parent and Merger Sub set forth in the first
sentence of Section 5.1 (Organization, Standing and Power), Section 5.2(a)
(Capital Structure), the second sentence, fifth sentence and seventh sentence of
Section 5.2(b) (Capital Structure), Section 5.3(a) (Authority), and
Section 5.6(a) (Absence of Certain Changes or Events) shall have been true and
correct as of the date of this Agreement and shall be true and correct as of the
Closing Date, as though made on and as of the Closing Date (except, with respect
to Section 5.2(a) and the second sentence, fifth sentence and seventh sentence
of Section 5.2(b) for any de minimis inaccuracies) (except that representations
and warranties that speak as of a specified date or period of time shall have
been true and correct only as of such date or period of time), (ii) all other
representations and warranties of Parent set forth in Section 5.2(b) (Capital
Structure) (except for the third sentence of Section 5.2(b)) shall have been
true and correct in all material respects as of the date of this Agreement and
shall be true and correct in all material respects as of the Closing Date, as
though made on and as of the Closing Date (except that representations and
warranties that speak as of a specified date or period of time shall have been
true and correct in all material respects only as of such date or period of
time), and (iii) all other representations and warranties of Parent and Merger
Sub set forth in Article V shall have been true and correct as of the date of
this Agreement and shall be true and correct as of the Closing Date, as though
made on and as of the Closing Date (except that representations and warranties
that speak as of a specified date or period of time shall have been true and
correct only as of such date or period of time), except where the failure of
such representations and warranties to be so true and correct (without regard to
qualification or exceptions contained therein as to “materiality”, “in all
material respects” or “Parent Material Adverse Effect”) that would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.

(b) Performance of Obligations of Parent and Merger Sub. Parent and Merger Sub
each shall have performed, or complied with, in all material respects all
agreements and covenants required to be performed or complied with by them under
this Agreement at or prior to the Effective Time.

(c) Compliance Certificate. The Company shall have received a certificate of
Parent signed by an executive officer of Parent, dated the Closing Date,
confirming that the conditions in Sections 7.3(a) and (b) have been satisfied.

(d) Tax Opinion. The Company shall have received an opinion from Bracewell LLP,
in form and substance reasonably satisfactory to the Company, dated as of the
Closing Date (and, if requested, dated as of the date on which the Registration
Statement is declared effective by the SEC), to the effect that, on the basis of
the facts, representations and assumptions set forth or referred to in such
opinion, the Merger will qualify as a “reorganization” within the meaning of
Section 368(a) of the Code. In rendering the opinion described in this
Section 7.3(d), Bracewell LLP shall have received and may rely upon the Parent
Tax Certificate and the Company Tax Certificate and such other information
reasonably requested by and provided to it by the Company or Parent for purposes
of rendering such opinion.

Section 7.4 Frustration of Closing Conditions. None of the Parties may rely,
either as a basis for not consummating the Merger or for terminating this
Agreement, on the failure of any condition set forth in Sections 7.1, 7.2 or
7.3, as the case may be, to be satisfied if such failure was caused by such
Party’s breach in any material respect of any provision of this Agreement.

 

76



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated and the Merger may be
abandoned at any time prior to the Effective Time, whether (except as expressly
set forth below) before or after the Company Stockholder Approval or the Parent
Stockholder Approval has been obtained:

(a) by mutual written consent of the Company and Parent;

(b) by either the Company or Parent:

(i) if any Governmental Entity having jurisdiction over any Party shall have
issued any order, decree, ruling or injunction or taken any other action
permanently restraining, enjoining or otherwise prohibiting the consummation of
the Merger and such order, decree, ruling or injunction or other action shall
have become final and nonappealable, or if there shall be adopted any Law that
permanently makes consummation of the Merger illegal or otherwise permanently
prohibited; provided, however, that the right to terminate this Agreement under
this Section 8.1(b)(i) shall not be available to any Party whose failure to
fulfill any material covenant or agreement under this Agreement has been the
cause of or resulted in the action or event described in this Section 8.1(b)(i)
occurring;

(ii) if the Merger shall not have been consummated on or before 11:59 p.m. Texas
time, on February 28, 2019; provided, however, that if on such date the
condition to closing set forth in Section 7.1(b) or Section 7.1(c) (if the
failure of such condition to be then satisfied is due to an Antitrust Law) shall
not have been satisfied but all other conditions to Closing shall have been
satisfied (or in the case of conditions that by their terms are to be satisfied
at the Closing, shall be capable of being satisfied or waived by all parties
entitled to the benefit of such conditions), such date may be extended by Parent
or the Company by written notice to the other Party up to a date that is no
later than May 31, 2019 (the “End Date Extension”, and such date, as it may be
extended by the End Date Extension, the “End Date”); provided, however, that the
right to terminate this Agreement under this Section 8.1(b)(i) shall not be
available to any Party whose failure to fulfill any material covenant or
agreement under this Agreement has been the cause of or resulted in the failure
of the Merger to occur on or before such date;

(iii) in the event of a breach by the other Party of any representation,
warranty, covenant or other agreement contained in this Agreement which would
give rise to the failure of a condition set forth in Sections 7.2(a) or (b) or
Section 7.3(a) or (b), as applicable (and such breach is not curable prior to
the End Date, or if curable prior to the End Date, has not been cured by the
earlier of (i) thirty (30) days after the giving of written notice to the
breaching Party of such breach and (ii) two (2) Business Days prior to the End
Date) (a “Terminable Breach”); provided, however, that the terminating Party is
not then in Terminable Breach of any representation, warranty, covenant or other
agreement contained in this Agreement;

(iv) if the Company Stockholder Approval shall not have been obtained by the
earlier of (A) the second Business Day before the End Date, or (B) the third
Business Day following the Information Statement/Prospectus Distribution Date
(such earlier time being the “Company Stockholder Consent Deadline”), provided,
however, that the right to terminate this Agreement under this
Section 8.1(b)(iv) shall not be available to any Party whose failure to fulfill
any material covenant or agreement under this Agreement has been the cause of or
resulted in the failure of the Company Stockholder Approval to have been
obtained; or

 

77



--------------------------------------------------------------------------------

(v) if the total number of Dissenting Shares exceeds twelve percent (12%) of the
issued and outstanding shares of Company Common Stock.

(c) by the Company, if (i) Parent fails to deliver a copy of the Parent
Stockholder Written Consent to the Company on the date of this Agreement
pursuant to Section 6.6(b) or (ii) for any reason the Parent Stockholder Written
Consent ceases to be valid and in full force or otherwise does not constitute
the Parent Stockholder Approval;

(d) by Parent, prior to, but not after, the time the Company Stockholder
Approval is obtained, if the Company Board or a committee thereof shall have
effected a Company Change of Recommendation (whether or not such Company Change
of Recommendation is permitted by this Agreement);

(e) by the Company, prior to, but not after, the time the Company Stockholder
Approval is obtained, in order to enter into a definitive agreement with respect
to a Company Superior Proposal; provided, however, that the Company shall have
complied with Section 6.3 in all material respects in respect of such Company
Competing Proposal and shall have contemporaneously with such termination paid
to Parent the Company Termination Fee pursuant to Section 8.3(b); or

(f) by Parent, if the Company shall have Willfully and Materially breached the
obligations set forth in Section 6.3(b) (No Solicitation by the Company).

Section 8.2 Notice of Termination; Effect of Termination.

(a) A terminating Party shall provide written notice of termination to the other
Party specifying with particularity the reason for such termination and any
termination shall be effective immediately upon delivery of such written notice
to the other Party.

(b) In the event of termination of this Agreement by any Party as provided in
Section 8.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any Party except with respect to this
Section 8.2, Section 6.7(b), Section 8.3 and Article I and Article IX (and the
provisions that substantively define any related defined terms not substantively
defined in Article I); provided, however, that notwithstanding anything to the
contrary herein, no such termination shall relieve any Party from liability for
any damages for a Willful and Material Breach of any covenant, agreement or
obligation hereunder or fraud.

Section 8.3 Expenses and Other Payments.

(a) Except as otherwise provided in this Agreement, each Party shall pay its own
expenses incident to preparing for, entering into and carrying out this
Agreement and the consummation of the Transactions, whether or not the Merger
shall be consummated.

(b) If the Company terminates this Agreement pursuant to Section 8.1(e) (Company
Superior Proposal), then the Company shall pay Parent the Company Termination
Fee in cash by wire transfer of immediately available funds to an account
designated by Parent contemporaneously with the termination of this Agreement.

 

78



--------------------------------------------------------------------------------

(c) If Parent terminates this Agreement pursuant to Section 8.1(d) (Company
Change of Recommendation) or Section 8.1(f) (No Solicitation by the Company),
then the Company shall pay Parent the Company Termination Fee, in each case, in
cash by wire transfer of immediately available funds to an account designated by
Parent no later than three (3) Business Days after notice of termination of this
Agreement.

(d) If Parent or the Company terminates this Agreement pursuant to
Section 8.1(b)(iv) (Failure to Obtain Company Stockholder Approval) and the
Company Board or a committee thereof has effected a Company Change of
Recommendation (whether or not such Company Change of Recommendation is
permitted by this Agreement), then the Company shall pay Parent the Company
Termination Fee in cash by wire transfer of immediately available funds to an
account designated by Parent no later than three (3) Business Days after notice
of termination of this Agreement.

(e) If either the Company or Parent terminates this Agreement pursuant to
Section 8.1(b)(iv) (Failure to Obtain Company Stockholder Approval), or if
either the Company or Parent terminates this Agreement pursuant to
Section 8.1(b)(v) (Dissenting Shares), then the Company shall pay Parent the
Parent Expenses.

(f) If the Company terminates this Agreement pursuant to Section 8.1(c) (Failure
to Obtain Parent Stockholder Approval), then Parent shall pay the Company the
Parent Termination Fee in cash by wire transfer of immediately available funds
to an account designated by the Company no later than three (3) Business Days
after notice of termination of this Agreement.

(g) If (i) (A) Parent or the Company terminates this Agreement pursuant to
Section 8.1(b)(iv) (Failure to Obtain Company Stockholder Approval) and
following the execution of this Agreement and on or before the date of such
termination a Company Competing Proposal shall have been publicly announced or
publicly disclosed and not been publicly withdrawn without qualification at
least seven (7) Business Days prior to the Company Stockholder Consent Deadline
or (B) the Company or Parent terminates this Agreement pursuant to
Section 8.1(b)(ii) (End Date) or Parent terminates this Agreement pursuant to
Section 8.1(b)(iii) (Company Terminable Breach) and following the execution of
this Agreement and on or before the date of such termination a Company Competing
Proposal shall have been announced, disclosed or otherwise communicated to the
Company Board and not withdrawn without qualification at least seven
(7) Business Days prior to the date of such termination, and (ii) within twelve
(12) months after the date of such termination, the Company enters into a
definitive agreement with respect to a Company Competing Proposal (or publicly
approves or recommends to the stockholders of the Company or otherwise does not
oppose, in the case of a tender or exchange offer, a Company Competing Proposal)
or consummates a Company Competing Proposal, then the Company shall pay Parent
the Company Termination Fee less any amount previously paid by the Company
pursuant to Section 8.3(e). For purposes of this Section 8.3(g), (1) any
reference in the definition of Company Competing Proposal to “20%” shall be
deemed to be a reference to “more than 50%,” (2) with respect to clause
(B) only, a Company Competing Proposal will not be deemed to have been “publicly
withdrawn” by any Person if, within twelve (12) months of the termination of the
Agreement, the Company or any of its Subsidiaries will have entered into a
definitive agreement with respect to, or will have consummated, or will have
approved or recommended to the stockholders of the Company or otherwise not
opposed, in the case of a tender offer or exchange offer, a Company Competing
Proposal made by or on behalf of such Person or any of its Affiliates and
(3) any Company Competing Proposal made prior to the execution of this Agreement
will be deemed to have been made following the execution of this Agreement if
the Company breaches its obligations under Section 6.3(a) with respect thereto.

 

79



--------------------------------------------------------------------------------

(h) If (i) the Company or Parent terminates this Agreement pursuant to
Section 8.1(b)(ii) (End Date) or the Company terminates this Agreement pursuant
to Section 8.1(b)(iii) (Parent Terminable Breach) and following the execution of
this Agreement and on or before the date of any such termination a Parent
Competing Proposal shall have been announced, disclosed or otherwise
communicated to the Parent Board and not withdrawn without qualification at
least seven (7) Business Days prior to the date of such termination, and
(ii) within twelve (12) months after the date of such termination, Parent enters
into a definitive agreement with respect to a Parent Competing Proposal (or
publicly approves or recommends to the stockholders of Parent or otherwise does
not oppose, in the case of a tender or exchange offer, a Parent Competing
Proposal) or consummates a Parent Competing Proposal, then Parent shall pay the
Company the Parent Termination Fee. For purposes of this Section 8.3(h), (1) any
reference in the definition of Parent Competing Proposal to “20%” shall be
deemed to be a reference to “more than 50%” and (2) a Parent Competing Proposal
will not be deemed to have been “publicly withdrawn” by any Person if, within
twelve (12) months of the termination of the Agreement, Parent or any of its
Subsidiaries will have entered into a definitive agreement with respect to, or
will have consummated, or will have approved or recommended to the stockholders
of Parent or otherwise not opposed, in the case of a tender offer or exchange
offer, a Parent Competing Proposal made by or on behalf of such Person or any of
its Affiliates and (3) any Parent Competing Proposal made prior to the execution
of this Agreement will be deemed to have been made following the execution of
this Agreement if Parent breaches its obligations under Section 6.4(a) with
respect thereto.

(i) In no event shall Parent be entitled to receive more than one payment of the
Company Termination Fee or more than one payment of Parent Expenses. If Parent
receives the Company Termination Fee, then Parent will not be entitled to also
receive a payment of the Parent Expenses. In no event shall the Company be
entitled to receive more than one payment of the Parent Termination Fee. If both
the Company Termination Fee and the Parent Termination Fee are payable pursuant
to this Section 8.3, no payment of the Company Termination Fee or the Parent
Termination Fee shall be required. The Parties agree that the agreements
contained in this Section 8.3 are an integral part of the Transactions, and
that, without these agreements, the Parties would not enter into this Agreement.
If a Party fails to promptly pay the amount due by it pursuant to this
Section 8.3, interest shall accrue on such amount from the date such payment was
required to be paid pursuant to the terms of this Agreement until the date of
payment at the rate of 8% per annum. If, in order to obtain such payment, the
other Party commences a Proceeding that results in judgment for such Party for
such amount, the defaulting Party shall pay the other Party its reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such Proceeding. The Parties agree that
the monetary remedies set forth in this Section 8.3 and the specific performance
remedies set forth in Section 9.11 shall be the sole and exclusive remedies of
(i) the Company and its Subsidiaries against Parent and Merger Sub and any of
their respective former, current or future directors, officers, shareholders,
Representatives or Affiliates for any loss suffered as a result of the failure
of the Merger to be consummated except in the case of fraud or a Willful and
Material Breach of any covenant, agreement or obligation (in which case only
Parent and Merger Sub shall be liable for damages for such fraud or Willful and
Material Breach), and upon payment of such amount, none of Parent or Merger Sub
or any of their respective former, current or future directors, officers,
shareholders, Representatives or Affiliates shall have any further liability or
obligation relating to or arising out of this Agreement or the Transactions,
except for the liability of Parent in the case of fraud or a Willful and
Material Breach of any covenant, agreement or obligation; and (ii) Parent and
Merger Sub against the Company and its Subsidiaries and any of their respective
former, current or future directors, officers, shareholders, Representatives or
Affiliates for any loss suffered as a result of the failure of the Merger to be
consummated except in the case of fraud or a Willful and Material Breach of any
covenant, agreement or obligation (in which case only the Company shall be
liable for damages for such fraud

 

80



--------------------------------------------------------------------------------

or Willful and Material Breach), and upon payment of such amount, none of the
Company and its Subsidiaries or any of their respective former, current or
future directors, officers, shareholders, Representatives or Affiliates shall
have any further liability or obligation relating to or arising out of this
Agreement or the Transactions, except for the liability of the Company in the
case of fraud or a Willful and Material Breach of any covenant, agreement or
obligation.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 Schedule Definitions. All capitalized terms in the Company
Disclosure Letter and the Parent Disclosure Letter shall have the meanings
ascribed to them herein (including in Annex A) except as otherwise defined
therein.

Section 9.2 Survival. Except as otherwise provided in this Agreement, none of
the representations, warranties, agreements and covenants contained in this
Agreement will survive the Closing; provided, however, that Article I (and the
provisions that substantively define any related defined terms not substantively
defined in Article I), this Article IX and the agreements of the Parties in
Article II and III, and Section 4.27 (No Additional Representations),
Section 5.28, (No Additional Representations), Section 6.9 (Employee Matters),
Section 6.10 (Indemnification; Directors’ and Officers’ Insurance), Section 6.19
(Tax Matters) and those other covenants and agreements contained herein that by
their terms apply, or that are to be performed in whole or in part, after the
Closing, shall survive the Closing. The Confidentiality Agreement shall
(i) survive termination of this Agreement in accordance with its terms and
(ii) terminate as of the Effective Time.

Section 9.3 Notices. All notices, requests and other communications to any Party
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given (a) if delivered in person; (b) if
transmitted by electronic mail (“e-mail”) (but only if confirmation of receipt
of such e-mail is requested and received; provided, however, that each notice
Party shall use reasonable best efforts to confirm receipt of any such email
correspondence promptly upon receipt of such request); or (c) if transmitted by
national overnight courier, in each case as addressed as follows:

 

  (i)

if to Parent or Merger Sub, to:

Eclipse Resources Corporation

2121 Old Gatesburg Road, Suite 110

State College, Pennsylvania 16803

Attention:    General Counsel

E-mail:        chulburt@eclipseresources.com

with a required copy to (which copy shall not constitute notice):

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attention:    Bryn A. Sappington

                    Paul S. Conneely

E-mail:        bryn.sappington@nortonrosefulbright.com

                     paul.conneely@nortonrosefulbright.com

 

81



--------------------------------------------------------------------------------

  (ii)

if to the Company, to:

Blue Ridge Mountain Resources, Inc.

122 West John Carpenter Freeway, Suite 300

Irving, Texas 75039

Attention:    General Counsel

E-mail:        pjohnston@brmresources.com

with a required copy to (which copy shall not constitute notice):

Bracewell LLP

711 Louisiana Street, Suite 2300

Houston, Texas 77002

Attention:    Charles H. Still, Jr.

E-mail:        charles.still@bracewell.com

Section 9.4 Rules of Construction.

(a) Each of the Parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement and that it has executed the same with the advice of said independent
counsel. Each Party and its counsel cooperated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto exchanged between the Parties shall be deemed the work product
of the Parties and may not be construed against any Party by reason of its
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted it is of no application and is hereby expressly waived.

(b) The inclusion of any information in the Company Disclosure Letter or Parent
Disclosure Letter shall not be deemed an admission or acknowledgment, in and of
itself and solely by virtue of the inclusion of such information in the Company
Disclosure Letter or Parent Disclosure Letter, as applicable, that such
information is required to be listed in the Company Disclosure Letter or Parent
Disclosure Letter, as applicable, that such items are material to the Company
and its Subsidiaries, taken as a whole, or Parent and its Subsidiaries, taken as
a whole, as the case may be, or that such items have resulted in a Company
Material Adverse Effect or a Parent Material Adverse Effect. The headings, if
any, of the individual sections of each of the Parent Disclosure Letter and
Company Disclosure Letter are inserted for convenience only and shall not be
deemed to constitute a part thereof or a part of this Agreement. The Company
Disclosure Letter and Parent Disclosure Letter are arranged in sections
corresponding to the Sections of this Agreement merely for convenience, and the
disclosure of an item in one section of the Company Disclosure Letter or Parent
Disclosure Letter, as applicable, as an exception to a particular representation
or warranty shall be deemed adequately disclosed as an exception with respect to
all other representations or warranties to the extent that the relevance of such
item to such representations or warranties is reasonably apparent on its face,
notwithstanding the presence or absence of an appropriate section of the Company
Disclosure Letter or Parent Disclosure Letter with respect to such other
representations or warranties or an appropriate cross reference thereto.

(c) The specification of any dollar amount in the representations and warranties
or otherwise in this Agreement or in the Company Disclosure Letter or Parent
Disclosure Letter is not intended and shall not be deemed to be an admission or
acknowledgment of the materiality of such amounts or items, nor shall the same
be used in any dispute or controversy between the Parties to determine whether
any obligation, item or matter (whether or not described herein or included in
any schedule) is or is not material for purposes of this Agreement.

 

82



--------------------------------------------------------------------------------

(d) All references in this Agreement to Annexes, Exhibits, Schedules, Articles,
Sections, subsections and other subdivisions refer to the corresponding Annexes,
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions of
this Agreement unless expressly provided otherwise. Titles appearing at the
beginning of any Articles, Sections, subsections or other subdivisions of this
Agreement are for convenience only, do not constitute any part of such Articles,
Sections, subsections or other subdivisions, and shall be disregarded in
construing the language contained therein. The words “this Agreement,” “herein,”
“hereby,” “hereunder” and “hereof” and words of similar import, refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited. The words “this Section,” “this subsection” and words of similar
import, refer only to the Sections or subsections hereof in which such words
occur. The word “including” (in its various forms) means “including, without
limitation.” Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires. Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms. Unless the context otherwise requires, all
references to a specific time shall refer to Houston, Texas time. The word “or”
is not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends and such phrase shall not mean
simply “if.” The term “dollars” and the symbol “$” mean United States Dollars.
The words “made available” with respect to any documents to be made available to
any Party means that such document was in the electronic data room relating to
the Transactions maintained by the Company or Parent, as applicable, one
Business Day prior to the date of execution of this Agreement. The table of
contents and headings herein are for convenience of reference only, do not
constitute part of this Agreement and shall not be deemed to limit or otherwise
affect any of the provisions hereof.

(e) In this Agreement, except as the context may otherwise require, references
to: (i) any agreement (including this Agreement), contract, statute or
regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented, restated or replaced from time to time (in the case of
an agreement or contract, to the extent permitted by the terms thereof and, if
applicable, by the terms of this Agreement); (ii) any Governmental Entity
include any successor to that Governmental Entity; (iii) any applicable Law
refers to such applicable Law as amended, modified, supplemented or replaced
from time to time (and, in the case of statutes, include any rules and
regulations promulgated under such statute) and references to any section of any
applicable Law or other law include any successor to such section; and (iv)
“days” mean calendar days; when calculating the period of time within which, or
following which, any act is to be done or step taken pursuant to this Agreement,
the date that is the reference day in calculating such period shall be excluded
and if the last day of the period is a non-Business Day, the period in question
shall end on the next Business Day or if any action must be taken hereunder on
or by a day that is not a Business Day, then such action may be validly taken on
or by the next day that is a Business Day.

Section 9.5 Counterparts. This Agreement may be executed in two (2) or more
counterparts, including via facsimile or email in “portable document format”
(“pdf”) form transmission, all of which shall be considered one and the same
agreement and shall become effective when two (2) or more counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.

 

83



--------------------------------------------------------------------------------

Section 9.6 Entire Agreement; No Third Party Beneficiaries. This Agreement
(together with the Confidentiality Agreement, the Company Voting Agreements, the
Parent Voting Agreement and any other documents and instruments executed
pursuant hereto) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof. Except for the provisions of (a) Article
III (including, for the avoidance of doubt, the rights of the former holders of
Company Common Stock and holders of Company RSUs and Company Restricted Stock
and Company PIA Holders to receive the Merger Consideration or other payments
pursuant to Section 3.2) but only from and after the Effective Time and
(b) Section 6.10 (which from and after the Effective Time is intended for the
benefit of, and shall be enforceable by, the Persons referred to therein and by
their respective heirs and Representatives) but only from and after the
Effective Time, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the Parties any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 9.7 Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

(b) THE PARTIES IRREVOCABLY AND UNCONDITIONALLY CONSENT AND SUBMIT TO THE
PERSONAL JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR THE DELAWARE SUPREME COURT
DETERMINES THAT, NOTWITHSTANDING SECTION 111 OF THE DGCL, THE COURT OF CHANCERY
DOES NOT HAVE JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
IN ANY SUCH ACTION, SUIT OR PROCEEDING OR TO ASSERT THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR
FEDERAL COURT. THE PARTIES AGREE NOT TO BRING ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY OTHER COURT. EACH PARTY HERETO WAIVES ANY DEFENSE OF
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION, SUIT OR PROCEEDING SO
BROUGHT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION
OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND
AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION,
SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 8.3 OR IN SUCH OTHER MANNER
AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

 

84



--------------------------------------------------------------------------------

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 9.7.

Section 9.8 Severability. Each Party agrees that, should any court or other
competent authority hold any provision of this Agreement or part hereof to be
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such other term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the Transactions be consummated as originally contemplated to the
greatest extent possible. Except as otherwise contemplated by this Agreement, in
response to an order from a court or other competent authority for any Party to
take any action inconsistent herewith or not to take an action consistent
herewith or required hereby, to the extent that a Party took an action
inconsistent with this Agreement or failed to take action consistent with this
Agreement or required by this Agreement pursuant to such order, such Party shall
not incur any liability or obligation unless such Party did not in good faith
seek to resist or object to the imposition or entering of such order.

Section 9.9 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the Parties (whether by
operation of Law or otherwise) without the prior written consent of the other
Party. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns. Any purported assignment in violation of this
Section 9.9 shall be void.

Section 9.10 Affiliate Liability. Each of the following is herein referred to as
a “Company Affiliate”): (a) any direct or indirect holder of equity interests or
securities in the Company (whether stockholders or otherwise), and (b) any
director, officer, employee, Representative or agent of (i) the Company or
(ii) any Person who controls the Company. No Company Affiliate shall have any
liability or obligation to Parent or Merger Sub of any nature whatsoever in
connection with or under this Agreement or the transactions contemplated hereby
or thereby other than for fraud, and Parent and Merger Sub hereby waive and
release all claims of any such liability and obligation, other than for fraud.
Each of the following is herein referred to as a “Parent Affiliate”): (x) any
direct or indirect holder of equity interests or securities in Parent (whether
stockholders or otherwise), and (y) any director, officer, employee,
Representative or agent of (i) Parent or (ii) any Person who controls Parent. No
Parent Affiliate shall have any liability or obligation to the Company of any
nature whatsoever in connection with or under this Agreement or the transactions
contemplated hereby or thereby other than for fraud, and the Company hereby
waive and release all claims of any such liability and obligation, other than
for fraud.

 

85



--------------------------------------------------------------------------------

Section 9.11 Specific Performance. The Parties agree that irreparable damage,
for which monetary damages would not be an adequate remedy, would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the Parties.
Prior to the termination of this Agreement pursuant to Section 8.1, it is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction, in each case
in accordance with this Section 9.11, this being in addition to any other remedy
to which they are entitled under the terms of this Agreement at law or in
equity. Each Party accordingly agrees not to raise any objections to the
availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of, or to enforce compliance with, the
covenants and obligations of such Party under this Agreement all in accordance
with the terms of this Section 9.11. Each Party further agrees that no other
Party or any other Person shall be required to obtain, furnish or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 9.11, and each Party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument. If prior to the End Date, any Party hereto brings an
action to enforce specifically the performance of the terms and provisions
hereof by any other Party, the End Date shall automatically be extended by such
other time period established by the court presiding over such action.

Section 9.12 Amendment. This Agreement may be amended by the Parties at any time
before or after adoption of this Agreement by the stockholders of the Company,
but, after any such adoption, no amendment shall be made which by law would
require the further approval by such stockholders without first obtaining such
further approval. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.

Section 9.13 Extension; Waiver. At any time prior to the Effective Time, the
Company and Parent may, to the extent legally allowed:

(a) extend the time for the performance of any of the obligations or acts of the
other Party hereunder;

(b) waive any inaccuracies in the representations and warranties of the other
Party contained herein or in any document delivered pursuant hereto; or

(c) waive compliance with any of the agreements or conditions of the other Party
contained herein.

Notwithstanding the foregoing, no failure or delay by the Company or Parent in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder. No agreement on the part of a Party to any such extension
or waiver shall be valid unless set forth in an instrument in writing signed on
behalf of such Party.

[Signature Page Follows]

 

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed by
its respective officer thereunto duly authorized, all as of the date first
written above.

 

ECLIPSE RESOURCES CORPORATION By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   Chairman, President and   Chief Executive
Officer EVEREST MERGER SUB INC. By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   Chairman, President and   Chief Executive
Officer BLUE RIDGE MOUNTAIN RESOURCES, INC. By:  

/s/ John K. Reinhart

Name:   John K. Reinhart Title:   President and Chief Executive Officer

Signature Page

 



--------------------------------------------------------------------------------

ANNEX A

Certain Definitions

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly, controlling, controlled by, or under common control with, such
Person, through one or more intermediaries or otherwise.

“Aggregated Group” means all entities under common control with any Person
within the meaning of Section 414(b), (k), or (m) of the Code or Section 4001 of
ERISA.

“beneficial ownership,” including the correlative term “beneficially owning,”
has the meaning ascribed to such term in Section 13(d) of the Exchange Act.

“Business Day” means a day other than a day on which banks in the State of New
York are authorized or obligated to be closed.

“Closing Date Stock Price” means the closing price per share of the Parent
Common Stock on the NYSE on the Closing Date.

“Company Competing Proposal” means any contract, proposal, offer or indication
of interest relating to any transaction or series of related transactions (other
than transactions only with Parent or any of its Subsidiaries) involving,
directly or indirectly: (a) other than in a transaction or series of related
transactions permitted pursuant to Section 6.1(b), any acquisition (by asset
purchase, stock purchase, merger, or otherwise) by any Person or group of any
business or assets of the Company or any of its Subsidiaries (including capital
stock of or ownership interest in any Subsidiary) that constitute 20% or more of
the Company’s and its Subsidiaries’ assets (by fair market value) or generated
20% or more of the Company’s and its Subsidiaries’ net revenue or earnings
before interest, Taxes, depreciation and amortization for the preceding twelve
months, or any license, lease or long-term supply agreement having a similar
economic effect, (b) any acquisition of beneficial ownership by any Person or
group of 20% or more of the outstanding shares of Company Common Stock or any
other securities entitled to vote on the election of directors or any tender or
exchange offer that if consummated would result in any Person or group
beneficially owning 20% or more of the outstanding shares of Company Common
Stock or any other securities entitled to vote on the election of directors or
(c) any merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its Subsidiaries.

“Company Credit Agreement” means the Credit Agreement dated as of November 7,
2017 among the Company, HPS Investment Partners, LLC, as administrative agent,
and the Lenders party thereto.

“Company Intervening Event” means a material development or change in
circumstance that occurs or arises after the date of this Agreement that was not
known to or reasonably foreseeable by the Company Board as of the date of this
Agreement; provided, however, that in no event shall the receipt, existence or
terms of a Company Competing Proposal or any matter relating thereto or of
consequence thereof constitute a Company Intervening Event.

“Company PIA” means a “Performance Interest” awarded under (and as defined in) a
Company PIA Award Agreement.

“Company PIA Award Agreement” means each Performance Interest Award Agreement
entered into by the Company and the Recipient named therein.

“Company PIA Holder” means a holder of a Company PIA.

 

A-1



--------------------------------------------------------------------------------

“Company Plan” means an Employee Benefit Plan sponsored, maintained, or
contributed to by the Company or any Subsidiary of the Company, or with respect
to which the Company or any Subsidiary of the Company has or may have any
liability.

“Company RSU” means a restricted stock unit awarded under the Company Restricted
Stock Units Plan or otherwise under a Company RSU Agreement that represents the
right to receive a payment in cash or shares of Company Common Stock.

“Company RSU Agreement” means each agreement entered into by the Company and the
Recipient named therein providing the terms and conditions of an award of
Company RSUs.

“Company Restricted Stock” means restricted shares of Company Common Stock
awarded under a Restricted Stock Award Agreement between the Company and the
Recipient named therein.

“Company Restricted Stock Units Plan” means the Blue Ridge Mountain Resources,
Inc. Restricted Stock Units Plan.

“Company Stockholder Approval” means (a) the adoption of this Agreement by the
holders of a majority of the outstanding shares of Company Common Stock in
accordance with the DGCL and the Organizational Documents of the Company,
whether by written consent or otherwise and (b) the prior written approval of
the consummation of the Merger by the holders of a majority of the outstanding
shares of the Company Common Stock in accordance with the Company Stockholders
Agreement.

“Company Stockholders Agreement” means the Stockholders Agreement dated as of
May 6, 2016 by and among the Company and the holders of Company Common Stock
party thereto.

“Company Superior Proposal” means a bona fide written proposal that is not
solicited after the date of this Agreement and is made after the date of this
Agreement by any Person or group (other than Parent or any of its Affiliates) to
acquire, directly or indirectly, (a) businesses or assets of the Company or any
of its Subsidiaries (including capital stock of or ownership interest in any
Subsidiary) that account for 50% or more of the fair market value of such assets
or that generated 50% or more of the Company’s and its Subsidiaries’ net revenue
or earnings before interest, Taxes, depreciation and amortization for the
preceding twelve months, respectively, or (b) more than 50% of the outstanding
shares of Company Common Stock, in each case whether by way of merger,
amalgamation, share exchange, tender offer, exchange offer, recapitalization,
consolidation, sale of assets or otherwise, that in the good faith determination
of the Company Board or a committee thereof, after consultation with its
financial advisors, that (i) if consummated, would result in a transaction more
favorable to the Company’s stockholders from a financial point of view than the
Merger (after taking into account the time likely to be required to consummate
such proposal and any adjustments or revisions to the terms of this Agreement
offered by Parent in response to such proposal or otherwise), (ii) is reasonably
likely to be consummated on the terms proposed, taking into account any legal,
financial, regulatory and stockholder approval requirements, the sources,
availability and terms of any financing, financing market conditions and the
existence of a financing contingency, the likelihood of termination, the timing
of closing, the identity of the Person or Persons making the proposal and any
other aspects considered relevant by the Company Board and (iii) for which, if
applicable, financing is fully committed or reasonably determined to be
available to the Company Board.

“Company Termination Fee” means (i) if payable (A) in connection with a
termination of this Agreement by Parent pursuant to Section 8.1(d) (Company
Change of Recommendation) following a Company Change of Recommendation in
response to a Company Intervening Event, or (B) in connection with a termination
of this Agreement by Parent or the Company pursuant to Section 8.1(b)(iv) and
the Company has effected a Company Change of Recommendation in response to a
Company Intervening Event, $18,000,000; and (ii) if payable in any other
circumstance, $12,000,000.

 

A-2



--------------------------------------------------------------------------------

“Consent” means any filing, notice, report, registration, approval, consent,
ratification, permit, permission, amendment, waiver, expiration of waiting
periods or authorization.

“control” and its correlative terms, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Derivative Transaction” means any swap transaction, option, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction or collar transaction relating to one or more currencies,
commodities (including, without limitation, natural gas, natural gas liquids,
crude oil and condensate), bonds, equity securities, loans, interest rates,
catastrophe events, weather-related events, credit-related events or conditions
or any indexes, or any other similar transaction (including any put, call or
other option with respect to any of these transactions) or combination of any of
these transactions, including collateralized mortgage obligations or other
similar instruments or any debt or equity instruments evidencing or embedding
any such types of transactions, and any related credit support, collateral or
other similar arrangements related to such transactions.

“DTC” means The Depositary Trust Company.

“Edgar” means the Electronic Data Gathering, Analysis and Retrieval System
administered by the SEC.

“Employee Benefit Plan” of any Person means any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA, regardless of whether such plan is subject
to ERISA), and any personnel policy (oral or written), equity option, restricted
equity, equity purchase plan, equity compensation plan, phantom equity or
appreciation rights plan, collective bargaining agreement, bonus plan or
arrangement, incentive award plan or arrangement, vacation or holiday pay
policy, retention or severance pay plan, policy or agreement, deferred
compensation agreement or arrangement, change in control, hospitalization or
other medical, dental, vision, accident, disability, life or other insurance,
executive compensation or supplemental income arrangement, individual consulting
agreement, employment agreement, and any other employee benefit plan, agreement,
arrangement, program, practice, or understanding for any current or former
employee, officer, manager, director, retiree, individual independent contractor
or individual consultant of the Person.

“Encumbrances” means liens, pledges, charges, encumbrances, claims,
hypothecation, mortgages, deeds of trust, security interests, restrictions,
rights of first refusal, defects in title, prior assignment, license sublicense
or other burdens, options or encumbrances of any kind or any agreement, option,
right or privilege (whether by Law, contract or otherwise) capable of becoming
any of the foregoing (any action of correlative meaning, to “Encumber”).

“Environmental Laws” means any and all applicable Laws pertaining to prevention
of pollution or protection of the environment (including, without limitation,
any natural resource damages or any generation, use, storage, treatment,
disposal or Release of Hazardous Materials into the indoor or outdoor
environment) in effect as of the date hereof

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934.

 

A-3



--------------------------------------------------------------------------------

“Governmental Entity” means any court, governmental, regulatory or
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign.

“group” has the meaning ascribed to such term in Section 13(d) of the Exchange
Act.

“Hazardous Materials” means any (a) chemical, product, substance, waste,
pollutant, or contaminant that is defined or listed as hazardous or toxic or
that is otherwise regulated under any Environmental Law; (b) asbestos containing
materials, whether in a friable or non-friable condition, lead-containing
material polychlorinated biphenyls, naturally occurring radioactive materials or
radon; and (c) any Hydrocarbons.

“Hydrocarbons” means any hydrocarbon-containing substance, crude oil, natural
gas, condensate, drip gas and natural gas liquids, coalbed gas, ethane, propane,
iso-butane, nor-butane, gasoline, scrubber liquids and other liquids or gaseous
hydrocarbons or other substances (including minerals or gases), or any
combination thereof, produced or associated therewith.

“Indebtedness” of any Person means, without duplication: (a) indebtedness of
such Person for borrowed money; (b) obligations of such Person to pay the
deferred purchase or acquisition price for any property of such Person;
(c) reimbursement obligations of such Person in respect of drawn letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (d) obligations of such Person
under a lease to the extent such obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP;
and (e) indebtedness of others as described in clauses (a) through (d) above
guaranteed by such Person; but Indebtedness does not include accounts payable to
trade creditors, or accrued expenses arising in the ordinary course of business
consistent with past practice, in each case, that are not yet due and payable,
or are being disputed in good faith, and the endorsement of negotiable
instruments for collection in the ordinary course of business.

“Intellectual Property” means any and all proprietary, industrial and
intellectual property rights, under the applicable Law of any jurisdiction or
rights under international treaties, both statutory and common law rights,
including: (a) utility models, supplementary protection certificates, invention
disclosures, registrations, patents and applications for same, and extensions,
divisions, continuations, continuations-in-part, reexaminations, revisions,
renewals, substitutes, and reissues thereof; (b) trademarks, service marks,
certification marks, collective marks, brand names, d/b/a’s, trade names,
slogans, domain names, symbols, logos, trade dress and other identifiers of
source, and registrations and applications for registrations thereof and
renewals of the same (including all common law rights and goodwill associated
with the foregoing and symbolized thereby); (c) published and unpublished works
of authorship, whether copyrightable or not, copyrights therein and thereto,
together with all common law and moral rights therein, database rights, and
registrations and applications for registration of the foregoing, and all
renewals, extensions , restorations and reversions thereof; (d) trade secrets,
know-how, and other rights in information, including designs, formulations,
concepts, compilations of information, methods, techniques, procedures, and
processes, whether or not patentable; (e) Internet domain names and URLs; and
(f) all other intellectual property, industrial or proprietary rights.

“IT Assets” means computers, software, servers, networks, workstations, routers,
hubs, circuits, switches, data communications lines, and all other information
technology equipment, and all associated documentation.

“knowledge” means the actual knowledge of, (a) in the case of the Company, the
individuals listed in Schedule 1.1 of the Company Disclosure Letter and (b) in
the case of Parent, the individuals listed in Schedule 1.1 of the Parent
Disclosure Letter.

 

A-4



--------------------------------------------------------------------------------

“Law” means any law, rule, regulation, ordinance, code, judgment, order, treaty,
convention, governmental directive or other legally enforceable requirement,
U.S. or non-U.S., of any Governmental Entity, including common law.

“Material Adverse Effect” means, when used with respect to any Party, any fact,
circumstance, effect, change, event or development that (a) would prevent,
materially delay or materially impair the ability of such Party or its
Subsidiaries to consummate the Transactions or (b) has, or would have, a
material adverse effect on the financial condition, business, assets, properties
or results of operations of such Party and its Subsidiaries, taken as a whole;
provided, however, that with respect to this clause (b) only, no effect (by
itself or when aggregated or taken together with any and all other effects) to
the extent directly or indirectly resulting from, arising out of, attributable
to, or related to any of the following shall be deemed to be or constitute a
“Material Adverse Effect” or shall be taken into account when determining
whether a “Material Adverse Effect” has occurred or may, would or could occur:

 

  (i)

general economic conditions (or changes in such conditions) or conditions in the
global economy generally;

 

  (ii)

conditions (or changes in such conditions) in the securities markets, credit
markets, currency markets or other financial markets, including (A) changes in
interest rates and changes in exchange rates for the currencies of any countries
and (B) any suspension of trading in securities (whether equity, debt,
derivative or hybrid securities) generally on any securities exchange or
over-the-counter market;

 

  (iii)

conditions (or changes in such conditions) in the oil and gas exploration,
development or production industry (including changes in commodity prices,
general market prices and regulatory changes affecting the industry);

 

  (iv)

political conditions (or changes in such conditions) or acts of war, sabotage or
terrorism (including any escalation or general worsening of any such acts of
war, sabotage or terrorism);

 

  (v)

earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild fires or
other natural disasters, weather conditions;

 

  (vi)

the announcement of this Agreement or the pendency or consummation of the
Transactions (other than with respect to any representation or warranty that is
intended to address the consequences of the execution or delivery of this
Agreement or the announcement or consummation of the Transactions);

 

  (vii)

compliance with the terms of, or the taking of any action expressly permitted or
required by, this Agreement (except for any obligation under this Agreement to
operate in the ordinary course of business (or similar obligation) pursuant to
Section 6.1 or Section 6.2, as applicable);

 

  (viii)

changes in Law or other legal or regulatory conditions, or the interpretation
thereof, or changes in GAAP or other accounting standards (or the interpretation
thereof), or that result from any action taken for the purpose of complying with
any of the foregoing;

 

  (ix)

any changes in such Party’s stock price or the trading volume of such Party’s
stock, or any failure by such Party to meet any analysts’ estimates or
expectations of such Party’s revenue, earnings or other financial performance or
results of operations for any period, or

 

A-5



--------------------------------------------------------------------------------

  any failure by such Party or any of its Subsidiaries to meet any internal
budgets, plans or forecasts of its revenues, earnings or other financial
performance or results of operations (it being understood that the facts or
occurrences giving rise to or contributing to such changes or failures may
constitute, or be taken into account in determining whether there has been or
will be, a Material Adverse Effect); or

 

  (x)

any Proceedings made or brought by any of the current or former stockholders or
shareholders of such Person (on their own behalf or on behalf of such Person)
against the Company, Parent, Merger Sub or any of their directors or officers,
arising out of the Merger or in connection with any other transactions
contemplated by this Agreement.

provided, however, except to the extent such effects directly or indirectly
resulting from, arising out of, attributable to or related to the matters
described in the foregoing clauses (i) – (v) disproportionately adversely affect
such Party and its Subsidiaries, taken as a whole, as compared to other
similarly situated participants operating in the oil and gas exploration,
development or production industry (in which case, such adverse effects (if any)
shall be taken into account when determining whether a “Material Adverse Effect”
has occurred or may, would or could occur solely to the extent they are
disproportionate).

“Majority Stockholders” means, collectively, EnCap Energy Capital Fund VIII,
L.P., EnCap Energy Capital Fund VIII Co-Investors, L.P., and EnCap Energy
Capital Fund IX, L.P.

“NYSE” means the New York Stock Exchange.

“Oil and Gas Leases” means all leases, subleases, licenses or other occupancy or
similar agreements (including any series of related leases with the same lessor)
under which a Person leases, subleases or licenses or otherwise acquires or
obtains rights to produce Hydrocarbons from real property interests.

“Oil and Gas Properties” means all interests in and rights with respect to
(a) oil, gas, mineral, and similar properties of any kind and nature, including
working, leasehold and mineral interests and operating rights and royalties,
overriding royalties, production payments, net profit interests and other
non-working interests and non-operating interests (including all Oil and Gas
Leases, operating agreements, unitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, and in each
case, interests thereunder), surface interests, fee interests, reversionary
interests, reservations and concessions and (b) all Wells located on or
producing from such leases and properties.

“Organizational Documents” means (a) with respect to a corporation, the charter,
articles or certificate of incorporation, as applicable, and bylaws thereof,
(b) with respect to a limited liability company, the certificate of formation or
organization, as applicable, and the operating or limited liability company
agreement thereof, (c) with respect to a partnership, the certificate of
formation and the partnership agreement, and (d) with respect to any other
Person the organizational, constituent and/or governing documents and/or
instruments of such Person.

“other Party” means (a) when used with respect to the Company, Parent and Merger
Sub and (b) when used with respect to Parent or Merger Sub, the Company.

“Parent Competing Proposal” means any contract, proposal, offer or indication of
interest relating to any transaction or series of related transactions involving
directly or indirectly: (a) any acquisition (by asset purchase, stock purchase,
merger, or otherwise) by any Person or group of any business or assets of Parent
or any of its Subsidiaries (including capital stock of or ownership interest in
any Subsidiary) that constitute 20% or more of Parent’s and its Subsidiaries’
assets (by fair market value) or generate 20% or more of Parent’s and its
Subsidiaries’ net revenue or earnings before interest, Taxes, depreciation and

 

A-6



--------------------------------------------------------------------------------

amortization for the preceding twelve (12) months, or any license, lease or
long-term supply agreement having a similar economic effect, (b) any acquisition
of beneficial ownership by any Person or group of 20% or more of the outstanding
shares of Parent Common Stock or any other securities entitled to vote on the
election of directors or any tender or exchange offer that if consummated would
result in any Person or group beneficially owning 20% or more of the outstanding
shares of Parent Common Stock or any other securities entitled to vote on the
election of directors or (c) any merger, consolidation, share exchange, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving Parent.

“Parent Expenses” means a cash amount equal to $3,250,000 to be paid in respect
of Parent’s costs and expenses in connection with the negotiation, execution and
performance of this Agreement and the Transactions.

“Parent Permitted Acquisition” means any acquisition (by asset purchase or
exchange, stock purchase, merger, or otherwise) that (a) does not require
approval by the stockholders of Parent, (b) is approved by at least two-thirds
of the Parent Board after its receipt of a customary fairness opinion with
respect thereto from an investment bank of national standing, and (c) would not
reasonably be expected to prevent or materially impair or materially delay
consummation of the Merger.

“Parent Plan” means an Employee Benefit Plan sponsored, maintained, or
contributed to by Parent or any Subsidiary of Parent, or with respect to which
Parent or any Subsidiary of Parent has or may have any liability.

“Parent Stockholder Approval” means the approval of the Parent Stock Issuance
and the Parent Charter Amendment by the requisite vote of the holders of
outstanding shares of Parent Common Stock in accordance with the rules and
regulations of the NYSE, the DGCL and the Organizational Documents of Parent.

“Parent Termination Fee” means $12,000,000.

“Party” or “Parties” means a party or the parties to this Agreement, except as
the context may otherwise require.

“PIA Number of Shares” means, with respect to each Company PIA Holder,
(a) unless otherwise determined by the Company Board as provided in clause (b),
a number of shares of Company Common Stock equal to (i) the “Performance
Interest Stock Value” (as defined in and determined by the Company Board under
the applicable Company PIA Award Agreement) for such Company PIA Holder, divided
by (ii) (A) the Closing Date Stock Price multiplied by (B) the Exchange Ratio,
or (b) such other number of shares of Company Common Stock determined by the
Company Board not to exceed the number of shares of Company Common Stock with
respect to which such Company PIA Holder’s Company PIA represents a notional
interest (as specified in the applicable Company PIA Award Agreement).

“Permitted Encumbrances” means:

(a) to the extent not applicable to the transactions contemplated hereby or
thereby or otherwise waived prior to the Effective Time, preferential purchase
rights, rights of first refusal, purchase options (including pursuant to any
area of mutual interest or similar agreement) and similar rights granted
pursuant to any contracts, including joint operating agreements, joint ownership
agreements, joint development agreements, stockholders agreements, organic
documents and other similar agreements and documents;

 

A-7



--------------------------------------------------------------------------------

(b) contractual or statutory mechanic’s, materialmen’s, warehouseman’s,
journeyman’s and carrier’s liens and other similar Encumbrances arising in the
ordinary course of business for amounts not yet delinquent and Encumbrances for
Taxes or assessments or other governmental charges that are not yet delinquent
or, in all instances, if delinquent, that are being contested in good faith in
the ordinary course of business and for which adequate reserves have been
established in accordance with GAAP by the party responsible for payment
thereof;

(c) Production Burdens payable to third parties that are deducted in the
calculation of discounted present value in the Company Reserve Report or the
Parent Reserve Reports, as applicable, and any Production Burdens payable to
third parties affecting any Oil and Gas Property that was acquired subsequent to
the date of the Company Reserve Report or the dates of the Parent Reserve
Reports, as applicable;

(d) Encumbrances arising in the ordinary course of business under operating
agreements, joint venture agreements, partnership agreements, Oil and Gas
Leases, farm-out agreements, division orders, contracts for the sale, purchase,
transportation, processing or exchange of oil, gas or other Hydrocarbons,
unitization and pooling declarations and agreements, area of mutual interest
agreements, development agreements, joint ownership arrangements and other
agreements that are customary in the oil and gas business, provided, however,
that, in each case, such Encumbrance (i) secures obligations that are not
Indebtedness or a deferred purchase price and are not delinquent and (ii) would
not be reasonably expected to have a Material Adverse Effect, on the value, use
or operation of the property encumbered thereby;

(e) such Encumbrances as the Company (in the case of Encumbrances with respect
to properties or assets of Parent or its Subsidiaries) or Parent (in the case of
Encumbrances with respect to properties or assets of the Company or its
Subsidiaries), as applicable, may have expressly waived in writing;

(f) all easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases and other similar rights in respect of surface operations, and
easements for pipelines, streets, alleys, highways, telephone lines, power
lines, railways and other easements and rights-of-way, on, over or in respect of
any of the properties of the Company or Parent, as applicable, or any of their
respective Subsidiaries, that are customarily granted in the oil and gas
industry and do not materially interfere with the operation, value or use of the
property or asset affected;

(g) any Encumbrances discharged at or prior to the Effective Time (including
Encumbrances securing any Indebtedness that will be paid off in connection with
Closing);

(h) Encumbrances imposed or promulgated by applicable Law or any Governmental
Entity with respect to real property, including zoning, building or similar
restrictions; or

(i) Encumbrances, exceptions, defects or irregularities in title, easements,
imperfections of title, claims, charges, security interests, rights-of-way,
covenants, restrictions and other similar matters that would be accepted by a
reasonably prudent purchaser of oil and gas interests, that would not reduce the
net revenue interest share of the Company or Parent, as applicable, or such
Party’s Subsidiaries, in any Oil and Gas Lease below the net revenue interest
share shown in the Company Reserve Report or Parent Reserve Reports, as
applicable, with respect to such lease, or increase the working interest of the
Company or Parent, as applicable, or of such Party’s Subsidiaries, in any Oil
and Gas Lease above the working interest shown on the Company Reserve Report or
Parent Reserve Reports, as applicable, with respect to such lease.

“Person” means any individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, Governmental
Entity, association or unincorporated organization, or any other form of
business or professional entity.

 

A-8



--------------------------------------------------------------------------------

“Personal Information” means any information that, alone or in combination with
other information held by the Company or any of its Subsidiaries, identifies or
could reasonably be used to identify an individual, and any other personal
information that is subject to any applicable Laws.

“Proceeding” means any actual or threatened claim (including a claim of a
violation of applicable Law or Environmental Law), cause of action, action,
audit, demand, litigation, suit, proceeding, investigation, grievance, citation,
summons, subpoena, inquiry, hearing, originating application to a tribunal,
arbitration or other proceeding at law or in equity or order or ruling, in each
case whether civil, criminal, administrative, investigative or otherwise,
whether in contract, in tort or otherwise, and whether or not such claim, cause
of action, action, audit, demand, litigation, suit, proceeding, investigation
grievance, citation, summons, subpoena, inquiry, hearing, originating
application to a tribunal, arbitration or other proceeding or order or ruling
results in a formal civil or criminal litigation or regulatory action.

“Production Burdens” means any royalties (including lessor’s royalties),
overriding royalties, production payments, net profit interests or other burdens
upon, measured by or payable out of oil, gas or mineral production.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing into the indoor or outdoor
environment.

“Representatives” means, with respect to any Person, the officers, directors,
managers, employees, accountants, consultants, agents, legal counsel, financial
advisors and other representatives of such Person.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Subsidiary” means, with respect to a Person, any Person, whether incorporated
or unincorporated, of which (a) at least 50% of the securities or ownership
interests having by their terms ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions, (b) a general
partner interest or (c) a managing member interest, is directly or indirectly
owned or controlled by the subject Person or by one or more of its respective
Subsidiaries.

“Takeover Law” means any “fair price,” “moratorium,” “control share
acquisition,” “business combination” or any other anti-takeover statute or
similar statute enacted under applicable Law.

“Tax Returns” means any return (including any information return), report,
statement, schedule, notice, form election, estimated Tax filing, claim for
refund or other document (including any attachments thereto or amendments
thereof) filed with or submitted to, or required to be filed with or submitted
to, any Taxing Authority in connection with the determination, assessment,
collection or administration of any Taxes.

“Taxes” means all (a) federal, state, local, and foreign income, profits,
capital, excise, estimated, property, sales, use, turnover, value added, ad
valorem, severance, production, stamp, documentary, gross receipts, goods and
services, registration, transfer, withholding, employment, social security,
disability, unemployment or franchise taxes and similar charges, levies or other
assessments, duties, fees or charges of any kind, together with all interest,
penalties, and additions to tax, imposed by any Governmental Entity, and (b) any
liability in respect of any item described in clause (a) that arises by reason
of a written or unwritten contract or arrangement, assumption, transferee or
successor liability, or operation of law (including by reason of participation
in a consolidated, combined or unitary Tax Return).

 

A-9



--------------------------------------------------------------------------------

“Taxing Authority” means any Governmental Entity having jurisdiction in matters
relating to Tax matters.

“Transactions” means the Merger and the other transactions contemplated by this
Agreement and each other agreement to be executed and delivered in connection
herewith and therewith.

“Transfer Taxes” means any transfer, sales, use, stamp, registration or other
similar Taxes; provided, however, for the avoidance of doubt, that Transfer
Taxes shall not include any income, franchise or similar taxes arising from the
Transactions.

“Voting Debt” of a Person means bonds, debentures, notes or other Indebtedness
having the right to vote (or convertible into securities having the right to
vote) on any matters on which stockholders of such Person may vote.

“WARN Act” means the federal Workers Adjustment and Retraining Notification Act
of 1998, and any state, local and foreign Laws related to plant closings,
relocations, mass layoffs and employment losses.

“Wells” means all oil or gas wells, whether producing, operating, shut-in or
temporarily abandoned, located on an Oil and Gas Lease or any pooled,
communitized or unitized acreage that includes all or a part of such Oil and Gas
Lease or otherwise associated with an Oil and Gas Property of the applicable
Person or any of its Subsidiaries, together with all oil, gas and mineral
production from such well.

“Willful and Material Breach” including the correlative term “Willfully and
Materially Breach,” shall mean a material breach (or the committing of a
material breach) that is a consequence of an act or failure to take an act by
the breaching party with the knowledge that the taking of such act (or the
failure to take such act) may constitute a breach of this Agreement.

 

 

A-10



--------------------------------------------------------------------------------

ANNEX B

Form of Company Voting Agreement

(Attached hereto)

 

 

B-1



--------------------------------------------------------------------------------

ANNEX C

Form of Parent Voting Agreement

(Attached hereto)

 

 

C-1



--------------------------------------------------------------------------------

ANNEX D

Form of Amended and Restated Certificate of Incorporation of Surviving
Corporation

(Attached hereto)

 

 

D-1



--------------------------------------------------------------------------------

ANNEX E

Form of Amended and Restated Bylaws of Surviving Corporation

(Attached hereto)

 

 

E-1



--------------------------------------------------------------------------------

ANNEX F

Form of Amended and Restated Certificate of Incorporation of Parent

(Attached hereto)

 

 

F-1



--------------------------------------------------------------------------------

ANNEX G

Form of Amended and Restated Bylaws of Parent

(Attached hereto)

 

G-1



--------------------------------------------------------------------------------

Exhibit B

Second Amended and Restated Certificate of Incorporation

[See attached]



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ECLIPSE RESOURCES CORPORATION

Eclipse Resources Corporation (the “Corporation”), a corporation organized and
existing under the General Corporation Law of the State of Delaware as set forth
in Title 8 of the Delaware Code (the “DGCL”), hereby certifies as follows:

1.    The original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of the State of Delaware on February 13, 2014. The
Corporation filed an Amended and Restated Certificate of Incorporation (the
“First Amended and Restated Certificate of Incorporation”) with the Secretary of
State of the State of Delaware on June 23, 2014.

2.    This Second Amended and Restated Certificate of Incorporation (this
“Second Amended and Restated Certificate of Incorporation”), which restates and
amends the First Amended and Restated Certificate of Incorporation, has been
declared advisable by the Board of Directors of the Corporation (the “Board”),
duly adopted by the stockholders of the Corporation and duly executed and
acknowledged by the officers of the Corporation in accordance with Sections 103,
242 and 245 of the DGCL.

3.    The First Amended and Restated Certificate of Incorporation is hereby
amended and restated in its entirety to read as follows:

FIRST: The name of the Corporation is Eclipse Resources Corporation.

SECOND: The address of its registered office in the State of Delaware is The
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 in New
Castle County, Delaware. The name of its registered agent at such address is The
Corporation Trust Company.

THIRD: The nature of the business or purposes to be conducted or promoted by the
Corporation is to engage in any lawful act or activity for which corporations
may be organized under the DGCL as it currently exists or may hereafter be
amended.

FOURTH: The total number of shares of stock that the Corporation shall have
authority to issue is 1,050,000,000 shares of stock, classified as
(i) 50,000,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”), and (ii) 1,000,000,000 shares of common stock, par value $0.01 per
share (“Common Stock”).

Upon the filing and effectiveness (the “Effective Time”) pursuant to the DGCL of
this Second Amended and Restated Certificate of Incorporation, each 15 shares of
Common Stock issued and outstanding immediately prior to the Effective Time
shall, automatically and without any action on the part of the respective
holders thereof, be combined and converted into one (1) share of Common Stock
(the “Reverse Stock Split”). No fractional shares shall be issued in connection
with the Reverse Stock Split. Stockholders who otherwise would be entitled to
receive fractional shares of Common Stock shall be entitled to receive cash
(without interest or deduction) in lieu of such fractional share interests upon
the submission of a letter of transmittal by a stockholder holding the shares in
book-entry form and, where shares are held in certificated form, upon the
surrender of the stockholder’s Old Certificates (as defined

 

1



--------------------------------------------------------------------------------

below), in an amount equal to the product obtained by multiplying (a) the
closing price per share of the Common Stock as reported on the New York Stock
Exchange as of the date of the Effective Time, by (b) the fraction of one share
owned by such stockholder. Each certificate that immediately prior to the
Effective Time represented shares of Common Stock (“Old Certificates”) or
book-entry then outstanding representing shares of Common Stock, shall
thereafter represent that number of shares of Common Stock into which the shares
of Common Stock represented by such Old Certificates or book-entry shall have
been combined, subject to the elimination of fractional share interests as
described above.

The designations and the powers, preferences, rights, qualifications,
limitations and restrictions of Preferred Stock and Common Stock are as follows:

1.    Provisions Relating to Preferred Stock.

(a)     Preferred Stock may be issued from time to time in one or more classes
or series, the shares of each class or series to have such designations and
powers, preferences and rights, and qualifications, limitations and restrictions
thereof, as are stated and expressed herein and in the resolution or resolutions
providing for the issue of such class or series adopted by the Board as
hereafter prescribed (a “Preferred Stock Designation”).

(b)     Authority is hereby expressly granted to and vested in the Board to
authorize the issuance, without stockholder approval, of Preferred Stock from
time to time in one or more classes or series, and with respect to each class or
series of Preferred Stock, to fix and state by the resolution or resolutions
from time to time adopted by the Board providing for the issuance thereof the
designation and the powers, preferences, rights, qualifications, limitations and
restrictions relating to each class or series of Preferred Stock, including, but
not limited to, the following:

(i)     whether or not the class or series is to have voting rights, full,
special or limited, or is to be without voting rights, and whether or not such
class or series is to be entitled to vote as a separate class either alone or
together with the holders of one or more other classes or series of stock;

(ii)     the number of shares to constitute the class or series and the
designations thereof;

(iii)     the preferences, and relative, participating, optional or other
special rights, if any, and the qualifications, limitations or restrictions
thereof, if any, with respect to any class or series;

(iv)     whether or not the shares of any class or series shall be redeemable at
the option of the Corporation or the holders thereof or upon the happening of
any specified event, and, if redeemable, the redemption price or prices (which
may be payable in the form of cash, notes, securities or other property), and
the time or times at which, and the terms and conditions upon which, such shares
shall be redeemable and the manner of redemption;

(v)     whether or not the shares of a class or series shall be subject to the
operation of retirement or sinking funds to be applied to the purchase or
redemption of such shares for retirement, and, if such retirement or sinking
fund or funds are to be established, the annual amount thereof, and the terms
and provisions relative to the operation thereof;

 

2



--------------------------------------------------------------------------------

(vi)     the dividend rate, whether dividends are payable in cash, securities of
the Corporation or other property, the conditions upon which and the times when
such dividends are payable, the preference to or the relation to the payment of
dividends payable on any other class or classes or series of stock, whether or
not such dividends shall be cumulative or noncumulative, and if cumulative, the
date or dates from which such dividends shall accumulate;

(vii)     the preferences, if any, and the amounts thereof which the holders of
any class or series thereof shall be entitled to receive upon the voluntary or
involuntary liquidation, dissolution or winding up of, or upon any distribution
of the assets of, the Corporation;

(viii)     whether or not the shares of any class or series, at the option of
the Corporation or the holder thereof or upon the happening of any specified
event, shall be convertible into or exchangeable for securities or other
property of the Corporation and the conversion price or prices or ratio or
ratios or the rate or rates at which such exchange may be made, with such
adjustments, if any, as shall be stated and expressed or provided for in such
resolution or resolutions;

(ix)     whether or not the holders of shares of any class or series shall have
any preemptive rights, and the extent of any such rights; and

(x)     such other powers, preferences, rights, qualifications, limitations and
restrictions with respect to any class or series as may to the Board seem
advisable.

(c)     The shares of each class or series of Preferred Stock may vary from the
shares of any other class or series thereof in any or all of the foregoing
respects.

2.    Provisions Relating to Common Stock.

(a)     Each share of Common Stock shall have identical rights and privileges in
every respect. Common Stock shall be subject to the express terms of Preferred
Stock and any class or series thereof. Except as may otherwise be provided in
this Second Amended and Restated Certificate of Incorporation, in a Preferred
Stock Designation or by applicable law, the holders of shares of Common Stock
shall be entitled to one vote for each such share upon all questions presented
to the stockholders, the holders of shares of Common Stock shall have the
exclusive right to vote for the election of directors and for all other
purposes, and the holders of Preferred Stock shall not be entitled to vote at or
receive notice of any meeting of stockholders. Each holder of Common Stock shall
be entitled to notice of any stockholders meeting in accordance with the bylaws
of the Corporation (as in effect at the time in question) and applicable law at
which any matter is to be put to a vote of the holders of Common Stock.

(b)     Notwithstanding the foregoing, except as otherwise required by
applicable law, holders of Common Stock, as such, shall not be entitled to vote
on any amendment to this Second Amended and Restated Certificate of
Incorporation (including any Preferred Stock Designation) that relates solely to
the terms of one or more outstanding classes or series of Preferred Stock if the
holders of such affected class or series are entitled, either separately or
together with the holders of one or more other classes or series, to vote
thereon pursuant to this Second Amended and Restated Certificate of
Incorporation (including any Preferred Stock Designation) or pursuant to the
DGCL.

 

3



--------------------------------------------------------------------------------

(c)     Subject to the prior rights and preferences, if any, applicable to
shares of Preferred Stock or any class or series thereof, the holders of shares
of Common Stock shall be entitled to receive ratably in proportion to the number
of shares of Common Stock held by them such dividends and distributions (payable
in cash, securities or otherwise), if any, as may be declared thereon by the
Board at any time and from time to time out of any funds of the Corporation
legally available therefor.

(d)     In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Corporation, after distribution in full of the preferential
amounts, if any, to be distributed to the holders of shares of Preferred Stock
or any class or series thereof, the holders of shares of Common Stock shall be
entitled to receive all of the remaining assets of the Corporation available for
distribution to its stockholders, ratably in proportion to the number of shares
of Common Stock held by them. A liquidation, dissolution or winding-up of the
Corporation, as such terms are used in this paragraph (d), shall not be deemed
to be occasioned by or to include any consolidation or merger of the Corporation
with or into any other corporation or corporations or other entity or a sale,
lease, exchange or conveyance of all or a part of the assets of the Corporation.

(e)     The number of authorized shares of Common Stock or Preferred Stock may
be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority in voting
power of the outstanding shares of stock of the Corporation entitled to vote
thereon irrespective of the provisions of Section 242(b)(2) of the DGCL (or any
successor provision thereto), and no vote of the holders of either Common Stock
or Preferred Stock voting separately as a class shall be required therefor.

FIFTH: The business and affairs of the Corporation shall be managed by or under
the direction of the Board. Subject to the rights of the holders of any class or
series of Preferred Stock to elect directors under specified circumstances, if
any, the number of directors shall be fixed from time to time exclusively
pursuant to a resolution adopted by a majority of the Board. All directors shall
be of one class and serve for a term ending at the annual meeting following the
annual meeting at which the director was elected. Unless and except to the
extent that the bylaws of the Corporation so provide, the election of directors
need not be by written ballot. Any newly created directorship that results from
an increase in the number of directors or any vacancy on the Board that results
from the death, resignation, disqualification or removal of any director or from
any other cause shall be filled solely by the affirmative vote of a majority of
the total number of directors then in office, even if less than a quorum, or by
a sole remaining director and shall not be filled by the stockholders. Any
director elected to fill a vacancy not resulting from an increase in the number
of directors shall hold office for the remaining term of his or her predecessor.
No decrease in the number of authorized directors constituting the Board shall
shorten the term of any incumbent director.

SIXTH: Subject to the rights of holders of any class or series of Preferred
Stock with respect to such class or series of Preferred Stock, any action
required or permitted to be taken by the stockholders of the Corporation must be
taken at a duly held annual or special meeting of stockholders and may not be
taken by any consent in writing of such stockholders.

SEVENTH: Subject to the rights of holders of any class or series of Preferred
Stock with respect to such class or series of Preferred Stock, special meetings
of stockholders of the Corporation may be called only by the Chairman of the
Board, the Chief Executive Officer or the Board pursuant to a resolution adopted
by a majority of the total number of directors that the Corporation would have
if there were no vacancies. Subject to the rights of holders of any class or
series of Preferred Stock, the stockholders of the Corporation do not have the
power to call a special meeting of stockholders of the Corporation.

 

4



--------------------------------------------------------------------------------

EIGHTH: In furtherance of, and not in limitation of, the powers conferred by the
laws of the State of Delaware, the Board is expressly authorized to adopt,
alter, amend or repeal the bylaws of the Corporation without any action on the
part of the stockholders of the Corporation. The provisions of this Article
Eighth notwithstanding, the bylaws of the Corporation shall not be adopted,
altered, amended or repealed by the stockholders of the Corporation except by
the vote of holders of not less than 66 2/3% in voting power of the
then-outstanding shares of stock entitled to vote thereon, voting together as a
single class. No bylaws hereafter adopted, nor any repeal of or amendment or
alteration thereto, shall invalidate any prior act of the Board that was valid
at the time it was taken.

NINTH: No director of the Corporation shall be liable to the Corporation or its
stockholders for monetary damages for any breach of fiduciary duty as a
director, except to the extent such exemption from liability or limitation
thereof is not permitted under the DGCL as it now exists. In addition to the
circumstances in which a director of the Corporation is not personally liable as
set forth in the preceding sentence, a director of the Corporation shall not be
liable to the fullest extent permitted by any amendment to the DGCL hereafter
enacted that further limits the liability of a director.

Any amendment, repeal or modification of this Article Ninth shall be prospective
only and shall not affect any limitation on liability of a director for acts or
omissions occurring prior to the date of such amendment, repeal or modification.

TENTH: To the fullest extent permitted by applicable law, the Corporation, on
behalf of itself and its subsidiaries, renounces any interest or expectancy of
the Corporation and its subsidiaries in, or in being offered an opportunity to
participate in, any business opportunities that are from time to time presented
to any of The Hulburt Family II Limited Partnership, a Pennsylvania limited
partnership, EnCap Energy Capital Fund VIII, L.P., a Texas limited partnership,
EnCap Energy Capital Fund VIII Co-Investors, L.P., a Texas limited partnership,
and EnCap Energy Capital Fund IX, L.P., a Texas limited partnership and their
respective Affiliates (as such term is defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended) (each, a “Sponsor” and
together, the “Sponsor Group”) (or any agents, stockholders, members, partners,
directors, officers or employees of the Sponsor Group) or any of their
respective affiliates or any of their respective agents, stockholders, members,
partners, directors, officers, employees, affiliates or subsidiaries (other than
the Corporation and its subsidiaries) (each, a “Specified Person”), including
any director or officer of the Corporation who is also a Specified Person, even
if the business opportunity is one that the Corporation or its subsidiaries
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so, and no such person shall have any
duty to communicate or offer any such business opportunity to the Corporation or
be liable to the Corporation or any of its subsidiaries or any stockholder,
including for breach of any fiduciary or other duty, as a director or officer or
controlling stockholder or otherwise, and the Corporation shall indemnify each
such person against any claim that such person is liable to the Corporation or
its stockholders for breach of any fiduciary duty, by reason of the fact that
such person (i) participates in, pursues or acquires any such business
opportunity, (ii) directs any such business opportunity to another person or
(iii) fails to present any such business opportunity, or information regarding
any such business opportunity, to the Corporation or its subsidiaries, unless,
in the case of a Specified Person who is a director or officer of the
Corporation, such business opportunity is expressly offered to such director or
officer in writing solely in his or her capacity as a director or officer of the
Corporation.

Neither the amendment nor repeal of this Article Tenth, nor the adoption of any
provision of this Second Amended and Restated Certificate of Incorporation or
the bylaws of the Corporation, nor, to the fullest extent permitted by Delaware
law, any modification of law, shall eliminate, reduce or otherwise adversely
affect any right or protection of any person granted pursuant hereto existing
at, or arising out of or related to any event, act or omission that occurred
prior to, the time of such amendment, repeal, adoption

 

5



--------------------------------------------------------------------------------

or modification (regardless of when any proceeding (or part thereof) relating to
such event, act or omission arises or is first threatened, commenced or
completed).

If any provision or provisions of this Article Tenth shall be held to be
invalid, illegal or unenforceable as applied to any circumstance for any reason
whatsoever, (a) the validity, legality and enforceability of such provisions in
any other circumstance and of the remaining provisions of this Article Tenth
(including, without limitation, each portion of any paragraph of this Article
Tenth containing any such provision held to be invalid, illegal or unenforceable
that is not itself held to be invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and (b) to the fullest extent possible,
the provisions of this Article Tenth (including, without limitation, each such
portion of any paragraph of this Article Tenth containing any such provision
held to be invalid, illegal or unenforceable) shall be construed so as to permit
the Corporation to protect its directors, officers, employees and agents from
personal liability in respect of their good faith service to or for the benefit
of the Corporation to the fullest extent permitted by applicable law.

This Article Tenth shall not limit any protections or defenses available to, or
indemnification or advancement rights of, any director or officer of the
Corporation under this Second Amended and Restated Certificate of Incorporation,
the bylaws of the Corporation or applicable law. Any person or entity purchasing
or otherwise acquiring any interest in any securities of the Corporation shall
be deemed to have notice of and consented to the provisions of this Second
Amended and Restated Certificate of Incorporation, including this Article Tenth.

ELEVENTH: The Corporation shall not be governed by or subject to the provisions
of Section 203 of the DGCL as now in effect or hereafter amended, or any
successor statute thereto, as permitted under and pursuant to subsection (b)(3)
thereof.

TWELFTH: The Corporation shall have the right, subject to any express provisions
or restrictions contained in this Second Amended and Restated Certificate of
Incorporation or the bylaws of the Corporation, from time to time, to amend,
alter or repeal any provision of this Second Amended and Restated Certificate of
Incorporation in any manner now or hereafter provided by applicable law, and all
rights and powers of any kind conferred upon a director or stockholder of the
Corporation by this Second Amended and Restated Certificate of Incorporation or
any amendment hereof are subject to such right of the Corporation.

THIRTEENTH: Notwithstanding any other provision of this Second Amended and
Restated Certificate of Incorporation or the bylaws of the Corporation (and in
addition to any other vote that may be required by applicable law, this Second
Amended and Restated Certificate of Incorporation or the bylaws of the
Corporation), the affirmative vote of the holders of at least 66 2/3% in voting
power of the outstanding shares of stock of the Corporation entitled to vote
thereon, voting together as a single class, shall be required to amend, alter or
repeal any provision of this Second Amended and Restated Certificate of
Incorporation.

FOURTEENTH: Unless the Corporation consents in writing to the selection of an
alternative forum, the Court of Chancery of the State of Delaware (or, if the
Court of Chancery does not have jurisdiction, another state court or a federal
court located within the State of Delaware) shall, to the fullest extent
permitted by applicable law and subject to applicable jurisdictional
requirements, be the sole and exclusive forum for any current or former
stockholder (including any current or former beneficial owner) to bring internal
corporate claims (as defined below). For purposes of this Article Fourteenth,
internal corporate claims mean claims, including claims in the right of the
Corporation: (a) that are based upon a violation of a duty by a current or
former director, officer, employee or stockholder in such capacity; or (b) as to
which the DGCL confers jurisdiction upon the Court of Chancery.

 

6



--------------------------------------------------------------------------------

If any action the subject matter of which is within the scope of this
Article Fourteenth is filed in a court other than the Court of Chancery (or, if
the Court of Chancery does not have jurisdiction, another state court or a
federal court located within the State of Delaware) (a “foreign action”) by any
current or former stockholder (including any current or former beneficial
owner), such stockholder shall be deemed to have consented to: (a) the personal
jurisdiction of the Court of Chancery (or such other state or federal court
located within the State of Delaware, as applicable) in connection with any
action brought in any such court to enforce this Article Fourteenth; and
(b) having service of process made upon such stockholder in any such action by
service upon such stockholder’s counsel in the foreign action as agent for such
stockholder.

If any provision of this Article Fourteenth shall be held to be invalid, illegal
or unenforceable as applied to any person or entity or circumstance for any
reason whatsoever, then, to the fullest extent permitted by law, the validity,
legality and enforceability of such provision in any other circumstance and of
the remaining provisions of this Article Fourteenth (including, without
limitation, each portion of any sentence of this Article Fourteenth containing
any such provision held to be invalid, illegal or unenforceable that is not
itself held to be invalid, illegal or unenforceable) and the application of such
provision to other persons or entities or circumstances shall not in any way be
affected or impaired thereby. Any person or entity purchasing or otherwise
acquiring any interest in any securities of the Corporation shall be deemed to
have notice of and consented to the provisions of this Amended and Restated
Certificate of Incorporation, including this Article Fourteenth.

(Signature page follows.)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Certificate of Incorporation as of this          day of             , 2018.

 

ECLIPSE RESOURCES CORPORATION By:  

 

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer

[Second Amended and Restated Certificate of Incorporation – Eclipse Resources
Corporation]